
	
		I
		111th CONGRESS
		1st Session
		H. R. 3996
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services, and in addition to the Committees on the
			 Judiciary,
			 Agriculture, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve financial stability, and for
		  other purposes.
	
	
		IFinancial
			 stability improvement 
			1000.Short title;
			 definitions; table of contents
				(a)Short
			 titleThis title may be cited
			 as the Financial Stability Improvement
			 Act of 2009.
				(b)DefinitionsFor
			 purposes of this Act, the following definitions shall apply:
					(1)The term
			 Board means the Board of Governors of the Federal Reserve
			 System.
					(2)The term Council means the
			 Financial Services Oversight Council established under section 1001 of this
			 Act.
					(3)The term Federal financial
			 regulatory agency means any agency that has a voting member of the
			 Council as set forth in section 1001(b)(1).
					(4)The term financial company
			 means a company or other entity—
						(A)that is—
							(i)incorporated or
			 organized under the laws of the United States or any State, territory, or
			 possession of the United States, the District of Columbia, Commonwealth of
			 Puerto Rico, Commonwealth of Northern Mariana Islands, Guam, American Samoa, or
			 the United States Virgin Islands;
							(ii)a
			 Federal or State branch or agency of a foreign bank as such terms are defined
			 in the International Banking Act of 1978 (12 U.S.C. 3101(b)); or
							(iii)a
			 United States affiliate or other United States operating entity of a company
			 that is incorporated or organized in a country other than the United States;
			 and
							(B)that is, in whole
			 or in part, directly or indirectly, engaged in financial activities.
						(5)The term identified financial
			 holding company means a financial company that the Council has
			 identified for heightened prudential standards under subtitle B of this Act,
			 unless such financial company is required to establish an intermediate holding
			 company under section 6 of the Bank Holding Company Act, in which case the
			 identified financial holding company is such section 6 holding
			 company through which the financial company is required to conduct its
			 financial activities.
					(6)The term primary financial
			 regulatory agency means the following:
						(A)The Comptroller of
			 the Currency, with respect to any national bank, any Federal branch or Federal
			 agency of a foreign bank, and, after the date on which the functions of the
			 Office of Thrift Supervision and the Director of the Office of Thrift
			 Supervision are transferred under subtitle C, a Federal savings
			 association.
						(B)The Board, with
			 respect to—
							(i)a
			 State member bank;
							(ii)any
			 bank holding company and any subsidiary of such company (as such terms are
			 defined in the Bank Holding Company Act), other than a subsidiary that is
			 described in any other subparagraph of this paragraph to the extent that the
			 subsidiary is engaged in an activity described in such subparagraph;
							(iii)any identified
			 financial holding company and any subsidiary (as such term is defined in the
			 Bank Holding Company Act) of such company, other than a subsidiary that is
			 described in any other subparagraph of this paragraph to the extent that the
			 subsidiary is engaged in an activity described in such subparagraph;
							(iv)after the date on
			 which the functions of the Office of Thrift Supervision are transferred under
			 subtitle C, any savings and loan holding company (as defined in section
			 10(a)(1)(D) of the Home Owners’ Loan Act) and any subsidiary (as such term is
			 defined in the Bank Holding Company Act) of a such company, other than a
			 subsidiary that is described in any other subparagraph of this paragraph, to
			 the extent that the subsidiary is engaged in an activity described in such
			 subparagraph;
							(v)any
			 organization organized and operated under section 25 or 25A of the Federal
			 Reserve Act (12 U.S.C. 601 et seq. or 611 et seq.); and
							(vi)any
			 foreign bank or company that is treated as a bank holding company under
			 subsection (a) of section 8 of the International Banking Act of 1978 applies
			 and any subsidiary (other than a bank or other subsidiary that is described in
			 any other subparagraph of this paragraph) of any such foreign bank or
			 company.
							(C)The Federal
			 Deposit Insurance Corporation, with respect to a State nonmember bank, any
			 insured State branch of a foreign bank (as such terms are defined in section 3
			 of the Federal Deposit Insurance Act), and, after the date on which the
			 functions of the Office of Thrift Supervision are transferred under subtitle C,
			 any State savings association.
						(D)The National
			 Credit Union Administration, with respect to any insured credit union under the
			 Federal Credit Union Act (12 U.S.C. 1751 et seq.).
						(E)The Securities and
			 Exchange Commission, with respect to—
							(i)any
			 broker or dealer registered with the Securities and Exchange Commission under
			 the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.);
							(ii)any
			 investment company registered with the Securities and Exchange Commission under
			 the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.);
							(iii)any investment
			 adviser registered with the Securities and Exchange Commission under the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) with respect to the
			 investment advisory activities of such company and activities incidental to
			 such advisory activities; and
							(iv)any
			 clearing agency registered with the Securities and Exchange Commission under
			 the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.).
							(F)The Commodity
			 Futures Trading Commission, with respect to—
							(i)any
			 futures commission merchant, any commodity trading adviser, and any commodity
			 pool operator registered with the Commodity Futures Trading Commission under
			 the Commodity Exchange Act (7 U.S.C. 1 et seq.) with respect to the commodities
			 activities of such entity and activities incidental to such commodities
			 activities; and Text
			 missing?
							(G)The Federal
			 Housing Finance Agency with respect to the Federal National Mortgage
			 Association or the Federal Home Loan Mortgage Corporation, and the Federal home
			 loan banks.
						(H)The State
			 insurance authority of the State in which an insurance company is domiciled,
			 with respect to the insurance activities and activities incidental to such
			 insurance activities of an insurance company that is subject to supervision by
			 the State insurance authority under State insurance law.
						(I)The Office of
			 Thrift Supervision, with respect to any Federal savings association, State
			 savings association, or savings and loan holding company, until the date on
			 which the functions of the Office of Thrift Supervision are transferred under
			 subtitle C.
						(7)Terms defined in
			 other laws
						(A)AffiliateThe
			 term affiliate has the meaning given such term in section 2(k) of
			 the Bank Holding Company Act of 1956.
						(B)State member
			 bank, state nonmember bankThe terms State member
			 bank and State nonmember bank have the same meanings as in
			 subsections (d)(2) and (e)(2), respectively, of section 3 of the Federal
			 Deposit Insurance Act.
						(c)Table of
			 contentsThe table of contents for this Act is as follows:
					
						Sec. 1000. Short title; definitions; table of
				contents.
						Subtitle A—The Financial Services Oversight
				Council
						Sec. 1001. Financial Services Oversight Council
				established.
						Sec. 1002. Resolution of disputes among Federal financial
				regulatory agencies.
						Sec. 1003. Technical and professional advisory
				committees.
						Sec. 1004. Financial Services Oversight Council meetings and
				council governance.
						Sec. 1005. Council staff and funding.
						Sec. 1006. Reports to the Congress.
						Sec. 1007. Applicability of certain Federal laws.
						Subtitle B—Prudential regulation of companies and activities
				for financial stability purposes 
						Sec. 1101. Council and Board authority to obtain
				information.
						Sec. 1102. Council prudential regulation recommendations to
				primary regulators.
						Sec. 1103. Identification of financial companies for heightened
				prudential standards for financial stability purposes.
						Sec. 1104. Regulation of identified financial holding companies
				for financial stability purposes.
						Sec. 1105. Authority to file involuntary petition for
				bankruptcy.
						Sec. 1106. Identification of activities or practices for
				heightened prudential standards and safeguards for financial stability
				purposes.
						Sec. 1107. Regulation of identified activities for financial
				stability purposes.
						Sec. 1108. Effect of rescission of identification.
						Sec. 1109. Emergency financial stabilization.
						Sec. 1110. Examinations and enforcement actions for insurance
				and resolutions purposes.
						Sec. 1111. Rule of construction.
						Subtitle C—Improvements to supervision and regulation of
				Federal depository institutions 
						Sec. 1201. Definitions.
						Sec. 1202. Amendments to the Home Owners’ Loan Act relating to
				transfer of functions.
						Sec. 1203. Amendments to the revised statutes.
						Sec. 1204. Power and duties transferred.
						Sec. 1205. Transfer date.
						Sec. 1206. Office of Thrift Supervision abolished.
						Sec. 1207. Savings provisions.
						Sec. 1208. Regulations and orders.
						Sec. 1209. Coordination of transition activities.
						Sec. 1210. Interim responsibilities of office of the
				comptroller of the currency and office of thrift supervision.
						Sec. 1211. Employees transferred.
						Sec. 1212. Property transferred.
						Sec. 1213. Funds transferred.
						Sec. 1214. Disposition of affairs.
						Sec. 1215. Continuation of services.
						Sec. 1216. Treatment of savings and loan holding
				companies.
						Sec. 1217. Practices of certain mutual thrift holding companies
				preserved.
						Sec. 1218. Composition of board of directors of the Federal
				Deposit Insurance Corporation.
						Sec. 1219. Amendments to section 3.
						Sec. 1220. Amendments to section 7.
						Sec. 1221. Amendments to section 8.
						Sec. 1222. Amendments to section 11.
						Sec. 1223. Amendments to section 13.
						Sec. 1224. Amendments to section 18.
						Sec. 1225. Amendments to section 28.
						Sec. 1226. Amendments to the Alternative Mortgage Transaction
				Parity Act of 1982.
						Sec. 1227. Amendments to the Bank Holding Company Act of
				1956.
						Sec. 1228. Amendments to the Bank Protection Act of
				1968.
						Sec. 1229. Amendments to the Bank Service Company
				Act.
						Sec. 1230. Amendments to the Community Reinvestment Act of
				1977.
						Sec. 1231. Amendments to the Depository Institution Management
				Interlocks Act.
						Sec. 1232. Amendments to the Emergency Homeowner’s Relief
				Act.
						Sec. 1233. Amendments to the Equal Credit Opportunity
				Act.
						Sec. 1234. Amendments to the Federal Credit Union
				Act.
						Sec. 1235. Amendments to the Federal Financial Institutions
				Examination Council Act of 1978.
						Sec. 1236. Amendments to the Federal Home Loan Bank
				Act.
						Sec. 1237. Amendments to the Federal Reserve Act.
						Sec. 1238. Amendments to the Financial Institutions Reform,
				Recovery, and Enforcement Act of 1989.
						Sec. 1239. Amendments to the Housing Act of 1948.
						Sec. 1240. Amendments to the Housing and Community Development
				Act of 1992.
						Sec. 1241. Amendments to the Housing and Urban-Rural Recovery
				Act of 1983.
						Sec. 1242. Amendments to the National Housing Act.
						Sec. 1243. Amendments to the Right to Financial Privacy Act of
				1978.
						Sec. 1244. Amendments to the Balanced Budget and Emergency
				Deficit Control Act of 1985.
						Sec. 1245. Amendments to the Crime Control Act of
				1990.
						Sec. 1246. Amendment to the Flood Disaster Protection Act of
				1973.
						Sec. 1247. Amendments to the Investment Company Act of
				1940.
						Sec. 1248. Amendments to the Neighborhood Reinvestment
				Corporation Act.
						Sec. 1249. Amendments to the Securities Exchange Act of
				1934.
						Sec. 1250. Amendments to title 18, United States
				Code.
						Sec. 1251. Amendments to title 31, United States
				Code.
						Subtitle D—Further improvements to the regulation of bank
				holding companies and depository institutions
						Sec. 1301. Treatment of credit card banks, industrial loan
				companies, and certain other companies under the Bank Holding Company
				Act.
						Sec. 1302. Registration of certain companies as bank holding
				companies.
						Sec. 1303. Reports and examinations of bank holding companies;
				regulation of functionally regulated subsidiaries.
						Sec. 1304. Requirements for financial holding companies to
				remain well capitalized and well managed.
						Sec. 1305. Standards for interstate acquisitions.
						Sec. 1306. Enhancing existing restrictions on bank transactions
				with affiliates.
						Sec. 1307. Eliminating exceptions for transactions with
				financial subsidiaries.
						Sec. 1308. Lending limits applicable to credit exposure on
				derivative transactions, repurchase agreements, reverse repurchase agreements,
				and securities lending and borrowing transactions.
						Sec. 1309. Application of national bank lending limits to
				insured State banks.
						Sec. 1310. Restriction on conversions of troubled
				banks.
						Sec. 1311. Lending limits to insiders.
						Sec. 1312. Limitations on purchases of assets from
				insiders.
						Sec. 1313. Rules regarding capital levels of bank holding
				companies.
						Sec. 1314. Enhancements to factors to be considered in certain
				acquisitions.
						Sec. 1315 Elimination of elective
				investment bank holding company framework.
						Sec. 1316. Examination fees for large bank
				holding companies.
						Subtitle E—Payment, clearing, and settlement
				supervision
						Sec. 1401. Short title.
						Sec. 1402. Findings and purposes.
						Sec. 1403. Definitions.
						Sec. 1404. Identification of systemically important financial
				market utilities and payment, clearing, and settlement activities.
						Sec. 1405. Standards for systemically important financial
				market utilities and payment, clearing, or settlement activities.
						Sec. 1406. Operations and changes to rules, procedures, or
				operations of identified financial market utilities.
						Sec. 1407. Examination of and enforcement actions against
				identified financial market utilities.
						Sec. 1407. Examination of and enforcement actions against
				identified financial market utilities.
						Sec. 1408. Examination of and enforcement actions against
				financial institutions subject to standards for identified
				activities.
						Sec. 1409. Provision of information, reports, or
				records.
						Sec. 1410. Rulemaking.
						Sec. 1411. Other authority.
						Sec. 1412. Effective date.
						Subtitle F—Improvements to the asset-backed securitization
				process
						Sec. 1501. Short title.
						Sec. 1502. Credit risk retention.
						Sec. 1503. Periodic and other reporting under the Securities
				Exchange Act of 1934 for asset-backed securities.
						Sec. 1504. Representations and warranties in asset-backed
				offerings.
						Sec. 1505. Exempted transactions under the Securities Act of
				1933.
						Subtitle G—Enhanced resolution authority
						Sec. 1601. Short title.
						Sec. 1602. Definitions.
						Sec. 1603. Systemic risk determination.
						Sec. 1604. Resolution; stabilization.
						Sec. 1605. Judicial review.
						Sec. 1606. Directors not liable for acquiescing in appointment
				of receiver or qualified receiver.
						Sec. 1607. Termination and exclusion of other
				actions.
						Sec. 1608. Rulemaking.
						Sec. 1609 Powers and duties of corporation.
						Sec. 1610. Clarification of prohibition regarding concealment
				of assets from qualified receiver, receiver, or liquidating agent.
						Sec. 1611. Miscellaneous provisions.
						Subtitle H—Additional improvements for financial crisis
				management
						Sec. 1701. Additional improvements for financial crisis
				management.
					
				AThe Financial
			 Services Oversight Council
				1001.Financial
			 Services Oversight Council established
					(a)EstablishmentImmediately
			 upon enactment of this title, there is established a Financial Services
			 Oversight Council.
					(b)MembershipThe
			 Council shall consist of the following:
						(1)Voting
			 membersVoting members, who shall each have one vote on the
			 Council, as follows:
							(A)The Secretary of
			 the Treasury, who shall serve as the Chairman of the Council.
							(B)The Chairman of
			 the Board of Governors of the Federal Reserve System.
							(C)The Comptroller of
			 the Currency.
							(D)The Director of
			 the Office of Thrift Supervision, until the functions of the Director of the
			 Office of Thrift Supervision are transferred to pursuant to subtitle C of this
			 title.
							(E)The Chairman of
			 the Securities and Exchange Commission.
							(F)The Chairman of
			 the Commodity Futures Trading Commission.
							(G)The Chairperson of
			 the Federal Deposit Insurance Corporation.
							(H)The Director of
			 the Federal Housing Finance Agency.
							(I)The Chairman of
			 the National Credit Union Administration.
							(2)Nonvoting
			 membersNonvoting members, who shall serve in an advisory
			 capacity:
							(A)A State insurance
			 commissioner, to be designated by a selection process determined by the State
			 insurance commissioners, provided that the term for which a State insurance
			 commissioner may serve shall last no more than the 2-year period beginning on
			 the date that the commissioner is selected.
							(B)A State banking
			 supervisor, to be designated by a selection process determined by the State
			 bank supervisors, provided that the term for which a State banking supervisor
			 may serve shall last no more than the 2-year period beginning on the date that
			 the supervisor is selected.
							(c)DutiesThe
			 Council shall have the following duties.
						(1)To advise the
			 Congress on financial regulation and make recommendations that will enhance the
			 integrity, efficiency, orderliness, competitiveness, and stability of the
			 United States financial markets.
						(2)To monitor the
			 financial services marketplace to identify potential threats to the stability
			 of the United States financial system.
						(3)To identify
			 financial companies and financial activities that should be subject to
			 heightened prudential standards in order to promote financial stability and
			 mitigate systemic risk in accordance with sections subtitles B and E of this
			 title.
						(4)To issue formal
			 recommendations that a Council member agency adopt heightened prudential
			 standards for firms it regulates to mitigate systemic risk in accordance with
			 subtitle B of this title.
						(5)To facilitate
			 information sharing and coordination among the members of the Council regarding
			 financial services policy development, rulemakings, examinations, reporting
			 requirements, and enforcement actions.
						(6)To provide a forum
			 for discussion and analysis of emerging market developments and financial
			 regulatory issues among its members.
						(7)At the request of
			 an agency that is a Council member, to resolve a jurisdictional or regulatory
			 dispute between that agency and another agency that is a Council member in
			 accordance with section 1002 of this subtitle.
						1002.Resolution of
			 disputes among Federal financial regulatory agencies
					(a)Request for
			 dispute resolutionThe Council shall resolve a dispute among 2 or
			 more Federal financial regulatory agencies if—
						(1)a
			 Federal financial regulatory agency has a dispute with another Federal
			 financial regulatory agency about the agencies’ respective jurisdiction over a
			 particular financial company or financial activity or product (excluding
			 matters for which another dispute mechanism specifically has been provided
			 under Federal law);
						(2)the disputing
			 agencies cannot, after a demonstrated good faith effort, resolve the dispute
			 among themselves; and
						(3)any of the Federal
			 financial regulatory agencies involved in the dispute—
							(A)provides all other
			 disputants prior notice of its intent to request dispute resolution by the
			 Council; and
							(B)requests in
			 writing, no earlier than 14 days after providing the notice described in
			 paragraph (A), that the Council resolve the dispute.
							(b)Council
			 decisionThe Council shall decide the dispute—
						(1)within a
			 reasonable time after receiving the dispute resolution request;
						(2)after
			 consideration of relevant information provided by each party to the dispute;
			 and
						(3)by agreeing with 1
			 of the disputants regarding the entirety of the matter or by determining a
			 compromise position.
						(c)Form and binding
			 effectA Council decision under this section shall be in writing
			 and include an explanation and shall be binding on all Federal financial
			 regulatory agencies that are parties to the dispute.
					1003.Technical and
			 professional advisory committeesThe Council is authorized to appoint—
					(1)subsidiary working
			 groups composed of Council members and their staff, Council staff, or a
			 combination; and
					(2)such temporary
			 special advisory, technical, or professional committees as may be useful in
			 carrying out its functions, which may be composed of Council members and their
			 staff, other persons, or a combination.
					1004.Financial
			 Services Oversight Council meetings and council governance
					(a)MeetingsThe
			 Council shall meet as frequently as the Chairman deems necessary, but not less
			 than quarterly.
					(b)VotingUnless
			 otherwise provided, the Council shall make all decisions the Council is
			 required or authorized to make by a majority of the total voting membership of
			 the Council under section 1001(b)(1).
					1005.Council staff
			 and funding
					(a)Department of
			 the treasuryThe Secretary of the Treasury shall—
						(1)detail permanent
			 staff from the Department of the Treasury to provide the Council (and any
			 temporary special advisory, technical, or professional committees appointed by
			 the Council) with professional and expert support; and
						(2)provide such other
			 services and facilities necessary for the performance of the Council’s
			 functions and fulfillment of the duties and mission of the Council.
						(b)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subsection (a), departments and agencies of the United States may, with the
			 approval of the Secretary of the Treasury—
						(1)detail department
			 or agency staff on a temporary basis to provide additional support to the
			 Council (and any special advisory, technical, or professional committees
			 appointed by the Council); and
						(2)provide such
			 services, and facilities as the other departments or agencies may determine
			 advisable.
						(c)Staff status;
			 council funding
						(1)StatusStaff
			 detailed to the Council by the Secretary of the Treasury and other United
			 States departments or agencies shall—
							(A)report to and be
			 subject to oversight by the Council during their assignment to the Council;
			 and
							(B)be compensated by
			 the department of agency from which the stall was detailed.
							(2)FundingThe
			 administrative expense of the Council shall be paid by the departments and
			 agencies represented by voting members of the Council on an equal basis.
						1006.Reports to the
			 Congress
					(a)In
			 generalThe Council shall submit an annual report to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate that—
						(1)describes
			 significant financial market developments and potential emerging threats to the
			 stability of the financial system;
						(2)recommends actions
			 that will improve financial stability;
						(3)describes any
			 company or activity identifications made under subtitles B and E; and
						(4)describes any
			 dispute resolutions undertaken under section 1002 and the result of such
			 resolutions.
						(b)ConfidentialityThe
			 Committees of the Congress receiving the Council’s report shall maintain the
			 confidentiality of the identity of companies described in accordance with
			 subsection (a)(3) and the information relating to dispute resolutions described
			 in accordance with subsection (a)(4).
					1007.Applicability
			 of certain Federal laws
					(a)The Federal
			 Advisory Committee Act shall not apply to the Financial Services Oversight
			 Council, or any special advisory, technical, or professional committees
			 appointed by the Council (except that, if an advisory, technical, or
			 professional committee has one or more members who are not employees of or
			 affiliated with the United States Government, the Council shall publish a list
			 of the names of the members of such committee).
					(b)The Council shall
			 not be deemed an agency for purposes of any State or Federal
			 law.
					BPrudential
			 regulation of companies and activities for financial stability purposes
			 
				1101.Council and
			 Board authority to obtain information
					(a)In
			 generalThe Council and the Board are authorized to receive, and
			 may request the production of, any data or information from members of the
			 Council, as necessary—
						(1)to monitor the
			 financial services marketplace to identify potential threats to the stability
			 of the United States financial system; or
						(2)to otherwise carry
			 out any of the provisions of this title, including to ascertain a primary
			 financial regulatory agency’s implementation of recommended prudential
			 standards under this subtitle.
						(b)Submission by
			 council membersNotwithstanding any provision of law, any voting
			 or nonvoting member of the Council is authorized to provide information to the
			 Council, and the members of the Council shall maintain the confidentiality of
			 such information.
					(c)Financial data
			 collection
						(1)In
			 generalThe Council or the Board may require the submission of
			 periodic and other reports from any financial company solely for the purpose of
			 assessing the extent to which a financial activity or financial market in which
			 the financial company participates, or the company itself, poses a threat to
			 financial stability.
						(2)Mitigation of
			 report burdenBefore requiring the submission of reports from
			 financial companies that are regulated by the Federal financial regulatory
			 agencies, the Council or the Board shall coordinate with such agencies and
			 shall, whenever possible, rely on information already being collected by such
			 agencies.
						(d)Consultation
			 with agencies and entitiesThe Council or the Board, as
			 appropriate, may consult with Federal and State agencies and other entities to
			 carry out any of the provisions of this subtitle.
					1102.Council
			 prudential regulation recommendations to primary regulators
					(a)In
			 generalThe Council is authorized to issue formal
			 recommendations, publicly or privately, that a Federal financial regulatory
			 agency adopt heightened prudential standards for firms it regulates to mitigate
			 systemic risk.
					(b)Agency authority
			 To implement standardsA Federal financial regulatory agency
			 specifically is authorized to impose, require reports regarding, examine for
			 compliance with, and enforce heightened prudential standards and safeguards for
			 the firms it regulates to mitigate systemic risk. This authority is in addition
			 to and does not limit any other authority of the Federal financial regulatory
			 agencies. Compliance by an entity with actions taken by a Federal financial
			 regulatory agency under this section shall be enforceable in accordance with
			 the statutes governing the respective Federal financial regulatory agency’s
			 jurisdiction over the entity as if the agency action were taken under those
			 statutes.
					(c)Agency notice to
			 councilA Federal financial regulatory agency shall, within 60
			 days of receiving a Council recommendation under this section, notify the
			 Council in writing regarding—
						(1)the actions the
			 Federal financial regulatory agency has taken in response to the Council’s
			 recommendation; or
						(2)the reason the
			 Federal financial regulatory agency has failed to respond to the Council’s
			 request.
						1103.Identification
			 of financial companies for heightened prudential standards for financial
			 stability purposes
					(a)In
			 generalThe Council may subject a financial company to heightened
			 prudential standards under section 1104 if the Council determines that—
						(1)material financial
			 distress at the company could pose a threat to financial stability or the
			 economy; or
						(2)the nature, scope,
			 or mix of the company’s activities could pose a threat to financial stability
			 or the economy.
						(b)CriteriaIn
			 making a determination under subsection (a), the Council shall consider the
			 following criteria:
						(1)The amount and
			 nature of the company’s financial assets.
						(2)The amount and
			 nature of the company’s liabilities, including the degree of reliance on
			 short-term funding.
						(3)The extent and
			 nature of the company’s off-balance sheet exposures.
						(4)The extent and
			 nature of the company’s transactions and relationships with other financial
			 companies.
						(5)The company’s
			 importance as a source of credit for households, businesses, and State and
			 local governments and as a source of liquidity for the financial system.
						(6)The nature, scope,
			 and mix of the company’s activities.
						(7)Any other factors
			 that the Council deems appropriate.
						(c)Periodic review
			 and rescission of findings
						(1)Submission of
			 assessmentThe Board shall periodically submit a report to the
			 Council containing an assessment of whether each company subjected to
			 heightened prudential standards should continue to be subject to such
			 standards.
						(2)Review and
			 rescissionThe Council shall—
							(A)review the
			 assessment submitted pursuant to paragraph (1) and any information or
			 recommendation submitted by members of the Council regarding whether an
			 identified financial holding company continues to merit heightened prudential
			 standards; and
							(B)rescind the action
			 subjecting a company to heightened prudential supervision if the Council
			 determines that the company no longer meets the conditions for identification
			 in subsections (a) and (b).
							(d)Procedure for
			 identifying or rescinding identification of a company
						(1)Council and
			 board coordinationThe Council shall inform the Board if the
			 Council is considering whether to identify or cease to identify a company under
			 this section.
						(2)Notice and
			 opportunity for consideration of written materials
							(A)In
			 generalThe Board shall, in an executive capacity on behalf of
			 the Council, inform a financial company that the Council is considering whether
			 to identify or cease to identify such company under this section, including an
			 explanation of the basis of the Council’s consideration, and shall provide such
			 financial company 30 days to submit written materials to inform the Council’s
			 decision. The Council shall make its decision, and the Board shall notify the
			 company of the Council’s decision by order, within 60 days of the due date for
			 such written materials
							(B)Emergency
			 exception to process requirementsThe Council may waive or modify
			 the requirements of subparagraph (A) with respect to a company if the Council
			 determines that such waiver or modification is necessary or appropriate to
			 prevent or mitigate threats posed by the company to financial stability. The
			 Board shall, in an executive capacity on behalf of the Council, provide notice
			 of such waiver or modification to the financial company concerned as soon as
			 practicable, which shall be no later than 24 hours after the waiver or
			 modification.
							(3)ConsultationIf
			 a financial company being considered for identification under this section is,
			 or has one or more subsidiaries that are, subject to regulation by a Federal
			 financial regulatory agency, as such subsidiaries are described in
			 section 2(6) of this subtitle,
			 the Council shall consult with the relevant Federal financial regulatory agency
			 for each such subsidiary before making any decision under this section.
						(4)Emergency
			 exception to majority vote of council requirementIf each of the
			 Secretary of the Treasury, the Board, and the Federal Deposit Insurance
			 Corporation determines that a financial company must be subjected to heightened
			 prudential standards under this section immediately to prevent destabilization
			 of the financial system or economy, the Secretary, the Board, and the
			 Corporation may identify a financial company under this section upon
			 certification by the President of the United States.
						(e)Effect of
			 identification
						(1)Application of
			 the bank holding company actA financial company that is not a
			 bank holding company as defined in the Bank Holding Company Act at the time of
			 its identification under this section, shall—
							(A)if such company
			 conducts at the time of its identification only activities that are determined
			 to be financial in nature or incidental thereto under section 4(k) of the Bank
			 Holding Company Act, be treated as a bank holding company that has elected to
			 be a financial holding company for purposes of the Bank Holding Company Act of
			 1956, as amended, the Federal Deposit Insurance Act, as amended, and all other
			 Federal laws and regulations governing bank holding companies and financial
			 holding companies; or
							(B)if such company
			 conducts at the time of its identification activities other than those that are
			 determined to be financial in nature or incidental thereto under section 4(k)
			 of the Bank Holding Company Act, be required to establish and conduct all its
			 activities that are determined to be financial in nature or incidental thereto
			 under section 4(k) of the Bank Holding Company Act in an intermediate holding
			 company established under section 6 of the Bank Holding Company Act, which
			 intermediate holding company shall be the identified financial holding
			 company for purposes of this subtitle.
							(2)Exemptive
			 authorityNotwithstanding any provision of the Bank Holding
			 Company Act, the Board may, if it determines such action is necessary to ensure
			 appropriate heightened prudential supervision, issue such exemptions from that
			 Act as may be necessary with regard to identified financial holding companies
			 that do not control an insured depository institution.
						(3)Heightened
			 prudential regulationThe Board shall apply heightened prudential
			 standards to each identified financial holding company subject to this
			 title.
						(f)No public list
			 of identified companiesThe Council and the Board may not
			 publicly release a list of companies identified under this section.
					1104.Regulation of
			 identified financial holding companies for financial stability
			 purposes
					(a)Prudential
			 standards for identified financial holding companies
						(1)In
			 generalTo mitigate risks to financial stability and the economy
			 posed by an identified financial holding company, the Board shall impose
			 heightened prudential standards on such company. Such standards shall be
			 designed to maximize financial stability taking costs to long-term financial
			 and economic growth into account, be heightened when compared to the standards
			 that otherwise would apply to financial holding companies that are not
			 identified pursuant to this subtitle (including by addressing additional or
			 different types of risks than otherwise applicable standards), and reflect the
			 potential risk posed to financial stability by the identified financial holding
			 company.
						(2)Standards
							(A)Required
			 standardsThe heightened standards imposed by the Board under
			 this section shall include—
								(i)risk-based capital
			 requirements;
								(ii)leverage
			 limits;
								(iii)liquidity
			 requirements;
								(iv)concentration
			 requirements (as specified in subsection (c));
								(v)prompt corrective
			 action requirements (as specified in subsection (d));
								(vi)resolution plan
			 requirements (as specified in subsection (e)); and
								(vii)overall risk
			 management requirements.
								(B)Additional
			 standardsThe heightened standards imposed by the Board under
			 this section also may include any other prudential standards that the Board
			 deems advisable, including taking actions to mitigate systemic risk (as
			 specified in paragraph (5).
							(3)Application of
			 required standardsIn imposing prudential standards under this
			 subsection, the Board may differentiate among identified financial holding
			 companies on an individual basis or by category, taking into consideration
			 their capital structure, risk, complexity, financial activities, the financial
			 activities of their subsidiaries, and any other factors that the Board deems
			 appropriate.
						(4)Well capitalized
			 and well managedAn identified financial holding company shall at
			 all times after it files its registration statement as an identified financial
			 holding company be well capitalized and well managed as defined by the
			 Board.
						(5)Mitigation of
			 systemic riskIf the Board determines, after notice and an
			 opportunity for hearing, that the size of an identified financial holding
			 company or the scope or nature of activities directly or indirectly conducted
			 by an identified financial holding company poses a threat to the safety and
			 soundness of such company or to the financial stability of the United States,
			 the Board may require the identified financial holding company to sell or
			 otherwise transfer assets or off-balance sheet items to unaffiliated firms, to
			 terminate one or more activities, or to impose conditions on the manner in
			 which the identified financial holding company conducts one or more
			 activities.
						(6)Application to
			 foreign financial companiesThe Board shall prescribe regulations
			 regarding the application of heightened prudential standards to financial
			 companies that are organized or incorporated in a country other than the United
			 States, and that own or control a Federal or State branch, subsidiary, or
			 operating entity that is an identified financial holding company, giving due
			 regard to the principle of national treatment and equality of competitive
			 opportunity.
						(b)Prudential
			 standards at functionally regulated subsidiaries and subsidiary depository
			 institutions
						(1)Board authority
			 to recommend standardsWith respect to a functionally regulated
			 subsidiary (as such term is defined in section 5 of the Bank Holding Company
			 Act) or a subsidiary depository institution of an identified financial holding
			 company, the Board may recommend that the relevant primary financial regulatory
			 agency for such functionally regulated subsidiary or subsidiary depository
			 institution prescribe heightened prudential standards on such functionally
			 regulated subsidiary or subsidiary depository institution. Any standards
			 recommended by the Board under this section shall be of the same type as those
			 described in subsection (a)(2) that the Board is required or authorized to
			 impose directly on the identified financial holding company.
						(2)Agency authority
			 to implement heightened standards and safeguardsEach primary
			 financial regulatory agency that receives a Board recommendation under
			 paragraph (1) is authorized to impose, require reports regarding, examine for
			 compliance with, and enforce standards under this subsection with respect to
			 the entities described in section
			 2(6) for which it is the primary financial regulatory agency.
			 This authority is in addition to and does not limit any other authority of the
			 primary financial regulatory agencies. Compliance by an entity with actions
			 taken by a primary financial regulatory agency under this section shall be
			 enforceable in accordance with the statutes governing the respective agency’s
			 jurisdiction over the entity as if the agency action were taken under those
			 statutes.
						(3)Imposition of
			 standardsStandards imposed by a primary financial regulatory
			 agency under this subsection shall be the standards recommended by the Board or
			 any other similar standards that the Board deems acceptable after consultation
			 between the Board and the primary financial regulatory agency.
						(4)Failure to adopt
			 standards; notice to council and boardIf a primary financial
			 regulatory agency fails to implement the prudential standards recommended by
			 the Board or other similar standards that are acceptable to the Board within 60
			 days of the Board’s recommendation, the agency shall justify in writing the
			 failure of such agency to act to the Council and the Board within that same
			 time period.
						(5)Backup authority
			 of the board
							(A)In
			 generalWhen notified that a primary financial regulatory agency
			 has failed to impose the heightened prudential standards recommended by the
			 Board for financial stability purposes under this subsection, the Board is
			 authorized to directly impose, require reports regarding, examine for
			 compliance with, and enforce such heightened prudential standards under this
			 subsection with respect to a functionally regulated subsidiary for which the
			 primary financial regulatory agency ordinarily is responsible.
							(B)Limitations on
			 board backup authorityThe Board’s standard-imposition,
			 report-related, examination, and enforcement activities under this subsection
			 shall be limited to the heightened prudential standards imposed under this
			 subsection.
							(c)Concentration
			 limits for identified financial holding companies
						(1)StandardsIn
			 order to limit the risks that the failure of any company could pose to an
			 identified financial holding company and to the stability of the United States
			 financial system, the Board, by regulation, shall prescribe standards that
			 limit the risks posed by the exposure of an identified financial holding
			 company to any other company.
						(2)Limitation on
			 credit exposureThe regulations prescribed by the Board shall
			 prohibit each identified financial holding company from having credit exposure
			 to any unaffiliated company that exceeds 25 percent of the identified financial
			 holding company’s capital stock and surplus or such lower amount as the Board
			 may determine by regulation to be necessary to mitigate risks to financial
			 stability.
						(3)Credit
			 exposureFor purposes of this subsection, an identified financial
			 holding company’s credit exposure to a company means—
							(A)all extensions of
			 credit to the company, including loans, deposits, and lines of credit;
							(B)all repurchase
			 agreements and reverse repurchase agreement with the company;
							(C)all securities
			 borrowing and lending transactions with the company to the extent that such
			 transactions create credit exposure of the identified financial holding company
			 to the company;
							(D)all guarantees,
			 acceptances, or letters of credit (including endorsement or standby letters of
			 credit) issued on behalf of the company;
							(E)all purchases of
			 or investment in securities issued by the company;
							(F)counterparty
			 credit exposure to the company in connection with a derivative transaction
			 between the identified financial holding company and the company; and
							(G)any other similar
			 transactions that the Board by regulation determines to be a credit exposure
			 for purposes of this section.
							(4)Attribution
			 ruleFor purposes of this subsection, any transaction by an
			 identified financial holding company with any person is deemed a transaction
			 with a company to the extent that the proceeds of the transaction are used for
			 the benefit of, or transferred to, that company.
						(5)RulemakingThe
			 Board may issue such regulations and orders, including definitions consistent
			 with this subsection, as may be necessary to administer and carry out the
			 purpose of this subsection.
						(6)ExemptionsThe
			 Board may, by regulation or order, exempt transactions, in whole or in part,
			 from the definition of credit exposure if it finds that the exemption is in the
			 public interest and consistent with the purpose of this subsection.
						(7)Transition
			 periodThis subsection and any regulations and orders of the
			 Board under the authority of this subsection shall not be effective until three
			 years from the effective date of this subsection. The Board can extend the
			 effective date for up to two additional years to promote financial
			 stability.
						(d)Prompt
			 corrective action for identified financial holding companies
						(1)Prompt
			 corrective action requiredThe Board shall take prompt corrective
			 action to resolve the problems of identified financial holding
			 companies.
						(2)DefinitionsFor
			 purposes of this section—
							(A)Capital
			 categories
								(i)Well
			 capitalizedAn identified financial holding company is
			 well capitalized if it exceeds the required minimum level for
			 each relevant capital measure.
								(ii)UndercapitalizedAn
			 identified financial holding company is undercapitalized if it
			 fails to meet the required minimum level for any relevant capital
			 measure.
								(iii)Significantly
			 undercapitalizedAn identified financial holding company is
			 significantly undercapitalized if it is significantly below the
			 required minimum level for any relevant capital measure.
								(iv)Critically
			 undercapitalizedAn identified financial holding company is
			 critically undercapitalized if it fails to meet any level
			 specified in paragraph (4)(C)(i).
								(3)Other
			 definitions
							(A)AverageThe
			 average of an accounting item (such as total assets or tangible
			 equity) during a given period means the sum of that item at the close of
			 business on each business day during that period divided by the total number of
			 business days in that period.
							(B)Capital
			 distributionThe term capital distribution
			 means—
								(i)a
			 distribution of cash or other property by an identified financial holding
			 company to its owners made on account of that ownership, but not including any
			 dividend consisting only of shares of the identified financial holding company
			 or rights to purchase such shares;
								(ii)a
			 payment by an identified financial holding company to repurchase, redeem,
			 retire, or otherwise acquire any of its shares or other ownership interests,
			 including any extension of credit to finance any person’s acquisition of those
			 shares or interests; or
								(iii)a
			 transaction that the Board determines, by order or regulation, to be in
			 substance a distribution of capital to the owners of the identified financial
			 holding company.
								(C)Capital
			 restoration planThe term capital restoration plan
			 means a plan submitted under paragraph (6)(B).
							(D)CompensationThe
			 term compensation includes any payment of money or provision of
			 any other thing of value in consideration of employment.
							(E)Relevant capital
			 measureThe term relevant capital measure means the
			 measures described in paragraph (4).
							(F)Required minimum
			 levelThe term required minimum level means, with
			 respect to each relevant capital measure, the minimum acceptable capital level
			 specified by the Board by regulation.
							(G)Senior executive
			 officerThe term senior executive officer has the
			 same meaning as the term executive officer in section 22(h) of the
			 Federal Reserve Act (12 U.S.C. 375b).
							(4)Capital
			 standards
							(A)Relevant capital
			 measures
								(i)In
			 generalExcept as provided in clause (ii)(II), the capital
			 standards prescribed by the Board under subsection 6(c) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1845(c)) shall include—
									(I)a
			 leverage limit; and
									(II)a risk-based
			 capital requirement.
									(ii)Other capital
			 measuresThe Board may by regulation—
									(I)establish any
			 additional relevant capital measures to carry out this section; or
									(II)rescind any
			 relevant capital measure required under clause (i) upon determining that the
			 measure is no longer an appropriate means for carrying out this section.
									(B)Capital
			 categories generallyThe Board shall, by regulation, specify for
			 each relevant capital measure the levels at which an identified financial
			 holding company is well capitalized, undercapitalized, and significantly
			 undercapitalized.
							(C)Critical
			 capital
								(i)Board to specify
			 level
									(I)Leverage
			 limitThe Board shall, by regulation, specify the ratio of
			 tangible equity to total assets at which an identified financial holding
			 company is critically undercapitalized.
									(II)Other relevant
			 capital measuresThe Board may, by regulation, specify for 1 or
			 more other relevant capital measures, the level at which an identified
			 financial holding company is critically undercapitalized.
									(ii)Leverage limit
			 rangeThe level specified under clause (i)(I) shall require
			 tangible equity in an amount—
									(I)not less than 2
			 percent of total assets; and
									(II)except as
			 provided in subclause (I), not more than 65 percent of the required minimum
			 level of capital under the leverage limit.
									(5)Capital
			 distributions restricted
							(A)In
			 generalAn identified financial holding company shall make no
			 capital distribution if, after making the distribution, the identified
			 financial holding company would be undercapitalized.
							(B)ExceptionNotwithstanding
			 subparagraph (A), the Board may permit an identified financial holding company
			 to repurchase, redeem, retire, or otherwise acquire shares or ownership
			 interests if the repurchase, redemption, retirement, or other
			 acquisition—
								(i)is
			 made in connection with the issuance of additional shares or obligations of the
			 identified financial holding company in at least an equivalent amount;
			 and
								(ii)will reduce the
			 identified financial holding company’s financial obligations or otherwise
			 improve the identified financial holding company’s financial condition.
								(6)Provisions
			 applicable to undercapitalized identified financial companies
							(A)Monitoring
			 requiredThe Board shall—
								(i)closely monitor
			 the condition of any undercapitalized identified financial holding
			 company;
								(ii)closely monitor
			 compliance by any undercapitalized identified financial holding company with
			 capital restoration plans, restrictions, and requirements imposed under this
			 section; and
								(iii)periodically
			 review the plan, restrictions, and requirements applicable to any
			 undercapitalized identified financial holding company to determine whether the
			 plan, restrictions, and requirements are effective.
								(B)Capital
			 restoration plan required
								(i)In
			 generalAny undercapitalized identified financial holding company
			 shall submit an acceptable capital restoration plan to the Board within the
			 time allowed by the Board under clause (iv).
								(ii)Contents of
			 planThe capital restoration plan shall—
									(I)specify—
										(aa)the
			 steps the identified financial holding company will take to become well
			 capitalized;
										(bb)the
			 levels of capital to be attained by the identified financial holding company
			 during each year in which the plan will be in effect;
										(cc)how
			 the identified financial holding company will comply with the restrictions or
			 requirements then in effect under this section; and
										(dd)the
			 types and levels of activities in which the identified financial holding
			 company will engage; and
										(II)contain such
			 other information that the Board may require.
									(iii)Criteria for
			 accepting planThe Board shall not accept a capital restoration
			 plan unless it determines that the plan—
									(I)complies with
			 subparagraph (B);
									(II)is based on
			 realistic assumptions, and is likely to succeed in restoring the identified
			 financial holding company’s capital; and
									(III)would not
			 appreciably increase the risk (including credit risk, interest-rate risk, and
			 other types of risk) to which the identified financial holding company is
			 exposed.
									(iv)Deadlines for
			 submission and review of plansThe Board shall, by regulation,
			 establish deadlines that—
									(I)provide identified
			 financial holding companies with reasonable time to submit capital restoration
			 plans, and generally require an identified financial holding company to submit
			 a plan not later than 45 days after it becomes undercapitalized; and
									(II)require the Board
			 to act on capital restoration plans expeditiously, and generally not later than
			 60 days after the plan is submitted.
									(C)Asset growth
			 restrictedAn undercapitalized identified financial holding
			 company shall not permit its average total assets during any calendar quarter
			 to exceed its average total assets during the preceding calendar quarter
			 unless—
								(i)the
			 Board has accepted the identified financial holding company’s capital
			 restoration plan;
								(ii)any
			 increase in total assets is consistent with the plan; and
								(iii)the identified
			 financial holding company’s ratio of tangible equity to total assets increases
			 during the calendar quarter at a rate sufficient to enable it to become well
			 capitalized within a reasonable time.
								(D)Prior approval
			 required for acquisitions and new lines of businessAn
			 undercapitalized identified financial holding company shall not, directly or
			 indirectly, acquire any interest in any company or insured depository
			 institution, or engage in any new line of business, unless—
								(i)the
			 Board has accepted the identified financial holding company’s capital
			 restoration plan, the identified financial holding company is implementing the
			 plan, and the Board determines that the proposed action is consistent with and
			 will further the achievement of the plan;
								(ii)the
			 Board determines that the specific proposed action is appropriate; or
								(iii)the Board has
			 exempted the identified financial holding company from the requirements of this
			 paragraph with respect to the class of acquisitions that includes the proposed
			 action.
								(E)Discretionary
			 safeguardsThe Board may, with respect to any undercapitalized
			 identified financial holding company, take actions described in any
			 subparagraph of paragraph (7)(B) if the Board determines that those actions are
			 necessary.
							(7)Provisions
			 applicable to significantly undercapitalized identified financial holding
			 companies and undercapitalized identified financial holding companies that fail
			 to submit and implement capital restoration plans
							(A)In
			 generalThis paragraph shall apply with respect to any identified
			 financial holding company that—
								(i)is
			 significantly undercapitalized; or
								(ii)is
			 undercapitalized and—
									(I)fails to submit an
			 acceptable capital restoration plan within the time allowed by the Board under
			 subsection (e)(2)(D); or
									(II)fails in any
			 material respect to implement a capital restoration plan accepted by the
			 Board.
									(B)Specific actions
			 authorizedThe Board shall carry out this paragraph by taking 1
			 or more of the following actions:
								(i)Requiring
			 recapitalizationDoing one or more of the following—
									(I)Requiring the
			 identified financial holding company to sell enough shares or obligations of
			 the identified financial holding company so that the identified financial
			 holding company will be well capitalized after the sale.
									(II)Further requiring
			 that instruments sold under clause (I) be voting shares.
									(III)Requiring the
			 identified financial holding company to be acquired by or combine with another
			 company.
									(ii)Restricting
			 transactions with affiliates
									(I)Requiring the
			 identified financial holding company to comply with section 23A of the Federal
			 Reserve Act (12 U.S.C. 371c), as if it were a member bank.
									(II)Further
			 restricting the identified financial holding company’s transactions with
			 affiliates and insiders.
									(iii)Restricting
			 asset growthRestricting the identified financial holding
			 company’s asset growth more stringently than subsection (6)(C), or requiring
			 the identified financial holding company to reduce its total assets.
								(iv)Restricting
			 activitiesRequiring the identified financial holding company or
			 any of its subsidiaries to alter, reduce, or terminate any activity that the
			 Board determines poses excessive risk to the identified financial holding
			 company.
								(v)Improving
			 managementDoing one or more of the following:
									(I)New election of
			 directorsOrdering a new election for the identified financial
			 holding company’s board of directors.
									(II)Dismissing
			 directors or senior executive officersRequiring the identified
			 financial holding company to dismiss from office any director or senior
			 executive officer who had held office for more than 180 days immediately before
			 the identified financial holding company became undercapitalized. Dismissal
			 under this clause shall not be construed to be a removal under section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818).
									(III)Employing
			 qualified senior executive officersRequiring the identified
			 financial holding company to employ qualified senior executive officers (who,
			 if the Board so specifies, shall be subject to approval by the Board).
									(vi)Requiring
			 divestitureRequiring the identified financial holding company to
			 divest itself of or liquidate any subsidiary if the Board determines that the
			 subsidiary is in danger of becoming insolvent, poses a significant risk to the
			 identified financial holding company, or is likely to cause a significant
			 dissipation of the identified financial holding company’s assets or
			 earnings.
								(vii)Requiring
			 other actionRequiring the Identified financial company to take
			 any other action that the Board determines will better carry out the purpose of
			 this section than any of the actions described in this paragraph.
								(C)Presumption in
			 favor of certain actionsIn complying with subparagraph (B), the
			 Board shall take the following actions, unless the Board determines that the
			 actions would not be appropriate—
								(i)The
			 action described in subclause (I) or (II) of subparagraph (B)(i) (relating to
			 requiring the sale of shares or obligations, or requiring the identified
			 financial holding company to be acquired by or combine with another
			 company).
								(ii)The
			 action described in paragraph (B)(ii)(I) (relating to restricting transactions
			 with affiliates).
								(D)Senior executive
			 officers’ compensation restricted
								(i)In
			 generalThe identified financial holding company shall not do any
			 of the following without the prior written approval of the Board:
									(I)Pay any bonus to
			 any senior executive officer.
									(II)Provide
			 compensation to any senior executive officer at a rate exceeding that officer’s
			 average rate of compensation (excluding bonuses, stock options, and
			 profit-sharing) during the 12 calendar months preceding the calendar month in
			 which the identified financial holding company became undercapitalized.
									(ii)Failing to
			 submit planThe Board shall not grant any approval under clause
			 (i) with respect to an identified financial holding company that has failed to
			 submit an acceptable capital restoration plan.
								(E)Consultation
			 with other regulatorsBefore the Board makes a determination
			 under subparagraph (B)(vi) with respect to a subsidiary that is a broker,
			 dealer, government securities broker, government securities dealer, investment
			 company, or investment adviser, the Board shall consult with the Securities and
			 Exchange Commission and, in the case of any other subsidiary which is subject
			 to any financial responsibility or capital requirement, any other appropriate
			 regulator of such subsidiary with respect to the proposed determination of the
			 Board and actions pursuant to such determination.
							(8)More stringent
			 treatment based on other supervisory criteria
							(A)In
			 generalIf the Board determines (after notice and an opportunity
			 for hearing) that an identified financial holding company is in an unsafe or
			 unsound condition or, pursuant to section 8(b)(8) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818(b)(8)), deems the identified financial holding
			 company to be engaging in an unsafe or unsound practice, the Board may—
								(i)if
			 the identified financial holding company is well capitalized, require the
			 identified financial holding company to comply with one or more provisions of
			 paragraphs (5) and (6), as if the institution were undercapitalized; or
								(ii)if
			 the identified financial holding company is undercapitalized, take any one or
			 more actions authorized under paragraph (7)(B) as if the identified financial
			 holding company were significantly undercapitalized.
								(B)Contents of
			 planA plan that may be required pursuant to subparagraph (A)(i)
			 shall specify the steps that the identified financial holding company will take
			 to correct the unsafe or unsound condition or practice.
							(9)Mandatory
			 bankruptcy petition for critically undercapitalized identified financial
			 companiesThe Board shall, not later than 90 days after an
			 identified financial holding company becomes critically
			 undercapitalized—
							(A)require the
			 identified financial holding company to file a petition for bankruptcy under
			 section 301 of title 11, United States Code; or
							(B)file a petition
			 for bankruptcy against the identified financial holding company under section
			 303 of title 11, United States Code.
							(10)ImplementationThe
			 Board shall prescribe such regulations, issue such orders, and take such other
			 actions the Board determines to be necessary to carry out this section.
						(11)Other authority
			 not affectedThis section does not limit any authority of the
			 Board, any other Federal regulatory agency, or a State to take action in
			 addition to (but not in derogation of) that required under this section.
						(12)ConsultationThe
			 Board and the Secretary of the Treasury shall consult with their foreign
			 counterparties and through appropriate multilateral organizations to reach
			 agreement to extend comprehensive and robust prudential supervision and
			 regulation to all highly leveraged and substantially interconnected financial
			 companies.
						(13)Administrative
			 review of dismissal orders
							(A)Timely petition
			 requiredA director or senior executive officer dismissed
			 pursuant to an order under paragraph (7)(B)(v)(II) may obtain review of that
			 order by filing a written petition for reinstatement with the Board not later
			 than 10 days after receiving notice of the dismissal.
							(B)Procedure
								(i)Hearing
			 requiredThe Board shall give the petitioner an opportunity
			 to—
									(I)submit written
			 materials in support of the petition; and
									(II)appear,
			 personally or through counsel, before 1 or more members of the Board or
			 designated employees of the Board.
									(ii)Deadline for
			 hearingThe Board shall—
									(I)schedule the
			 hearing referred to in clause (i)(II) promptly after the petition is filed;
			 and
									(II)hold the hearing
			 not later than 30 days after the petition is filed, unless the petitioner
			 requests that the hearing be held at a later time.
									(iii)Deadline for
			 decisionNot later than 60 days after the date of the hearing,
			 the Board shall—
									(I)by order, grant or
			 deny the petition;
									(II)if the order is
			 adverse to the petitioner, set forth the basis for the order; and
									(III)notify the
			 petitioner of the order.
									(C)Standard for
			 review of dismissal ordersThe petitioner shall bear the burden
			 of proving that the petitioner’s continued employment would materially
			 strengthen the identified financial holding company’s ability—
								(i)to
			 become well capitalized, to the extent that the order is based on the
			 identified financial holding company’s capital level or failure to submit or
			 implement a capital restoration plan; and
								(ii)to
			 correct the unsafe or unsound condition or unsafe or unsound practice, to the
			 extent that the order is based on paragraph (8)(A).
								(e)Reports
			 regarding rapid and orderly resolution and credit exposure
						(1)In
			 generalThe Board shall require each identified financial holding
			 company to report periodically to the Board on—
							(A)its plan for rapid
			 and orderly resolution in the event of severe financial distress;
							(B)the nature and
			 extent to which the identified financial holding company has credit exposure to
			 other significant financial companies; and
							(C)the nature and
			 extent to which other significant financial companies have credit exposure to
			 the identified financial holding company.
							(2)No limiting
			 effect on receiver or qualified receiverA rapid resolution plan
			 submitted in accordance with this subsection shall not be binding on a receiver
			 or qualified receiver appointed under subtitle G, a bankruptcy court, or any
			 other authority that is authorized or required to resolve the identified
			 financial holding company or any of its subsidiaries or affiliates.
						(f)Avoiding
			 duplicationThe Board shall take any action the Board deems
			 appropriate to avoid imposing duplicative requirements under this chapter for
			 identified financial holding companies that are also bank holding
			 companies.
					1105.Authority to
			 file involuntary petition for bankruptcySection 303 of title 11, United States Code
			 is amended—
					(1)in subsection (h)—
						(A)by striking
			 or at the end of paragraph (1); and
						(B)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
						(2)by adding the
			 following new subsection:
						
							(m)Notwithstanding
				subsections (a) and (b) of this section, an involuntary case may be commenced
				by the Board of Governors of the Federal Reserve System against an identified
				financial holding company as defined in section 2(t) of the Bank Holding
				Company Act of 1956. Such involuntary case may be commenced on the ground that
				the identified financial holding company is critically undercapitalized as
				defined in section 6A(b) of the Bank Holding Company Act of
				1956.
							.
					1106.Identification
			 of activities or practices for heightened prudential standards and safeguards
			 for financial stability purposes
					(a)In
			 generalThe Council may subject a financial activity or practice
			 to heightened prudential standards and safeguards under section 1107 if the
			 Council determines that the conduct of such activity or practice could create
			 or increase the risk of significant liquidity, credit, or other problems
			 spreading among financial institutions or markets and thereby threaten the
			 stability of the financial system.
					(b)Periodic review
			 of activity identifications
						(1)Submission of
			 assessmentThe Board shall periodically submit a report to the
			 Council containing an assessment of whether each activity or practice subjected
			 to heightened prudential standards should continue to be subject to such
			 standards.
						(2)Review and
			 recisionThe Council shall—
							(A)review the
			 assessment submitted pursuant to paragraph (1) and any information or
			 recommendation submitted by members of the Council regarding whether an
			 identified financial activity continues to merit heightened prudential
			 standards; and
							(B)rescind the action
			 subjecting an activity to heightened prudential supervision if the Council
			 determines that the activity no longer meets the criteria in subsection
			 (a).
							(c)Procedure for
			 identifying or rescinding identification of an activity or practice
						(1)Council and
			 board coordinationThe Council shall inform the Board if the
			 Council is considering whether to identify or cease to identify an activity
			 under this section.
						(2)Notice and
			 opportunity for consideration of written materials
							(A)In
			 generalThe Board shall, in an executive capacity on behalf of
			 the Council, provide notice to financial companies that the Council is
			 considering whether to identify an activity or practice for heightened
			 prudential regulation, and shall provide a financial company engaged in such
			 activity or practice 30 days to submit written materials to inform the
			 Council’s decision. The Council shall decide, and the Board shall provide
			 notice of the Council’s decision, within 60 days of the due date for such
			 written materials.
							(B)Emergency
			 exceptionThe Council may waive or modify the requirements of
			 subparagraph (A) if the Council determines that such waiver or modification is
			 necessary or appropriate to prevent or mitigate threats posed by an activity to
			 financial stability. The Board shall, in an executive capacity on behalf of the
			 Council, provide notice of such waiver or modification to financial companies
			 as soon as practicable, which shall be no later than 24 hours after the waiver
			 or modification.
							(3)Form of
			 decisionThe Board shall provide all notices required under this
			 subsection by posting a notice on the Board’s Web site and publishing a notice
			 in the Federal Register.
						(d)Effect of
			 identificationThe Board shall, in accordance with section 1107,
			 recommend to the appropriate primary financial regulatory agencies specific
			 heightened prudential standards to be applied to an activity or practice that
			 the Council or the Board identifies under this section.
					1107.Regulation of
			 identified activities for financial stability purposes
					(a)Limitations on
			 identified financial activities and practices
						(1)RecommendationsTo
			 mitigate the risks to United States financial stability and the United States
			 economy posed by financial activities and practices that the Council or the
			 Board identifies for heightened prudential scrutiny in accordance with section
			 1103, the Board shall recommend prudential standards to the appropriate primary
			 financial regulatory agencies to apply to such identified activities and
			 practices.
						(2)CriteriaThe
			 actions recommended under paragraph (1)—
							(A)shall be designed
			 to maximize financial stability, taking costs to long-term financial and
			 economic growth into account; and
							(B)may include
			 prescribing the conduct of the activity or practice in specific ways (such as
			 by limiting its scope, or applying particular capital or risk-management
			 requirements to the conduct of the activity) or prohibiting the activity or
			 practice altogether.
							(b)Implementation
			 of recommended standards
						(1)Role of primary
			 financial regulatory agencyEach primary financial regulatory
			 agency is authorized to impose, require reports regarding, examine for
			 compliance with, and enforce standards in accordance with this section with
			 respect to those entities described in section
			 2(6) for which it is the primary financial regulatory agency.
			 This authority is in addition to and does not limit any other authority of the
			 primary financial regulatory agencies. Compliance by an entity with actions
			 taken by a primary financial regulatory agency under this section shall be
			 enforceable in accordance with the statutes governing the respective primary
			 financial regulatory agency’s jurisdiction over the entity as if the agency
			 action were taken under those statutes.
						(2)Imposition of
			 standardsStandards imposed under this subsection shall be the
			 standards recommended by the Board in accordance with subsection (a) or any
			 other similar standards that the Board deems acceptable after consultation
			 between the Board and the primary financial regulatory agency.
						(3)Failure to adopt
			 standards; notice to council and boardIf a primary financial
			 regulatory agency fails to implement the prudential standards recommended by
			 the Board or other similar standards that are acceptable to the Board within 60
			 days of the Board’s recommendation, the primary financial regulatory agency
			 shall justify the failure of such agency to act in writing to the Council and
			 the Board within that same time period.
						(4)Backup authority
			 of the board
							(A)In
			 generalWhen notified that a primary financial regulatory agency
			 has failed to impose heightened prudential standards recommended by the Board
			 for financial stability purposes under this section, the Board is authorized to
			 directly impose, require reports regarding, examine for compliance with, and
			 enforce such heightened prudential standards under this section with respect to
			 entities described in section 2(6) for which the primary financial regulatory
			 agency ordinarily is responsible.
							(B)Limitation on
			 board backup authorityThe Board’s standard-imposition,
			 report-related, examination, and enforcement activities under this subsection
			 shall be limited to heightened prudential standards imposed under this section
			 and shall be done in coordination with the primary financial regulatory
			 agency.
							1108.Effect of
			 rescission of identification
					(a)NoticeWhen
			 the Council or the Board determines that a company or activity no longer is
			 identified for heightened prudential scrutiny, the Board shall inform the
			 relevant primary financial regulatory agency or agencies (if different from the
			 Board) of that finding.
					(b)Determination of
			 primary financial regulatory agency To continueA primary
			 financial regulatory agency that has imposed heightened prudential standards
			 for financial stability purposes under this subtitle shall determine whether
			 standards that it has imposed under this subtitle should remain in
			 effect.
					1109.Emergency
			 financial stabilization
					(a)In
			 generalUpon the written approval of the Board of Governors of
			 the Federal Reserve System (which approval shall be made upon a vote of not
			 less than two-thirds of the members of such Board then serving) and the Board
			 of Directors of the Corporation (which approval shall be made upon a vote of
			 not less than two-thirds of the members of such Board then serving), and with
			 the written consent of the Secretary of the Treasury (after consulting with the
			 President), the Corporation may extend credit to or guarantee obligations of
			 solvent insured depository institutions or other solvent companies that are
			 predominantly engaged in activities that are financial in nature, if necessary
			 to prevent financial instability during times of severe economic distress,
			 provided that a credit extension or guarantee of obligations under this section
			 shall not include provision of equity in any form.
					(b)Policies and
			 proceduresPrior to exercising any authority under this section,
			 the Corporation shall establish policies and procedures governing the extension
			 of credit and the issuance of guarantees. The terms and conditions of any
			 extensions of credit or guarantees issued shall be established by the
			 Corporation with the approval of the Secretary of the Treasury and the Board of
			 Governors of the Federal Reserve System.
					(c)FundingThere
			 shall be available to the Corporation to carry out this section amounts in the
			 Treasury not otherwise appropriated, including for the payment of reasonable
			 administrative expenses. Notwithstanding section 7(d) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1817(d)), such amounts shall be subject to
			 apportionment for the purposes of chapter 15 of title 31, United States Code.
			 Amounts received by the Corporation from assessments imposed under subsection
			 (d), extensions of credit, and guarantees, including payments of principal,
			 interest, and guarantee fees, shall be covered into the Treasury as
			 miscellaneous receipts.
					(d)Recoupment;
			 assessmentAny losses incurred by the Corporation pursuant to
			 subsection (a) shall be recovered from Corporation assessments on large
			 financial companies in the manner provided in section 1609(o) of the Resolution
			 Authority for Large, Interconnected Financial Companies Act of 2009.
					(e)DefinitionsFor
			 purposes of this section, the following definitions apply:
						(1)Activities that
			 are financial in natureThe term activities that are
			 financial in nature means activities that are determined to be financial
			 in nature under section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1843(k)) and activities that are identified for heightened prudential standards
			 under section 1106 of this title.
						(2)CompanyThe
			 term company means any entity other than a natural person that is
			 incorporated or organized under Federal law or the laws of any State.
						(3)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
						(4)Insured
			 depository institutionThe term insured depository
			 institution shall have the same meaning as in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813).
						(5)SolventThe
			 term solvent means assets are more than the obligations to
			 creditors.
						1110.Examinations
			 and enforcement actions for insurance and resolutions purposes
					(a)Examinations for
			 insurance and resolutions purposesSection 10(b)(3) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1820(b)(3)) is amended by striking
			 beginning whenever the Board of Directors determines through the
			 period and inserting or identified financial holding company (as defined
			 in section 2(5)) whenever the Board of Directors determines a special
			 examination of any such depository institution is necessary to determine the
			 condition of such depository institution for insurance or such identified
			 financial holding company for resolution purposes..
					(b)Enforcement
			 authoritySection 8(t) of the Federal Deposit Insurance Act (12
			 U.S.C. 1818(t)) is amended—
						(1)at the end of
			 subparagraph (B) by striking or;
						(2)at the end of
			 subparagraph (C) by striking the period and inserting ;
			 or;
						(3)by inserting new
			 subparagraph (D), as follows:
							
								(D)the conduct or
				threatened conduct (including any acts or omissions) of the depository
				institution holding company poses a risk to the Deposit Insurance
				Fund.
								;
				and
						(4)by adding new
			 paragraph (6) at the end as follows—
							
								(6)For purposes of
				this subsection:
									(A)The Corporation
				shall have the same powers with respect to a depository institution holding
				company and its affiliates as the appropriate Federal banking agency has with
				respect to the holding company and its affiliates; and
									(B)the holding
				company and its affiliates shall have the same duties and obligations with
				respect to the Corporation as the holding company and its affiliates have with
				respect to the appropriate Federal banking
				agency.
									
						1111.Rule of
			 constructionThe authorities
			 granted to agencies under this subtitle are in addition to any rulemaking,
			 report-related, examination, enforcement, or other authority that such agencies
			 may have under other law and in no way shall be construed to limit such other
			 authority, except that any standards imposed for financial stability purposes
			 under this subtitle shall supersede any conflicting less stringent requirements
			 of the primary financial regulatory agency but only the extent of the
			 conflict.
				CImprovements to
			 supervision and regulation of Federal depository institutions 
				1201.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)Board of
			 governorsThe term Board of Governors means the
			 Board of Governors of the Federal Reserve System.
					(2)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
					(3)Office of the
			 comptroller of the currencyThe term Office of the
			 Comptroller of the Currency means the office established by section 324
			 of the Revised Statutes (12 U.S.C. 1).
					(4)Office of thrift
			 supervisionThe term Office of Thrift Supervision
			 means the office established by section 3 of the Home Owners’ Loan Act (12
			 U.S.C. 1462a).
					(5)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(6)Transfer
			 dateThe term transfer date has the meaning provided
			 in section 1205.
					(7)Certain other
			 termsThe terms affiliate, bank holding
			 company, control (when used with respect to a depository
			 institution), depository institution, Federal banking
			 agency, Federal savings association,
			 including, insured branch, insured
			 depository institution, savings association,
			 State savings association, and subsidiary have
			 the same meanings as in section 3 of the Federal Deposit Insurance Act.
					1202.Amendments to
			 the Home Owners’ Loan Act relating to transfer of functions
					(a)Amendments to
			 section 2Section 2 of the Home Owners’ Loan Act (12 U.S.C. 1462)
			 is amended by amending paragraph (1) to read as follows:
						
							(1)Board of
				governorsThe term Board of Governors means the
				Board of Governors of the Federal Reserve
				System.
							.
					(b)Amendments to
			 section 3Section 3 of the Home Owners’ Loan Act (12 U.S.C.
			 1462a) is amended—
						(1)by striking
			 subsection (a) and inserting the following new subsection:
							
								(a)Establishment of
				division of thrift supervisionTo carry out the purposes of this
				Act, there is hereby established the Division of Thrift Supervision, which
				shall be a division within the Office of the Comptroller of the
				Currency.
								;
						(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (1) and inserting the following new paragraph:
								
									(1)In
				generalThe Division of Thrift Supervision shall be headed by a
				Deputy Comptroller of the Currency who shall be subject to the general
				oversight of the Comptroller of the
				Currency.
									;
							(B)in paragraph (2),
			 by striking Director and inserting Comptroller of the
			 Currency; and
							(C)by striking
			 paragraph (3) and (4);
							(3)by striking
			 subsections (c), (d), and (e) and inserting the following new
			 subsection:
							
								(c)Powers of the
				comptroller of the currencyThe Comptroller of the Currency shall
				have all the powers, duties, and functions transferred by the Financial
				Stability Improvement Act of 2009 to the Comptroller of the Currency to carry
				out this
				Act.
								;
						(4)by redesignating
			 subsections (f) and (i) as subsections (d) and (e), respectively;
						(5)in subsection (d)
			 (as so redesignated), by striking Director each place such term
			 appears and inserting Comptroller of the Currency;
						(6)by striking
			 subsections (g), (h), and (j); and
						(7)in subsection (e)
			 (as so redesignated), by striking compensation of the Director and other
			 employees of the Office and all other expenses thereof and inserting
			 expenses incurred by the Comptroller of the Currency in carrying out
			 this Act.
						(c)Amendments to
			 section 4Section 4 of the Home Owners’ Loan Act (12 U.S.C. 1463)
			 is amended by striking Director every time it appears and
			 inserting Comptroller of the Currency.
					(d)Amendments to
			 section 5
						(1)UniversalSection
			 5 of the Home Owners’ Loan Act (12 U.S.C. 1464) is amended—
							(A)by striking
			 Director and Director of the Office of Thrift
			 Supervision each place such term appears and inserting
			 Comptroller of the Currency; and
							(B)by striking
			 Director’s each place such term appears and inserting
			 Comptroller of the Currency’s.
							(2)Specific
			 provisions
							(A)Section 5(d)(2)(E)
			 of the Home Owners’ Loan Act is amended by striking or the Resolution
			 Trust Corporation, as appropriate, each place such term appears.
							(B)Section 5(d)(3)(B)
			 of the Home Owners’ Loan Act is amended by striking or the Resolution
			 Trust Corporation.
							(e)Amendments to
			 sections 8 and 9Sections 8 and 9 of the Home Owners’ Loan Act
			 (12 U.S.C. 11466a, 1467) are each amended by striking Director
			 each place such term appears and inserting Comptroller of the
			 Currency.
					(f)Technical and
			 conforming amendments
						(1)DefinitionsSection
			 2 of the Home Owners’ Loan Act (12 U.S.C. 1462) is amended—
							(A)by striking
			 paragraph (1) and (3); and
							(B)by redesignating
			 paragraphs (2), (4), (5), (6), (7), (8), and (9) as paragraphs (1), (2), (3),
			 (4), (5), (6), (7), and (8), respectively.
							(2)Section
			 3
							(A)The heading for
			 section 3 of the Home Owners’ Loan Act is amended by striking
			 Director of the Office of
			 Thrift Supervision and inserting
			 Division of Thrift
			 Supervision.
							(B)The heading for
			 subsection (e) of section (3) of the Home Owners’ Loan Act is amended by
			 striking Director and inserting
			 Comptroller of the
			 currency.
							(3)Section
			 5The heading for paragraph (2)(E)(ii) of section 5(d) of the
			 Home Owners’ Loan Act and the heading for paragraph (3)(B) of such section are
			 each amended by striking OR RTC.
						(g)Clerical
			 amendmentThe table of contents section for the Home Owners’ Loan
			 Act is amended by striking the item relating to section 3 and inserting the
			 following new item:
						
							
								Sec. 3. Division of Thrift
				Supervision.
							
							.
					1203.Amendments to
			 the revised statutes
					(a)Amendment to
			 section 324Section 324 of the Revised Statutes of the United
			 States (12 U.S.C. 1) is amended to read as follows:
						
							324.Comptroller of
				the CurrencyThere shall be in
				the Department of the Treasury a bureau, the chief officer of which bureau
				shall be called the Comptroller of the Currency, and shall perform the duties
				of the Comptroller of the Currency under the general direction of the Secretary
				of the Treasury. The Comptroller of the Currency shall have the same authority
				over matters as were vested in the Director of the Office of Thrift Supervision
				or the Office of Thrift Supervision on the day before the date of enactment of
				the Financial Stability Improvement Act of 2009. The Secretary of the Treasury
				may not delay or prevent the issuance of any rule or the promulgation of any
				regulation by the Comptroller of the
				Currency.
							.
					(b)Amendments to
			 section 327Section 327 of the Revised Statutes of the United
			 States (12 U.S.C. 4) is amended to read as follows:
						
							327Deputy
				comptrollers
								(a)AppointmentThe
				Secretary of the Treasury shall appoint no more than 5 Deputy Comptrollers of
				the Currency—
									(1)1 of whom shall be
				designated First Deputy Comptroller of the Currency; and
									(2)1 of whom shall be
				designated the Deputy Comptroller of the Division of Thrift Supervision.
									(b)PayThe
				Secretary of the Treasury shall fix the compensation of the Deputy Comptrollers
				of the Currency and provide such other benefits as the Secretary may determine
				to be appropriate.
								(c)Oath of office;
				dutiesEach Deputy Comptroller shall take the oath of office and
				shall perform such duties as the Comptroller of the Currency shall
				direct.
								(d)Service as
				acting comptrollerDuring a vacancy in the office or during the
				absence or disability of the Comptroller, each Deputy Comptroller shall possess
				the power and perform the duties attached by law to the Office of the
				Comptroller under such order of succession following the First Deputy
				Comptroller as the Comptroller shall
				direct.
								.
					(c)Amendment to
			 section 329Section 329 of the Revised Statutes of the United
			 States (12 U.S.C. 11) is amended by inserting or any Federal savings
			 association before the period at the end.
					(d)Amendment to
			 section 481The fourth sentence of the second undesignated
			 paragraph of Section 5240 of the Revised Statutes of the United States (12
			 U.S.C. 481) is amended by striking Secretary of the Treasury;
			 and all that follows through the end of the sentence, and inserting
			 Secretary of the Treasury; the employment and compensation of examiners,
			 chief examiners, reviewing examiners, assistant examiners, and of the other
			 employees of the office of the Comptroller of the Currency whose compensation
			 is and shall be paid from assessments on banks or affiliates thereof or from
			 other fees or charges imposed pursuant to this subchapter shall be set and
			 adjusted pursuant to chapter 71 of title five, United States Code and without
			 regard to the provisions of other laws applicable to officers or employees of
			 the United States..
					(e)Amendment to
			 section 482The first sentence in the first undesignated
			 paragraph of Section 5240 of the Revised Statutes of the United States (12
			 U.S.C. 482) is amended by inserting pursuant to chapter 71 of title
			 five, United States Code, after shall,.
					1204.Power and
			 duties transferred
					(a)Director of the
			 office of thrift supervision
						(1)Transfer of
			 functionsExcept as otherwise provided in this subtitle, all
			 functions of the Director of the Office of Thrift Supervision are transferred
			 to the Office of the Comptroller of the Currency.
						(2)Comptroller’s
			 authorityExcept as otherwise provided in this subtitle, the
			 Comptroller of the Currency shall succeed to all powers, authorities, rights,
			 and duties that were vested in the Director of the Office of Thrift Supervision
			 under Federal law, including the Home Owners’ Loan Act, on the day before the
			 transfer date.
						(3)Functions
			 relating to supervision of state savings associations
							(A)Transfer of
			 functionsAll functions of the Director of the Office of Thrift
			 Supervision relating to the supervision and regulation of State savings
			 associations are transferred to the Corporation.
							(B)Corporation’s
			 authorityThe Corporation shall succeed to all powers,
			 authorities, rights, and duties that were vested in the Director of the Office
			 of Thrift Supervision under Federal law, including the Home Owners’ Loan Act,
			 on the day before the transfer date, relating to the supervision and regulation
			 of State savings associations.
							(b)Appropriate
			 federal banking agencySection 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813) is amended in subsection (q)—
						(1)by amending
			 paragraph (1) to read as follows:
							
								(1)the Comptroller of
				the Currency in the case of any national bank, Federal savings association or
				any Federal branch or agency of a foreign
				bank;
								;
						(2)by amending
			 paragraph (3) to read as follows:
							
								(3)the Federal
				Deposit Insurance Corporation in the case of a State nonmember insured bank, a
				State savings association or a foreign bank having an insured
				branch.
								;
				and
						(3)by striking
			 paragraph (4).
						(c)Transfer of
			 consumer financial protection functionsNothing in subsection (a)
			 or (b) shall affect any transfer of consumer financial protection functions of
			 the Comptroller of the Currency and the Director of the Office of Thrift
			 Supervision to the Consumer Financial Protection Agency as provided in the
			 Consumer Financial Protection Agency Act of 2009.
					(d)Effective
			 dateSubsections (a) and (b) shall become effective on the
			 transfer date.
					1205.Transfer
			 date
					(a)In
			 generalExcept as provided in subsection (b), the date for the
			 transfer of functions to the Office of the Comptroller of the Currency and the
			 Corporation under section 1204 shall be 1 year after the date of enactment of
			 this Act.
					(b)Extension
			 permitted
						(1)Notice
			 requiredThe Secretary, in consultation with the Comptroller of
			 the Currency and the Director of the Office of Thrift Supervision, may
			 designate a calendar date for the transfer of functions of the Office of Thrift
			 Supervision to the Office of the Comptroller of the Currency, and the
			 Corporation under section 1204 that is later than 1 year after the date of
			 enactment of this Act if the Secretary—
							(A)transmits to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives—
								(i)a
			 written determination that orderly implementation of this title is not feasible
			 on the date that is 1 year after the date of enactment of this Act;
								(ii)an
			 explanation of why an extension is necessary for the orderly implementation of
			 this title; and
								(iii)a
			 description of the steps that will be taken to effect an orderly and timely
			 implementation of this title within the extended time period; and
								(B)publishes notice
			 of that designated later date in the Federal Register.
							(2)Extension
			 limitedIn no case shall any date designated under paragraph (1)
			 be later than 18 months after the date of enactment of this Act.
						(3)Effect on
			 references to transfer dateIf the Secretary takes
			 the actions provided in paragraph (1) for designating a date for the transfer
			 of functions to the Office of the Comptroller of the Currency, and the
			 Corporation under section 1204, references in this title to transfer
			 date shall mean the date designated by the Secretary.
						1206.Office of
			 Thrift Supervision abolishedEffective 90 days after the transfer date,
			 the position of Director of the Office of Thrift Supervision and the Office of
			 Thrift Supervision are abolished.
				1207.Savings
			 provisions
					(a)Office of thrift
			 supervision
						(1)Existing rights,
			 duties, and obligations not affectedSections 1204(a)(1) and 1206
			 shall not affect the validity of any right, duty, or obligation of the United
			 States, the Director of the Office of Thrift Supervision, the Office of Thrift
			 Supervision, or any other person, that existed on the day before the transfer
			 date.
						(2)Continuation of
			 suitsThis Act shall not abate any action or proceeding commenced
			 by or against the Director of the Office of Thrift Supervision or the Office of
			 Thrift Supervision before the transfer date, except that—
							(A)for any action or
			 proceeding arising out of a function of the Director of the Office of Thrift
			 Supervision transferred to the Comptroller of the Currency by this title, the
			 Comptroller of the Currency or the Office of the Comptroller of the Currency
			 shall be substituted for the Director of the Office of Thrift Supervision or
			 the Office of Thrift Supervision, as the case may be, as a party to the action
			 or proceeding as of the transfer date; or
							(B)for any action or
			 proceeding arising out of a function of the Director of the Office of Thrift
			 Supervision transferred to the Corporation by this title, the Chairman of the
			 Corporation shall be substituted for the Director of the Office of Thrift
			 Supervision as a party to the action or proceeding as of the transfer
			 date.
							(b)Continuation of
			 existing OTS orders, resolutions, determinations, agreements, regulations,
			 etcAll orders, resolutions, determinations, agreements, and
			 regulations, interpretative rules, other interpretations, guidelines,
			 procedures, and other advisory materials, that have been issued, made,
			 prescribed, or allowed to become effective by the Office of Thrift Supervision,
			 or by a court of competent jurisdiction, in the performance of functions that
			 are transferred by this title and that are in effect on the day before the
			 transfer date, shall continue in effect according to the terms of those orders,
			 resolutions, determinations, agreements, and regulations, interpretative rules,
			 other interpretations, guidelines, procedures, and other advisory materials,
			 and shall be enforceable by or against—
						(1)the Office of the
			 Comptroller of the Currency, in the case of a function of the Director of the
			 Office of Thrift Supervision transferred to the Comptroller of the Currency,
			 until modified, terminated, set aside, or superseded in accordance with
			 applicable law by the Office of the Comptroller of the Currency, by any court
			 of competent jurisdiction, or by operation of law; or
						(2)the Corporation,
			 in the case of a function of the Director of the Office of Thrift Supervision
			 transferred to the Corporation, until modified, terminated, set aside, or
			 superseded in accordance with applicable law by the Corporation, by any court
			 of competent jurisdiction, or by operation of law.
						(c)Identification
			 of regulations continued
						(1)By office of the
			 comptroller of the currencyNot later than the transfer date, the
			 Comptroller of the Currency shall—
							(A)after consultation
			 with the Chairperson of the Corporation, identify the regulations continued
			 under subsection (c) that will be enforced by the Office of the Comptroller of
			 the Currency; and
							(B)publish a list of
			 such regulations in the Federal Register.
							(2)By the
			 corporationNot later than the transfer date, the Corporation
			 shall—
							(A)after consultation
			 with the Office of the Comptroller of the Currency, identify the regulations
			 continued under subsection (c) that will be enforced by the Corporation;
			 and
							(B)publish a list of
			 such regulations in the Federal Register.
							(d)Status of
			 regulations proposed or not yet effective
						(1)Proposed
			 regulationsAny proposed regulation of the Office of Thrift
			 Supervision, which that agency, in performing functions transferred by this
			 title, has proposed before the transfer date but has not published as a final
			 regulation before that date, shall be deemed to be a proposed regulation of the
			 Office of the Comptroller of the Currency, or the Corporation, as appropriate,
			 according to its terms.
						(2)Regulations not
			 yet effectiveAny interim or final regulation of the Office of
			 Thrift Supervision, which that agency, in performing functions transferred by
			 this title, has published before the transfer date but which has not become
			 effective before that date, shall become effective as a regulation of the
			 Office of the Comptroller of the Currency, or the Corporation, as appropriate,
			 according to its terms.
						1208.Regulations
			 and ordersIn addition to any
			 powers transferred to the Comptroller of the Currency by this title, the
			 Comptroller of the Currency may prescribe such regulations and issue such
			 orders as the Comptroller of the Currency determines to be appropriate to carry
			 out this title and the powers and duties transferred to the Comptroller of the
			 Currency by this title.
				1209.Coordination
			 of transition activitiesBefore the transfer date, the Comptroller of
			 the Currency shall—
					(1)consult and
			 cooperate with the Office of Thrift Supervision to facilitate the orderly
			 transfer of functions to the Comptroller of the Currency;
					(2)determine and
			 redetermine, from time to time—
						(A)the amount of
			 funds necessary to pay any expenses associated with the transfer of functions
			 (including expenses for personnel, property, and administrative services)
			 during the period beginning on the date of enactment of this Act and ending on
			 the transfer date;
						(B)what personnel are
			 appropriate to facilitate the orderly transfer of functions by this title;
			 and
						(C)what property and
			 administrative services are necessary to support the Office of the Comptroller
			 of the Currency during the period beginning on the date of enactment of this
			 Act and ending on the transfer date; and
						(3)take such actions
			 as may be necessary to provide for the orderly implementation of this
			 title.
					1210.Interim
			 responsibilities of office of the comptroller of the currency and office of
			 thrift supervision
					(a)In
			 generalWhen requested by the Comptroller of the Currency to do
			 so before the transfer date, the Office of Thrift Supervision shall—
						(1)pay to the
			 Comptroller of the Currency, from funds obtained by the Office of Thrift
			 Supervision through assessments, fees, or other charges that the Office of
			 Thrift Supervision is authorized by law to impose, such amounts that the
			 Comptroller of the Currency determines to be necessary under section
			 1209(2)(A);
						(2)detail to the
			 Office of the Comptroller of the Currency such personnel as the Comptroller of
			 the Currency determines to be appropriate under section 1209(2)(B); and
						(3)make available to
			 the Office of the Comptroller of the Currency such property and provide the
			 Office of the Comptroller of the Currency such administrative services as the
			 Comptroller of the Currency determines to be necessary under section
			 1209(2)(C).
						(b)Notice
			 requiredThe Comptroller of the Currency shall give the Office of
			 Thrift Supervision reasonable prior notice of any request that the Office of
			 the Comptroller of the Currency intends to make under subsection (a).
					1211.Employees
			 transferred
					(a)In
			 general
						(1)OTS
			 employees
							(A)In
			 generalAll employees of the Office of Thrift Supervision shall
			 be transferred to either the Comptroller of the Currency or the Corporation for
			 employment.
							(B)Allocating
			 employees for transfer to receiving agenciesThe Director of the
			 Office of Thrift Supervision, the Comptroller of the Currency, and the
			 Chairperson of the Corporation shall—
								(i)jointly determine
			 the number of employees of the Office of Thrift Supervision necessary to
			 perform or support—
									(I)the functions of
			 the Office of Thrift Supervision that are transferred to the Office of the
			 Comptroller of the Currency by this title; and
									(II)the functions of
			 the Office of Thrift Supervision that are transferred to the Corporation by
			 this title; and
									(ii)consistent with
			 the numbers determined under clause (ii), jointly identify employees of the
			 Office of Thrift Supervision for transfer to the Office of the Comptroller of
			 the Currency or the Corporation in a manner that the Director of the Office of
			 Thrift Supervision, the Comptroller of the Currency, and the Chairperson of the
			 Corporation, in their discretion, deem equitable.
								(2)Transfer of
			 employees performing consumer financial protection
			 functionsNothing in paragraph (1) shall affect the transfer of
			 employees performing or supporting consumer financial protection functions of
			 the Comptroller of the Currency and the Director of the Office of Thrift
			 Supervision to the Consumer Financial Protection Agency as provided in the
			 Consumer Financial Protection Agency Act of 2009.
						(3)Appointment
			 authority for excepted service transferred
							(A)In
			 generalIn the case of employees occupying positions in the
			 excepted service, any appointment authority established pursuant to law or
			 regulations of the Office of Personnel Management for filling such positions
			 shall be transferred, subject to subparagraph (B).
							(B)Declining
			 transfers allowedThe Office of the Comptroller of the Currency
			 and the Corporation may decline to accept a transfer of authority under
			 subparagraph (A) (and the employees appointed pursuant thereto) to the extent
			 that such authority relates to positions excepted from the competitive service
			 because of their confidential, policy-making, policy-determining, or
			 policy-advocating character.
							(b)Timing of
			 transfers and position assignmentsEach employee to be
			 transferred under this section shall—
						(1)be transferred not
			 later than 90 days after the transfer date; and
						(2)receive notice of
			 his or her position assignment not later than 120 days after the effective date
			 of his or her transfer.
						(c)Transfer of
			 function
						(1)In
			 generalNotwithstanding any other provision of law, the transfer
			 of employees shall be deemed a transfer of functions for the purpose of section
			 3503 of title 5, United States Code.
						(2)Priority of this
			 actIf any provision of this title conflicts with any protection
			 provided to transferred employees under section 3503 of title 5, United States
			 Code, the provisions of this title shall control.
						(d)Employees’
			 status and eligibilityThe transfer of functions and employees
			 under this title, and the abolition of the Office of Thrift Supervision, shall
			 not affect the status of the transferred employees as employees of an agency of
			 the United States under any provision of law.
					(e)Equal status and
			 tenure positionsEach employee transferred from the Office of
			 Thrift Supervision shall be placed in a position at either the Office of the
			 Comptroller of the Currency or the Corporation with the same status and tenure
			 as he or she held on the day before the transfer date.
					(f)No additional
			 certification requirementsExaminers transferred to the Office of
			 the Comptroller of the Currency or the Corporation shall not be subject to any
			 additional certification requirements before being placed in a comparable
			 examiner’s position at the Office of the Comptroller of the Currency or the
			 Corporation examining the same types of institutions as they examined before
			 they were transferred.
					(g)Personnel
			 actions limited
						(1)1-year
			 protectionExcept as provided in paragraph (2), each employee
			 transferred from the Office of Thrift Supervision holding a permanent position
			 on the day before the transfer date shall not, during the 1-year period
			 beginning on the transfer date, be involuntarily separated, or involuntarily
			 reassigned outside his or her locality pay area as defined by the Office of
			 Personnel Management.
						(2)ExceptionsParagraph
			 (1) does not limit the right of the Office of the Comptroller of the Currency
			 or the Corporation to—
							(A)separate an
			 employee for cause or for unacceptable performance; or
							(B)terminate an
			 appointment to a position excepted from the competitive service because of its
			 confidential policy-making, policy-determining, or policy-advocating
			 character.
							(h)Pay
						(1)1-year
			 protectionExcept as provided in paragraph (2), each employee
			 transferred from the Office of Thrift Supervision shall, during the 1-year
			 period beginning on the transfer date, receive pay at a rate not less than the
			 basic rate of pay (including any geographic differential) that the employee
			 received during the 1-year period immediately before the transfer.
						(2)ExceptionsParagraph
			 (1) does not limit the right of the Office of the Comptroller of the Currency
			 or the Corporation to reduce a transferred employee’s rate of basic pay—
							(A)for cause;
							(B)for unacceptable
			 performance; or
							(C)with the
			 employee’s consent.
							(3)Protection only
			 while employedParagraph (1) applies to a transferred employee
			 only while that employee remains employed by the Office of the Comptroller of
			 the Currency or the Corporation.
						(4)Pay increases
			 permittedParagraph (1) does not limit the authority of the
			 Office of the Comptroller of the Currency or the Corporation to increase a
			 transferred employee’s pay.
						(i)Benefits
						(1)Retirement
			 benefits for transferred employees
							(A)In
			 general
								(i)Continuation of
			 existing retirement planEach employee transferred from the
			 Office of Thrift Supervision may remain enrolled in his or her existing
			 retirement plan or plans as long as he or she remains employed by the Office of
			 the Comptroller of the Currency.
								(ii)Employer’s
			 contributionThe Office of the Comptroller of the Currency or the
			 Corporation shall pay any employer contributions to the existing retirement
			 plan of each employee transferred from the Office of Thrift Supervision as
			 required under that plan.
								(B)DefinitionFor
			 purposes of this paragraph, the term existing retirement plan
			 means, with respect to any employee transferred under this section, the
			 particular retirement plan (including the Financial Institutions Retirement
			 Fund) and any associated thrift savings plan of the agency from which the
			 employee was transferred, which the employee was enrolled in on the day before
			 the transfer date.
							(2)Benefits other
			 than retirement benefits
							(A)During 1st
			 year
								(i)Existing plans
			 continueEach transferred employee may, for 1 year after the
			 transfer date, retain membership in any other employee benefit program of the
			 Office of Thrift Supervision, including a dental, vision, long-term care, or
			 life insurance program, to which the employee belonged on the day before the
			 transfer date.
								(ii)Employer’s
			 contributionThe Office of the Comptroller of the Currency or the
			 Corporation shall pay any employer cost in continuing to extend coverage in the
			 benefit program to the employee as required under that program or negotiated
			 agreements.
								(B)Dental, vision,
			 or life insurance after 1st yearIf, after the 1-year period
			 beginning on the transfer date, the Office of the Comptroller of the Currency
			 or the Corporation decides not to continue participation in any dental, vision,
			 or life insurance program of the Office of Thrift Supervision, an employee
			 transferred from the Office of Thrift Supervision pursuant to this title who is
			 a member of such a program may, before the decision of the Office of the
			 Comptroller of the Currency or the Corporation takes effect, elect to enroll,
			 without regard to any regularly scheduled open season, in—
								(i)the
			 enhanced dental benefits program established by chapter 89A of title 5, United
			 States Code;
								(ii)the
			 enhanced vision benefits established by chapter 89B of title 5, United States
			 Code; and
								(iii)the Federal
			 Employees Group Life Insurance Program established by chapter 87 of title 5,
			 United States Code, without regard to any requirement of insurability.
								(C)Long-term care
			 insurance after 1st yearIf, after the 1-year period beginning on
			 the transfer date, the Office of the Comptroller of the Currency or the
			 Corporation decides not to continue participation in any long-term care
			 insurance program of the Office of Thrift Supervision, an employee transferred
			 from the Office of Thrift Supervision pursuant to this title who is a member of
			 such a program may, before the decision of the Office of the Comptroller of the
			 Currency or the Corporation takes effect, elect to apply for coverage under the
			 Federal Long-Term Care Insurance Program established by chapter 90 of title 5,
			 United States Code, under the underwriting requirements applicable to a new
			 active workforce member (as defined in part 875, title 5, Code of Federal
			 Regulations).
							(D)Employee’s
			 contribution
								(i)In
			 generalSubject to clause (ii), an individual enrolled in the
			 Federal Employees Health Benefits program under this subparagraph shall pay any
			 employee contribution required by the plan.
								(ii)Cost
			 differentialThe difference in costs between the benefits that
			 the Office of Thrift Supervision is providing on the date of enactment of this
			 Act and the benefits provided by this section shall be paid by the Comptroller
			 of the Currency or the Corporation.
								(iii)Funds
			 transferThe Office of the Comptroller of the Currency or the
			 Corporation shall transfer to the Federal Employees Health Benefits Fund
			 established under section 8909 of title 5, United States Code, an amount
			 determined by the Director of the Office of Personnel Management, after
			 consultation with the Office of the Comptroller of the Currency or the
			 Corporation and the Office of Management and Budget, to be necessary to
			 reimburse the Fund for the cost to the Fund of providing benefits under this
			 subparagraph not otherwise paid for by the employee under clause (i).
								(E)Special
			 provisions to ensure continuation of life insurance benefits
								(i)In
			 generalAn annuitant (as defined in section 8901(3) of title 5,
			 United States Code) who is enrolled in a life insurance plan administered by
			 the Office of Thrift Supervision on the day before the transfer date shall be
			 eligible for coverage by a life insurance plan under sections 8706(b), 8714a,
			 8714b, and 8714c of title 5, United States Code, or in a life insurance plan
			 established by the Office of the Comptroller of the Currency or the
			 Corporation, without regard to any regularly scheduled open season and
			 requirement of insurability.
								(ii)Employee’s
			 contribution
									(I)In
			 generalSubject to subclause (II), an individual enrolled in a
			 life insurance plan under this clause shall pay any employee contribution
			 required by the plan.
									(II)Cost
			 differentialThe difference in costs between the benefits that
			 the Office of Thrift Supervision is providing on the date of enactment of this
			 Act and the benefits provided by this section shall be paid by the Comptroller
			 of the Currency or the Corporation.
									(III)Funds
			 transferThe Office of the Comptroller of the Currency or the
			 Corporation shall transfer to the Employees’ Life Insurance Fund established
			 under section 8714 of title 5, United States Code, an amount determined by the
			 Director of the Office of Personnel Management, after consultation with the
			 Office of the Comptroller of the Currency or the Corporation and the Office of
			 Management and Budget, to be necessary to reimburse the Fund for the cost to
			 the Fund of providing benefits under this subparagraph not otherwise paid for
			 by the employee under subclause (I).
									(IV)Credit for time
			 enrolled in other plansFor employees transferred under this
			 section, enrollment in a life insurance plan administered by the Office of the
			 Comptroller of the Currency, the Office of Thrift Supervision, or the
			 Corporation immediately before enrollment in a life insurance plan under
			 chapter 87 of title 5, United States Code, shall be considered as enrollment in
			 a life insurance plan under that chapter for purposes of section 8706(b)(1)(A)
			 of title 5, United States Code.
									(j)Equitable
			 treatmentIn administering the provisions of this section, the
			 Office of the Comptroller of the Currency and the Corporation—
						(1)shall take no
			 action that would unfairly disadvantage transferred employees relative to other
			 employees of the Office of the Comptroller of the Currency based on their prior
			 employment by the Office of Thrift Supervision;
						(2)may take such
			 action as is appropriate in individual cases so that employees transferred
			 under this section receive equitable treatment, with respect to those
			 employees’ status, tenure, pay, benefits (other than benefits under programs
			 administered by the Office of Personnel Management), and accrued leave or
			 vacation time, for prior periods of service with any Federal agency.
						1212.Property
			 transferred
					(a)In
			 generalNot later than 90 days after the transfer date, all
			 property of the Office of Thrift Supervision shall be transferred to the Office
			 of the Comptroller of the Currency or the Corporation, allocated in a manner
			 consistent with section 1211(a).
					(b)Contracts
			 related to property transferredAll contracts, agreements,
			 leases, licenses, permits, and similar arrangements relating to property
			 transferred to the Office of the Comptroller of the Currency or the Corporation
			 by this section shall be transferred to the Office of the Comptroller of the
			 Currency or the Corporation together with that property.
					(c)Preservation of
			 propertyProperty identified for transfer under this section
			 shall not be altered, destroyed, or deleted before transfer under this
			 section.
					(d)Property
			 definedFor purposes of this section, the term
			 property includes all real property (including leaseholds) and all
			 personal property (including computers, furniture, fixtures, equipment, books,
			 accounts, records, reports, files, memoranda, paper, reports of examination,
			 work papers and correspondence related to such reports, and any other
			 information or materials).
					1213.Funds
			 transferredExcept to the
			 extent needed to dispose of affairs under section 1214, all funds that, on the
			 day before the transfer date, are available to the Director of the Office of
			 Thrift Supervision to pay the expenses of the Office of Thrift Supervision
			 shall be transferred to the Office of the Comptroller of the Currency or the
			 Corporation, allocated in a manner consistent with section 1211(a), on the
			 transfer date.
				1214.Disposition of
			 affairs
					(a)In
			 generalDuring the 90-day period beginning on the transfer date,
			 the Director of the Office of Thrift Supervision—
						(1)shall, solely for
			 the purpose of winding up the affairs of the agency related to any function
			 transferred to the Office of the Comptroller of the Currency or the Corporation
			 by this title—
							(A)manage any
			 employees of the Office of Thrift Supervision and provide for the payment of
			 the compensation and benefits of any such employees that accrue before the
			 transfer date; and
							(B)manage any
			 property of the Office of Thrift Supervision until the property is transferred
			 under section 1212; and
							(2)may take any other
			 action necessary to wind up the affairs of the Office of Thrift Supervision
			 relating to the transferred functions.
						(b)Authority and
			 status of director
						(1)In
			 generalNotwithstanding the transfers of functions under this
			 title, the Director of the Office of Thrift Supervision shall, during the
			 90-day period beginning on the transfer date, retain and may exercise any
			 authority vested in the Director on the day before the transfer date that is
			 necessary to carry out the requirements of this title during that
			 period.
						(2)Other
			 provisionsFor purposes of paragraph (1), the Director of the
			 Office of Thrift Supervision shall, during the 90-day period beginning on the
			 transfer date, continue to be—
							(A)treated as an
			 officer of the United States; and
							(B)entitled to
			 receive compensation at the same annual rate of basic pay that he or she was
			 receiving on the day before the transfer date.
							1215.Continuation
			 of servicesAny agency,
			 department, or other instrumentality of the United States, and any successor to
			 any such agency, department, or instrumentality, that was, before the transfer
			 date, providing support services to the Office of Thrift Supervision in
			 connection with functions to be transferred to the Office of the Comptroller of
			 the Currency, shall—
					(1)continue to
			 provide those services, subject to reimbursement, until the transfer of those
			 functions is complete; and
					(2)consult with any
			 such agency to coordinate and facilitate a prompt and orderly
			 transition.
					1216.Treatment of
			 savings and loan holding companies
					(a)Section 2 of the
			 Home Owners’ Loan Act (12 U.S.C. 1462) is amended in paragraph (1) by striking
			 Director.—The term Director means
			 the Director of the Office of Thrift Supervision and inserting
			 Comptroller.—The term Comptroller
			 means the Comptroller of the Currency.
					(b)Section 10 of the
			 Home Owners’ Loan Act (12 U.S.C. 1467a) is amended as follows:
						(1)In subsection
			 (a)(1)(A) by striking Director and inserting Comptroller
			 of the Currency;
						(2)In subsection (m)
			 as follows:
							(A)in paragraph (2)
			 by striking Director and inserting
			 Comptroller;
							(B)in paragraph (2)
			 by striking Director may grant and inserting Comptroller
			 of the Currency may grant;
							(C)in paragraph (2)
			 by striking the Director deems and inserting the
			 Comptroller deems;
							(D)in paragraph
			 (2)(A) by striking Director and inserting
			 Comptroller;
							(E)in paragraph
			 (2)(B) by striking Director and inserting
			 Comptroller;
							(F)in paragraph
			 (2)(B)(iii) by striking Director and inserting
			 Comptroller;
							(G)in paragraph
			 (4)(D) by striking Director and inserting
			 Comptroller;
							(H)in paragraph
			 (4)(E) by striking Director and inserting
			 Comptroller; and
							(I)in paragraph
			 (7)(B) by striking Director and inserting
			 Comptroller;
							(3)In subsection (o)
			 as follows:
							(A)in paragraph (3)
			 in the heading by striking Director and inserting
			 Board;
							(B)in paragraph
			 (3)(A) by striking Director and inserting
			 Board;
							(C)in paragraph
			 (3)(B) by striking Director and inserting
			 Board;
							(D)in paragraph
			 (3)(C) by striking Director and inserting
			 Board;
							(E)in paragraph
			 (3)(D) by striking Director and inserting
			 Comptroller;
							(F)in paragraph (7)
			 by striking chartered by the Director and inserting
			 chartered by the Comptroller; and
							(G)in paragraph (7)
			 by striking regulations as the Director may and inserting
			 regulations as the Board may; and
							(4)by striking
			 subsections (a) through (n), and
			 (p) through (t), and redesignating current
			 subsections (m) and (o) as (a) and
			 (b), respectively.
						1217.Practices of
			 certain mutual thrift holding companies preserved
					(a)Treatment of
			 dividends by certain mutual holding companiesSection 3(g) of the
			 Bank Holding Company Act (12 U.S.C. 1842(g)) is amended by inserting new
			 paragraphs (3) through (7) as follows:
						
							(3)Declaration of
				dividendsEvery subsidiary savings association of a mutual
				holding company shall give the Board not less than 30 days’ advance notice of
				the proposed declaration by its directors of any dividend on its guaranty,
				permanent, or other nonwithdrawable stock. Such notice period shall commence to
				run from the date of receipt of such notice by the Board. Any such dividend
				declared within such period, or without the giving of such notice to the Board,
				shall be invalid and shall confer no rights or benefits upon the holder of any
				such stock.
							(4)Waiver of
				dividendsAny mutual thrift holding company organized under
				section 10(b) of the Home Owners’ Loan Act shall be permitted to waive such
				company’s right to receive any dividend declared by a subsidiary, if—
								(A)no insider of the
				mutual holding company, associate of an insider, or tax-qualified or
				non-tax-qualified employee stock benefit plan of the mutual holding company
				holds any share of the stock in the class of stock to which the waiver would
				apply;
								(B)the mutual holding
				company provides the Board with written notice of its intent to waive its right
				to receive dividends 30 days prior to the proposed date of payment of the
				dividend; and
								(C)the Board does not
				object.
								(5)Standards for
				waiver of dividendThe Board shall not object to a notice of
				intent to waive dividends under paragraph (4) if—
								(A)the waiver would
				not be detrimental to the safe and sound operation of the savings association;
				and
								(B)the board of
				directors of the mutual holding company expressly determines that a waiver of
				the dividend by the mutual holding company is consistent with the directors’
				fiduciary duties to the mutual members of such company.
								(6)Resolution
				included in waiver noticeA dividend waiver notice shall include
				a copy of the resolution of the board of directors of the mutual holding
				company, in form and substance satisfactory to the Board, together with any
				supporting materials relied upon by the board of directors, concluding that the
				proposed dividend waiver is consistent with the board of director’s fiduciary
				duties to the mutual members of the mutual holding company.
							(7)ValuationThe
				Board will not consider waived dividends in determining an appropriate exchange
				ratio in the event of a full conversion to stock
				form.
							.
					1218.Composition of
			 board of directors of the Federal Deposit Insurance CorporationSection 2 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1812) is amended—
					(1)in subsection
			 (a)(1)—
						(A)in subparagraph
			 (B), by striking Director of the Office of Thrift Supervision
			 and inserting Chairman of the Board of Governors of the Federal Reserve
			 System, or such other member of the Board of Governors as the Chairman of the
			 Board of Governors shall designate;
						(2)by amending
			 subsection (d)(2) to read as follows:
						
							(2)Acting officials
				may serveIn the event of a vacancy in the office of the
				Comptroller of the Currency and pending the appointment of a successor, or
				during the absence or disability of the Comptroller of the Currency, the acting
				Comptroller of the Currency shall be a member of the Board of Directors in the
				place of the Comptroller of the
				Currency.
							;
				and
					(3)in subsection
			 (f)(2), by striking or of the Office of Thrift
			 Supervision.
					1219.Amendments to
			 section 3Section 3 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813) is amended—
					(1)in subsection
			 (b)(1)(C) (relating to the definition of the term savings
			 association), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
					(2)in subsection
			 (l)(5) (relating to the definition of the term deposit), in the
			 introductory text, by striking , Director of the Office of Thrift
			 Supervision, and inserting , and;
					(3)in subsection (q)
			 (relating to the definition of the term appropriate Federal banking
			 agency)—
						(A)by amending
			 paragraph (1) to read as follows:
							
								(1)the Comptroller of
				the Currency, in the case of any national bank, any Federal branch or agency of
				a foreign bank, or any savings association or savings and loan holding
				company;
								;
						(B)in paragraph
			 (2)(F), by adding and at the end after the semicolon;
						(C)in paragraph (3),
			 by striking ; and and inserting a period;
						(D)by amending
			 paragraph (3) to read as follows:
							
								(3)the Federal
				Deposit Insurance Corporation in the case of a State nonmember insured bank,
				State savings association, or a foreign bank having an insured
				branch.
								;
				and
						(E)by striking
			 paragraph (4); and
						(4)in subsection (z)
			 (relating to the definition of the term Federal banking agency),
			 by striking the Director of the Office of Thrift
			 Supervision,.
					1220.Amendments to
			 section 7Section 7(a) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1817) is amended—
					(1)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)—
							(i)in
			 the first sentence, by striking the Director of the Office of Thrift
			 Supervision; and
							(ii)in
			 the second sentence, by striking the Director of the Office of Thrift
			 Supervision; and
							(B)in subparagraph
			 (B), by striking Comptroller of the Currency, the Board of Governors of
			 the Federal Reserve System, and the Director of the Office of Thrift
			 Supervision, and inserting Comptroller of the Currency and the
			 Board of Governors of the Federal Reserve System,;
						(2)in paragraph (3),
			 in the first sentence, by striking Comptroller of the Currency, the
			 Chairman of the Board of Governors of the Federal Reserve System, and the
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency and the Chairman of the Board of Governors
			 of the Federal Reserve System; and
					(3)in paragraph (7),
			 by striking Director of the Office of Thrift
			 Supervision,.
					1221.Amendments to
			 section 8Section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818) is amended—
					(1)in subsection
			 (a)(8)(B)(ii), in the last sentence—
						(A)by striking
			 Director of the Office of Thrift Supervision each place it
			 appears and inserting Comptroller of the Currency; and
						(B)by inserting
			 the Office of Thrift Supervision, as successor to after
			 as a successor to and before the Federal Savings and Loan
			 Insurance Corporation;
						(2)in subsection
			 (o)—
						(A)by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency; and
						(3)in subsection
			 (w)(3)(A), by striking Office of Thrift Supervision and
			 inserting Office of the Comptroller of the Currency.
					1222.Amendments to
			 section 11Section 11 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1821) is amended—
					(1)in subsection
			 (c)(6) —
						(A)in the heading, by
			 striking Director of the
			 office of thrift supervision and inserting
			 Comptroller of the
			 currency;
						(B)in subparagraph
			 (A), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency; and
						(C)in subparagraph
			 (B), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency; and
						(2)in subsection
			 (d)—
						(A)in paragraph
			 (2)(F)(i), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
						(B)in paragraph
			 (17)(A)—
							(i)by
			 striking Comptroller of the Currency; and
							(ii)by
			 striking appropriate; and
							(C)in paragraph
			 (18)(B), by striking or the Director of the Office of Thrift
			 Supervision.
						1223.Amendments to
			 section 13Section
			 13(k)(1)(A)(iv) of the Federal Deposit Insurance Act (12 U.S.C.
			 1823(k)(1)(A)(iv)) is amended by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the
			 Currency.
				1224.Amendments to
			 section 18Section 18 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1828) is amended—
					(1)in subsection
			 (c)(2)—
						(A)in subparagraph
			 (A), by striking bank; and inserting bank or a savings
			 association;;
						(B)in subparagraph
			 (B), by inserting and at the end after the semicolon;
						(C)in subparagraph
			 (C), by striking bank (except a savings bank supervised by the Director
			 of the Office of Thrift Supervision); and and inserting bank or
			 State savings association.; and
						(D)by striking
			 subparagraph (D);
						(2)in subsection
			 (g)(1), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency;
					(3)in subsection
			 (i)(2)—
						(A)by striking
			 subparagraph (B) and inserting the following new subparagraph:
							
								(B)the Corporation,
				if the resulting institution is to be a State nonmember insured bank or insured
				State savings association.
								;
				and
						(B)by striking
			 subparagraph (C);
						(4)in subsection
			 (m)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
							(ii)in
			 subparagraph (B), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
							(ii)in
			 subparagraph (B), by striking Director of the Office of Thrift
			 Supervision each place it appears and inserting Comptroller of
			 the Currency; and
							(C)in paragraph
			 (3)—
							(i)in
			 subparagraph (A), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
							(ii)in
			 subparagraph (B), by striking Office of Thrift Supervision and
			 inserting Comptroller of the Currency.
							1225.Amendments to
			 section 28Section 28 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831e) is amended—
					(1)in subsection
			 (e)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)(ii), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
							(ii)in
			 subparagraph (C), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
							(iii)in
			 subparagraph (F), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
							(B)in paragraph
			 (3)—
							(i)in
			 subparagraph (A), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
							(ii)in
			 subparagraph (B), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
							(2)in subsection
			 (h)(2), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency.
					1226.Amendments to
			 the Alternative Mortgage Transaction Parity Act of 1982
					(a)Amendments to
			 section 802Section 802(a)(3) of the Alternative Mortgage
			 Transaction Parity Act of 1982 (12 U.S.C. 3801) is amended—
						(1)by striking
			 Comptroller of the Currency, and inserting Comptroller of
			 the Currency and; and
						(2)by striking
			 , and the Director of the Office of Thrift Supervision.
						(b)Amendments to
			 section 804Section 804(a) of the Alternative Mortgage
			 Transaction Parity Act of 1982 (12 U.S.C. 3803) is amended—
						(1)by amending
			 paragraph (1) to read as follows:
							
								(1)with respect to
				banks, savings associations, mutual savings banks, and savings banks, only to
				transactions made in accordance with regulations governing alternative mortgage
				transactions as prescribed by the Comptroller of the Currency to the extent
				that such regulations are authorized by rulemaking authority granted to the
				Comptroller of the Currency under laws other than this
				section.
								;
				and
						(2)by striking
			 paragraph (3).
						1227.Amendments to
			 the Bank Holding Company Act of 1956Section 4(f)(12)(A) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1843) is amended striking Resolution
			 Trust Corporation.
				1228.Amendments to
			 the Bank Protection Act of 1968Section 2 of the Bank Protection Act of 1968
			 (12 U.S.C. 1881) is amended—
					(1)in paragraph (1),
			 by striking national banks, and inserting national banks
			 and federal savings associations.;
					(2)in paragraph (2),
			 by inserting and at the end;
					(3)in paragraph (3),
			 by striking , and at the end and inserting a period; and
					(4)by striking
			 paragraph (4).
					1229.Amendments to
			 the Bank Service Company ActSection 1(b) of the Bank Service Company Act
			 (12 U.S.C. 1861(b)) is amended—
					(1)in paragraph (4),
			 by striking insured bank, and inserting insured bank
			 or;
					(2)by striking
			 Office of Thrift Supervision and inserting Office of the
			 Comptroller of the Currency; and
					(3)by striking
			 , the Federal Savings and Loan Insurance Corporation,.
					1230.Amendments to
			 the Community Reinvestment Act of 1977Section 803(1) of the Community Reinvestment
			 Act of 1977 (12 U.S.C. 2902(1)) is amended—
					(1)in subparagraph
			 (A), by striking national banks and inserting national
			 banks or savings associations (the deposits of which are insured by the Federal
			 Deposit Insurance Corporation);
					(2)in subparagraph
			 (B), by striking and bank holding companies; and inserting
			 , bank holding companies and savings and loan holding
			 companies;; and
					(3)by striking
			 subparagraph (D).
					1231.Amendments to
			 the Depository Institution Management Interlocks Act
					(a)Amendment to
			 section 207Section 207 of the Depository Institution Management
			 Interlocks Act (12 U.S.C. 3206) is amended—
						(1)in paragraph (1),
			 by striking national banks, and inserting national banks
			 and Federal savings associations (the deposits of which are insured by the
			 Federal Deposit Insurance Corporation),;
						(2)in paragraph (2),
			 by striking and bank holding companies, and inserting ,
			 bank holding companies, and savings and loan holding companies,;
						(3)by striking
			 paragraph (4); and
						(4)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively.
						(b)Amendment to
			 section 209Section 209 of the Depository Institution Management
			 Interlocks Act (12 U.S.C. 3207) is amended—
						(1)in paragraph (1),
			 by striking national banks, and inserting national banks
			 and Federal savings associations (the deposits of which are insured by the
			 Federal Deposit Insurance Corporation),;
						(2)in paragraph (2),
			 by striking and bank holding companies, and inserting ,
			 bank holding companies, and savings and loan holding companies,;
						(3)at the end of
			 paragraph (3), by inserting and after the comma;
						(4)by striking
			 paragraph (4); and
						(5)by redesignating
			 paragraph (5) as paragraph (4).
						(c)Amendment to
			 section 210Subsection 210(a) of the Depository Institution
			 Management Interlocks Act (12 U.S.C. 3208(a)) is amended—
						(1)by striking
			 his and inserting the; and
						(2)by inserting
			 of the attorney General after enforcement
			 functions.
						1232.Amendments to
			 the Emergency Homeowner’s Relief ActSection 110 of the Emergency Homeowner’s
			 Relief Act (12 U.S.C. 2709) is amended—
					(1)by striking the
			 Federal Home Loan bank Board and inserting Federal
			 Housing Finance Agency; and
					(2)by striking
			 the Federal Savings and Loan Insurance Corporation.
					1233.Amendments to
			 the Equal Credit Opportunity ActSection 704 of the Equal Credit Opportunity
			 Act (15 U.S.C. 1691c) is amended in subsection (a)—
					(1)in paragraph
			 (1)(A), by striking and Federal branches and Federal agencies of foreign
			 banks, and inserting , Federal branches and Federal agencies of
			 foreign banks, or a savings association the deposits of which are insured by
			 the Federal Deposit Insurance Corporation;;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraphs (3) through (9) as paragraphs (2) through (8).
					1234.Amendments to
			 the Federal Credit Union Act
					(a)Amendments to
			 section 206Section 206(g)(7) of the Federal Credit Union Act (12
			 U.S.C. 1786(g)(7)) is amended—
						(1)in subparagraph
			 (A)—
							(A)by inserting and after the
			 semicolon at the end of clause (v);
							(B)in clause
			 (vi)—
								(i)by
			 striking Federal Housing Finance Board and inserting
			 Federal Housing Finance Agency; and
								(ii)by
			 striking ; and after the semicolon and inserting a period;
			 and
								(C)by striking clause
			 (vii);
							(2)in subparagraph
			 (D)—
							(A)by inserting and after the
			 semicolon at the end of clause (iii);
							(B)by striking ; and at the end
			 of clause (iv) and inserting a period; and
							(C)striking clause
			 (v).
							1235.Amendments to
			 the Federal Financial Institutions Examination Council Act of 1978
					(a)Amendment to
			 section 1002Section 1002 of the Federal Financial Institutions
			 Examination Council Act of 1978 (12 U.S.C. 3301) is amended—
						(1)by striking
			 Federal Home Loan Bank Board and inserting Federal
			 Housing Finance Agency.
						(b)Amendment to
			 section 1003Section 1003(1) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3302(1)) is amended by
			 striking the Office of Thrift Supervision.
					(c)Amendments to
			 section 1004Section 1004(a) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3303) is
			 amended—
						(1)by striking
			 paragraph (4); and
						(2)by redesignating
			 paragraph (5) as paragraph (4).
						1236.Amendments to
			 the Federal Home Loan Bank Act
					(a)Amendments to
			 section 18Section 18(c) of the Federal Home Loan Bank Act (12
			 U.S.C. 1438(c)) is amended—
						(1)by striking
			 Director of the Office of Thrift Supervision each place it
			 appears and inserting Comptroller of the Currency;
						(2)in paragraph
			 (1)(B), by striking and the agencies under its administration or
			 supervision; and
						(3)in paragraph (5),
			 by striking and such agencies.
						(b)Amendments to
			 section 21ASection 21A of the
			 Federal Home Loan Bank Act (12 U.S.C. 1441a) is repealed.
					1237.Amendments to
			 the Federal Reserve ActSection 19 of the Federal Reserve Act (12
			 U.S.C. 461(b)) is amended—
					(1)in paragraph
			 (1)(F), by striking the Director of the Office of Thrift
			 Supervision and inserting the Comptroller of the
			 Currency; and
					(2)in paragraph
			 (4)(B), by striking the Director of the Office of Thrift
			 Supervision and inserting the Comptroller of the
			 Currency.
					1238.Amendments to
			 the Financial Institutions Reform, Recovery, and Enforcement Act of
			 1989
					(a)Amendments to
			 section 302Section 302(1) of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 1467a nt.) is amended by
			 striking Director of the Office of Thrift Supervision and
			 inserting Comptroller of the Currency.
					(b)Amendment to
			 section 305Section 305(b)(1) of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1464(b)(1) nt.) is
			 amended by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency.
					(c)Amendment to
			 section 308Section 308(a) of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 nt.) is amended by
			 striking Director of the Office of Supervision and
			 Comptroller of the Currency.
					(d)Amendments to
			 section 402Section 402 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 1437 nt.) is amended—
						(1)in subsection (a),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Comptroller of the Currency;
						(2)in subsection (b),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Comptroller of the Currency; and
						(3)in subsection
			 (e)—
							(A)in paragraph (1),
			 by striking the Office of Thrift Supervision and inserting
			 Office of the Comptroller of the Currency;
							(B)in paragraph (2),
			 by striking Director of the Office of Thrift Supervision each
			 place it appears and inserting Comptroller of the
			 Currency;
							(C)in paragraph (3),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Comptroller of the Currency; and
							(D)in paragraph (4),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Comptroller of the Currency.
							(e)Amendment to
			 section 1103Section 1103(a) of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3332(a)) is amended by
			 striking and the Resolution Trust Corporation.
					(f)Amendments to
			 section 1205Subsection 1205(b) of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1818 nt.) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (B), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency;
							(B)by striking
			 subparagraph (D); and
							(C)by redesignating
			 subparagraphs (E) and (F) as paragraphs (D) and (E), respectively;
							(2)in paragraph (2),
			 by striking paragraph (1)(F) and inserting paragraph
			 (1)(E); and
						(3)in paragraph (5),
			 by striking through (E) and inserting through
			 (D).
						(g)Amendments to
			 section 1206Section 1206 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833b) is amended—
						(1)by striking
			 the Thrift Depositor Protection Oversight Board of the Resolution Trust
			 Corporation;
						(2)by inserting
			 and after the Federal Housing Finance Board and
			 before the Farm Credit Administration; and
						(3)by striking
			 , and the Office of Thrift Supervision.
						(h)Amendments to
			 section 1216Section 1216 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833e) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 paragraphs (2), (5), and (6); and
							(B)by redesignating
			 paragraphs (3), and (4), as paragraphs (2), and (3), respectively;
							(2)in subsection
			 (c)—
							(A)by striking
			 the Director of the Office of Thrift Supervision, and inserting
			 , and; and
							(B)by striking
			 the Thrift Depositor protection Oversight Board of the Resolution Trust
			 Corporation, and the Resolution Trust Corporation; and
							(3)in subsection
			 (d)—
							(A)by striking
			 paragraphs (3), (5) and (6); and
							(B)by redesignating
			 paragraphs (4), (7), and (8) as paragraphs (3), (4), and (5),
			 respectively.
							1239.Amendments to
			 the Housing Act of 1948Section 502(c) of the Housing Act of 1948
			 (12 U.S.C. 1701c(c)) is amended in the introductory text by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency .
				1240.Amendments to
			 the Housing and Community Development Act of 1992
					(a)Amendments to
			 section 543Section 543 of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 1707 nt.) is amended—
						(1)in subsection
			 (c)(1)—
							(A)by amending
			 subparagraph (C) to read as follows:
								
									(C)Comptroller of the
				Currency
									;
							(B)by striking
			 subparagraphs (D) through (F); and
							(C)by redesignating
			 subparagraphs (G) and (H) as subparagraphs (D) and (E), respectively;
			 and
							(2)in subsection
			 (f)—
							(A)in paragraph
			 (2)—
								(i)by
			 striking the Office of Thrift Supervision,; and
								(ii)in
			 subparagraph (D), by striking Office of Thrift Supervision, and
			 inserting Comptroller of the Currency,; and
								(B)in paragraph
			 (3)—
								(i)by
			 striking the Office of Thrift Supervision, and inserting
			 Comptroller of the Currency,; and
								(ii)in
			 subparagraph (D), by striking Office of Thrift Supervision, and
			 inserting Comptroller of the Currency,.
								(b)Amendment to
			 section 1315Section 1315(b) of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4515(b)) is amended by striking the
			 Federal Deposit Insurance Corporation, and the Office of Thrift
			 Supervision. and inserting and the Federal Deposit Insurance
			 Corporation..
					(c)Amendment to
			 section 1317Section 1317(c) of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4517(c)) is amended by striking the
			 Federal Deposit Insurance Corporation, or the Director of the Office of Thrift
			 Supervision and inserting or the Federal Deposit Insurance
			 Corporation.
					1241.Amendments to
			 the Housing and Urban-Rural Recovery Act of 1983Section 469 of the Housing and Urban-Rural
			 Recovery Act of 1983 (12 U.S.C. 1701p–1) is amended in the first sentence by
			 striking Federal Home Loan Bank Board and inserting
			 Federal Housing Finance Agency.
				1242.Amendments to
			 the National Housing ActSection 203(s) of the National Housing Act
			 (12 U.S.C. 1709(s)) is amended—
					(1)in paragraph (5),
			 by revising the paragraph to read as follows:
						
							if the
				mortgagee is a national bank, a subsidiary or affiliate of such a bank, a
				Federal savings association or a subsidiary or affiliate of a savings
				association, the Comptroller of the
				Currency;
					(2)in paragraph (7)
			 by inserting or State savings association after State
			 bank; and
					(3)by striking
			 paragraph (8).
					1243.Amendments to
			 the Right to Financial Privacy Act of 1978Section 11(7) of the Right to Financial
			 Privacy Act of 1978 (12 U.S.C. 3401(7)) is amended—
					(1)by striking
			 subparagraph (B); and
					(2)by redesignating
			 subparagraphs (C) through (I) as subparagraphs (B) through (H),
			 respectively.
					1244.Amendments to
			 the Balanced Budget and Emergency Deficit Control Act of 1985
					(a)Amendments to
			 section 255Section 255(g)(1)(A) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by
			 striking Director of the Office of Thrift Supervision.
					(b)Amendments to
			 section 256Section 256(h)(4) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 906(h)(4)) is amended—
						(1)by striking
			 subparagraphs (C) and (G); and
						(2)by redesignating
			 subparagraphs (D), (E), (F), and (H) as subparagraphs (C) through (G),
			 respectively.
						1245.Amendments to
			 the Crime Control Act of 1990
					(a)Amendments to
			 section 2539Section 2539(c)(2) of the Crime Control Act of 1990
			 (Public Law 101–647) is amended by striking subparagraph (F) and redesignating
			 subparagraphs (G) and (H) as subparagraphs (F) through (G),
			 respectively.
					(b)Amendment to
			 section 2554Section 2554(b)(2) of the Crime Control Act of 1990
			 (Public Law 101–647) is amended by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the
			 Currency.
					1246.Amendment to
			 the Flood Disaster Protection Act of 1973Section 3(a)(5) of the Flood Disaster
			 Protection Act of 1973, as amended (42 U.S.C. 4003(a)(5)) is amended by
			 striking the Office of Thrift Supervision.
				1247.Amendments to
			 the Investment Company Act of 1940Section 6(a)(3) of the Investment Company
			 Act of 1940 (15 U.S.C. 80a–6(a)(3)) is amended by striking Federal
			 Savings and Loan Insurance Corporation and inserting Comptroller
			 of the Currency.
				1248.Amendments to
			 the Neighborhood Reinvestment Corporation ActThe Neighborhood Reinvestment Corporation
			 Act (42 U.S.C. 8105(c)(3)) is amended by striking the Federal Home Loan
			 Bank Board and inserting Federal Housing Finance
			 Agency.
				1249.Amendments to
			 the Securities Exchange Act of 1934
					(a)Amendments to
			 section 3Section 3(a)(34) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78c(a)(34)) is amended—
						(1)in subparagraph
			 (A)—
							(A)in clause (i), by
			 striking bank; and inserting bank, or a savings
			 association (as defined in section 3(b) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation, a subsidiary or a department or division of any such
			 savings association, or a savings and loan holding;;
							(B)by striking clause
			 (iv); and
							(C)by redesignating
			 clause (v) as clause (iv);
							(2)in subparagraph
			 (B)—
							(A)in clause (i), by
			 striking bank; and inserting bank, or a savings
			 association (as defined in section 3(b) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation, a subsidiary or a department or division of any such
			 savings association, or a savings and loan holding;;
							(B)by striking clause
			 (iv); and
							(C)by redesignating
			 clause (v) as clause (iv);
							(3)in subparagraph
			 (C)—
							(A)in clause (i), by
			 striking bank; and inserting bank, or a savings
			 association (as defined in section 3(b) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation, a subsidiary or a department or division of any such
			 savings association, or a savings and loan holding;;
							(B)by striking clause
			 (iv); and
							(C)by redesignating
			 clause (v) as clause (iv); and
							(4)in subparagraph
			 (F)—
							(A)in clause (i), by
			 striking bank; and inserting or a savings association (as
			 defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(b))), the deposits of which are insured by the Federal Deposit Insurance
			 Corporation;
							(B)by striking clause
			 (ii); and
							(C)redesignating
			 clauses (iii), (iv), and (v) as clauses (ii), (iii) and (iv),
			 respectively.
							(b)Amendments to
			 section 15cSection 15C of the Securities Exchange Act of 1934
			 (15 U.S.C. 78o–5) is amended in subsection (g)(1) by striking the
			 Director of the Office of Thrift Supervision, the Federal Savings and Loan
			 Insurance Corporation,.
					1250.Amendments to
			 title 18, United States Code
					(a)Amendment to
			 section 212Section 212(c)(2) of title 18, United States Code, is
			 amended—
						(1)by striking
			 subparagraph (C); and
						(2)by redesignating
			 subparagraphs (D) through (H) as subparagraphs (C) through (G),
			 respectively.
						(b)Amendment to
			 section 657Section 657 of title 18, United States Code, is
			 amended by striking Office of Thrift Supervision, the Resolution Trust
			 Corporation.
					(c)Amendment to
			 section 981Section 981(a)(1)(D) of title 18, United States Code,
			 is amended—
						(1)by striking
			 Resolution Trust Corporation; and
						(2)by striking
			 or the Office of Thrift Supervision.
						(d)Amendment to
			 section 982Section 982(a)(3) of title 18, United States Code, is
			 amended—
						(1)by striking
			 Resolution Trust Corporation; and
						(2)by striking
			 or the Office of Thrift Supervision.
						(e)Amendment to
			 section 1006Section 1006 of title 18, United States Code, is
			 amended—
						(1)by striking
			 Office of Thrift Supervision; and
						(2)by striking
			 the Resolution Trust Corporation.
						(f)Amendment to
			 section 1014Section 1014 of title 18, United States Code, is
			 amended—
						(1)by striking
			 Office of Thrift Supervision; and
						(2)by striking
			 Resolution Trust Corporation.
						(g)Amendment to
			 section 1032Section 1032 of title 18, United States Code, is
			 amended—
						(1)by striking
			 or the Director of the Office of Thrift Supervision; and
						(2)by striking
			 the Resolution Trust Corporation.
						1251.Amendments to
			 title 31, United States Code
					(a)Amendment to
			 section 309Section 309 of title 31, United States Code, is
			 amended to read as follows:
						
							309.Division of
				Thrift SupervisionThe
				Division of Thrift Supervision established under section 3(a) of the Home
				Owners’ Loan Act shall be a division in the Office of the Comptroller of the
				Currency.
							.
					(b)Amendments to
			 section 321Section 321 of title 31, United States Code, is
			 amended—
						(1)by inserting
			 and at the end of subsection (c)(1);
						(2)in subsection
			 (c)(2) by striking Comptroller of the Currency; and and
			 inserting Comptroller of the Currency.; and
						(3)by striking
			 subsection (e).
						(c)Amendments to
			 section 714Section 714 of title 31, United States Code, is
			 amended in subsection (a) by striking the Office of the Comptroller of
			 the Currency, and the Office of Thrift Supervision. and inserting
			 and the Office of the Comptroller of the Currency..
					DFurther
			 improvements to the regulation of bank holding companies and depository
			 institutions
				1301.Treatment of
			 credit card banks, industrial loan companies, and certain other companies under
			 the Bank Holding Company Act
					(a)DefinitionsSection
			 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), is amended—
						(1)in subsection
			 (a)(5), by adding at the end the following new subparagraph:
							
								(G)No company is a
				bank holding company by virtue of its ownership or control of a section six
				holding company or any subsidiary of a section six holding company, so long as
				the requirements of sections 4(p) and 6 of this Act are met, as applicable, by
				the section six holding company;
								
						(2)in subsection
			 (c)(1)(A), by striking insured bank and inserting insured
			 depository institution, and by striking section 3(h) of the
			 Federal Deposit Insurance Act and inserting section 3(c)(2) of
			 the Federal Deposit Insurance Act.;
						(3)in subsection
			 (c)(2)—
							(A)by striking
			 subparagraph (B);
							(B)by striking
			 subparagraphs (F) and (H); and
							(C)by redesignating
			 existing subparagraphs (C), (D), (E), and (G) as subparagraphs (B), (C), (D),
			 and (E), respectively; and
							(4)at the end of
			 section 2, adding the following new subsection:
							
								(r)Section six
				holding companiesA section six holding company
				means a company that is required to be established as an intermediate holding
				company under section 6 of this
				Act.
								.
						(b)Nonbanking
			 activities exceptionsSection 4 of the Bank Holding Company Act
			 of 1956 (12 U.S.C. 1843) is amended—
						(1)in subsection
			 (f)(1)(B) by striking for purposes of this Act and inserting
			 for purposes of section 4(a); and
						(2)by adding after
			 subsection (f)(2)(C) the following:
							
								(D)such company fails
				to—
									(i)establish and
				register a section six holding company pursuant to section 6 of this Act within
				90 days after the date of enactment of the Financial Stability Improvement Act
				of 2009, unless the Board grants an extension of such period for compliance
				which shall not exceed 180 additional days; and
									(ii)conduct all its
				activities which are financial in nature or incidental thereto as determined
				under section 4(k) through such section six holding company, in accordance with
				regulations prescribed by or orders issued by the Board, pursuant to section 6
				of this Act.
									;
				and
						(3)by inserting at
			 the end the following new subsection:
							
								(p)Certain
				companies not subject to this act
									(1)In
				generalExcept as provided in paragraphs (6) and (7), any company
				which—
										(A)(i)was—
												(I)a unitary savings
				and loan holding company on May 4 1999, or became a unitary savings and loan
				holding company pursuant to an application pending before the Office of Thrift
				Supervision on of before that date, and that—
													(aa)on
				June 30, 2009, continued to control not fewer than one savings association that
				it controlled on May 4, 1999, which became a bank for purposes of the Bank
				Holding Company Act as a result of the enactment of section 1301(a)(2)(A);
				and
													(bb)on
				June 30, 2009, and the date of enactment of the Financial Stability Improvement
				Act of 2009, such savings association subsidiary was and remains a qualified
				thrift lender (as determined by section 10 of the Home Owners’ Loan Act);
				or
													(ii)on June 30, 2009,
				controlled—
												(I)an institution which became a bank as a
				result of the enactment of section 1301(a)(2)(B) of the Financial Stability
				Improvement Act of 2009, or
												(II)an institution it has continuously
				controlled since March 5, 1987, which became a bank as a result of the
				enactment of the Competitive Equality Banking Act of 1987, pursuant to
				subsection (f);
												(B)was not on June
				30, 2009—
											(aa)a bank holding company; or
											(bb)subject to the Bank Holding Company
				Act by reason of section 8(a) of the International Banking Act of 1978 (12
				U.S.C. 3106(a)); and
											(C)on June 30, 2009,
				directly or indirectly controlled shares or engaged in activities that did not,
				on the day before the date of enactment of the Financial Stability Act of 2009
				comply with the activity or investment restrictions on financial holding
				companies in section 4 in accordance with regulations prescribed by the Board,
				that did not, on the day before the date of enactment of the Financial
				Stability Act of 2009 comply with the activity or investment restrictions on
				financial holding companies in section 4 in accordance with regulations
				prescribed by the Board, shall not be treated as a bank holding company for
				purposes of this Act solely by virtue of such company’s control of such
				institution and control of a section six holding company established pursuant
				to section 6.
										(2)Loss of
				exemptionA company described in paragraph (1) shall no longer
				qualify for the exemption provided under that paragraph if—
										(A)such company fails
				to—
											(i)establish and
				register a section six holding company pursuant to section 6 of this Act within
				90 days after the date of enactment of the Financial Stability Improvement Act
				of 2009, unless the Board grants an extension of such period for compliance
				which shall not exceed 180 additional days; and
											(ii)maintain a
				section six holding company in compliance with all the requirements for a
				section six holding company under section 6 of this Act;
											(B)such company
				directly or indirectly (including through the section six holding company it
				must form pursuant to this subsection and section 6 of this Act) acquires
				ownership or control of more than 5 percent of the shares or assets of an
				additional bank or insured depository institution after June 30, 2009, other
				than—
											(i)shares held as a
				bona fide fiduciary (whether with or without the sole discretion to vote such
				shares);
											(ii)shares held by
				any person as a bona fide fiduciary solely for the benefit of employees of
				either the company described in paragraph (1) or any subsidiary of that company
				and the beneficiaries of those employees;
											(iii)shares held
				temporarily pursuant to an underwriting commitment in the normal course of an
				underwriting business;
											(iv)shares held in an
				account solely for trading purposes;
											(v)shares over which
				no control is held other than control of voting rights acquired in the normal
				course of a proxy solicitation;
											(vi)loans or other
				accounts receivable acquired from an insured depository institution in the
				normal course of business; and
											(vii)shares or assets
				acquired in securing or collecting a debt previously contracted in good faith,
				during the 2-year period beginning on the date of such acquisition or for such
				additional time (not exceeding 3 years) as the Board may permit if the Board
				determines that such an extension will not be detrimental to the public
				interest;
											(C)(i)the section six holding
				company required to be established by such company, or any subsidiary bank of
				such company undergoes a change in control after the date of enactment of the
				Financial Stability Improvement Act of 2009, other than—
												(I)the merger or whole acquisition of such
				parent company in a bona fide merger or acquisition (as shall be determined by
				the Board, which is authorized to find that a transaction is not a bona fide
				merger or acquisition and thus results in the loss of exemption), with a
				company that is predominantly engaged in activities not permissible for a
				financial holding company pursuant to section 4(k), or
												(II)the acquisition of additional shares by
				a company that owned or controlled 7.5 percent or more of any class of such
				parent company’s outstanding voting stock on or before June 30, 2009, and
				continuously owned or controlled at least such 7.5 percent since June 30,
				2009;
												(ii)nothing in this subparagraph shall
				be construed as preventing the Board from requiring compliance with this
				subsection, section 6 or the requirements of the Change in Bank Control Act (12
				U.S.C. 1817(j)), as applicable to a company that is permitted to acquire
				control without loss of the exemption in this subsection 4(p)(2); or
											(D)any subsidiary
				bank of such company engages in any activity after the date of enactment of the
				Financial Stability Improvement Act of 2009 which would have caused such
				institution to be a bank (as defined in section 2(c) of this Act, as in effect
				before such date) if such activities had been engaged in before such
				date.
										(3)Divestiture in
				case of loss of exemptionIf any company described in paragraph
				(1) fails to qualify for the exemption provided under paragraph (1) by
				operation of paragraph (2), such exemption shall cease to apply to such company
				and such company shall divest control of each bank it controls before the end
				of the 180-day period beginning on the date on which the company receives
				notice from the Board that the company has failed to continue to qualify for
				such exemption, unless, before the end of such 180-day period, the company
				has—
										(A)either—
											(i)corrected the
				condition or ceased the activity that caused the company to fail to continue to
				qualify for the exemption; or
											(ii)submitted a plan
				to the Board for approval to cease the activity or correct the condition in a
				timely manner (which shall not exceed 1 year); and
											(B)implemented
				procedures that are reasonably adapted to avoid the reoccurrence of such
				condition or activity.
										(4)Subsection
				ceases to apply under certain circumstancesThis subsection shall
				cease to apply to any company described in paragraph (1) if such
				company—
										(A)registers as a
				bank holding company under section 2(a) of this Act;
										(B)immediately upon
				such registration, complies with all of the requirements of this chapter, and
				regulations prescribed by the Board pursuant to this chapter, including the
				nonbanking restrictions of this section; and
										(C)does not, at the
				time of such registration, control banks in more than one State, the
				acquisition of which would be prohibited by section 3(d) of this Act if an
				application for such acquisition by such company were filed under section 3(a)
				of this Act.
										(5)Information
				requirementEach company described in paragraph (1) shall, within
				60 days after the date of enactment of the Financial Stability Improvement Act
				of 2009, provide the Board with the name and address of such company, the name
				and address of each bank such company controls, and a description of each such
				bank’s activities.
									(6)Examinations and
				reportsThe Board may, from time to time, examine a company
				described in paragraph (1) or a bank controlled by such a company, and may
				require reports under oath from a company described in paragraph (1), and
				appropriate officers or directors of such company, in each case solely for
				purposes of assuring compliance with the provisions of this subsection and
				enforcing such compliance.
									(7)Limited
				enforcement
										(A)In
				generalIn addition to any other power of the Board, the Board
				may enforce compliance with the provisions of this subsection which are
				applicable to any company described in paragraph (1), and any bank controlled
				by such company, under section 8 of the Federal Deposit Insurance Act, and such
				company or bank shall be subject to such section (for such purposes) in the
				same manner and to the same extent as if such company were a bank holding
				company.
										(B)Application of
				other actAny violation of this subsection by any company
				described in paragraph (1) or any bank controlled by such a company, may also
				be treated as a violation of the Federal Deposit Insurance Act for purposes of
				subparagraph (A).
										(C)No effect on
				other authorityNo provision of this paragraph shall be construed
				as limiting any authority of the Board or any other Federal agency under any
				other provision of
				law.
										.
						(c)Section six
			 holding companiesThe Bank Holding Company Act (12 U.S.C. 1841 et
			 seq.) is amended by inserting after section 5 the following new section:
						
							6.Special-purpose
				holding companies
								(a)Establishment,
				purpose and requirements of special purpose holding companies
									(1)RequirementA
				special purpose holding company (hereafter in this section referred to as a
				section 6 holding company) shall be established and maintained
				by a company—
										(A)described in
				section 4(f)(1) as required by section 4(f)(2)(D) of this Act;
										(B)described in
				section 4(p)(1) as required by section 4(p)(2)(A) of this Act; or
										(C)that—
											(i)is
				subject to heightened prudential standards under Subtitle B of the Financial
				Stability Improvement Act of 2009;
											(ii)is not—
												(I)a bank holding
				company, or
												(II)subject to the
				Bank Holding Company Act by reason of section 8(a) of the International Banking
				Act of 1978 (12 U.S.C. 3106(a)); and
												(iii)directly or
				indirectly controlled shares or engaged in activities that did not, on the date
				the company is first subject to heightened prudential standards pursuant to
				subtitle B of the Financial Stability Improvement Act of 2009, comply with the
				activity or investment restrictions on financial holding companies in section 4
				in accordance with regulations prescribed by the Board.
											(2)Purpose
										(A)A company that is
				required to form a section 6 holding company shall conduct all of its
				activities that are determined to be financial in nature or incidental thereto
				under section 4(k) and shall hold any shares of a bank or insured depository
				institution controlled by such company, through the section 6 holding company,
				unless the Board specifically determines otherwise in accordance with paragraph
				(6).
										(B)A section 6
				holding company shall be prohibited from conducting any activities or investing
				in any companies other than those permissible for a financial holding company
				under section 4, unless the Board specifically determines otherwise in
				accordance with paragraph (6).
										(3)Registration
										(A)A section 6
				holding company required to be established by a company described in
				subparagraph (1)(A) shall be established, and such company shall register with
				the Board as a bank holding company, pursuant to the requirements in section
				4(f).
										(B)A section 6
				holding company required to be established by a company described in
				subparagraph (1)(B) shall be established, and such company shall register with
				the Board as a bank holding company, pursuant to the requirements in section
				4(p).
										(C)A section 6
				holding company required to be established by a company described in paragraph
				(1)(C) shall be—
											(i)established, and
				such company shall register with the Board, as a bank holding company within 90
				days after such company or such company’s parent holding company has been
				notified by the Board that such company is subject to heightened prudential
				standards under Subtitle B of the Financial Stability Improvement Act of 2009,
				unless the Board grants an extension of such period for compliance which shall
				not exceed 180 additional days;
											(ii)treated as a
				financial holding company under this Act; and
											(iii)subject to the
				authority of the Board to enforce compliance with the provisions of this
				section under section 8 of the Federal Deposit Insurance Act in the same manner
				and to the same extent as if such company were a bank holding company.
											(4)Rule of
				constructionFor purposes of this section, designation of an
				already established intermediate holding company that will serve as the section
				6 holding company shall satisfy the requirement to establish a section 6
				holding company, provided that such existing intermediate holding company
				complies with all other provisions applicable to a section 6 holding
				company.
									(5)Limitations on
				authority of commercial parentA company that is not a bank
				holding company or treated as a bank holding company pursuant to section 8(a)
				of the International Bank Act of 1978 that has been notified that it is an
				identified financial holding company, pursuant to subtitle A of the Financial
				Stability Improvement Act of 2009, shall—
										(A)not be deemed to
				be, or treated as, a bank holding company, solely because of its ownership or
				control of a section 6 holding company; and
										(B)not be subject to
				this Act, except for such provisions as are explicitly made applicable in this
				section.
										(6)Board
				authority
										(A)Rules and
				exemptionsIn addition to any other authority of the Board, the
				Board may, at its discretion, prescribe rules and regulations or issue orders
				regarding:
											(i)the establishment
				and operation of section 6 holding companies;
											(ii)exemptions from
				the requirement to conduct all activities that are financial or incidental
				thereto, as defined in section 4(k), through the section 6 holding company if
				such exemption—
												(I)would not threaten
				the safety and soundness of the section 6 holding company or any subsidiary of
				the section 6 holding company;
												(II)would not
				increase systemic risk or threaten the stability of the overall financial
				system; and
												(III)would not result
				in unfair competitive advantage to the parent company of such section 6 holding
				company; and
												(iii)exemptions from
				the affiliate transaction requirements of subsection (b) if such
				exemption—
												(I)is consistent with the purposes of this
				section, and section 23A and section 23B of the Federal Reserve Act;
												(II)would not
				threaten the safety and soundness of the section 6 holding company or any
				subsidiary of the section 6 holding company;
												(III)would not
				increase systemic risk or threaten the stability of the overall financial
				system; and
												(IV)would not result
				in unfair competitive advantage to the parent company of such section 6 holding
				company.
												(B)Parent company
				reportsThe Board may, from time to time, require reports under
				oath from a company that controls a section 6 holding company, and appropriate
				officers or directors of such company, solely for purposes of ensuring
				compliance with the provisions of this section (including assessing the
				company’s ability to serve as a source of financial strength pursuant to
				subsection (g)) and enforcing such compliance.
										(C)Limited parent
				company enforcement
											(i)In
				generalIn addition to any other power of the Board, the Board
				may enforce compliance with the provisions of this subsection which are
				applicable to any company described in paragraph (1), and any bank controlled
				by such company, under section 8 of the Federal Deposit Insurance Act and such
				company or bank shall be subject to such section (for such purposes) in the
				same manner and to the same extent as if such company were a bank holding
				company.
											(ii)Application of
				other actAny violation of this subsection by any company that
				controls a section 6 holding company or any bank controlled by such a company,
				may also be treated as a violation of the Federal Deposit Insurance Act for
				purposes of clause (i).
											(iii)No effect on
				other authorityNo provision of this subparagraph shall be
				construed as limiting any authority of the Board or any other Federal agency
				under any other provision of law.
											(b)Restrictions on
				affiliate transactions
									(1)Section 23a and
				23b applicability
										(A)In
				generalTransactions between a section 6 holding company
				established under this section (including any subsidiary of such company) and
				any affiliate of such company that is not a subsidiary of the section 6 holding
				company shall be subject to the restrictions and limitations contained in
				section 23A and section 23B of the Federal Reserve Act as if the section 6
				holding company were a member bank.
										(B)Covered
				transactions
											(i)A
				depository institution controlled by a section 6 holding company may not engage
				in a covered transaction (as defined in section 23A(b)(7) of the Federal
				Reserve Act) with any affiliate that is not the section 6 holding company or a
				subsidiary of the section 6 holding company.
											(ii)For purposes of
				this subparagraph (B), any transaction by a depository institution controlled
				by a section 6 holding company with any person shall be deemed to be a
				transaction with an affiliate that is not the section 6 holding company or a
				subsidiary of the section 6 holding company to the extent that the proceeds of
				the transaction are used for the benefit of, or transferred to, that
				affiliate.
											(2)Rule of
				constructionNo provision of this subsection shall be construed
				as exempting any subsidiary insured depository institution of a section 6
				holding company from compliance with section 23A or 23B of the Federal Reserve
				Act with respect to each affiliate of such institution (as defined in section
				23A or 23B of the Federal Reserve Act), including any affiliate that is the
				section 6 holding company or subsidiary of the section 6 holding
				company.
									(c)Tying
				provisionsA company that directly or indirectly controls a
				section 6 holding company shall be—
									(1)treated as a bank
				holding company for purposes of section 106 of the Bank Holding Company Act
				Amendments of 1970 and section 22(h) of the Federal Reserve Act and any
				regulation prescribed under any such section; and
									(2)subject to the
				restrictions of section 106 of the Bank Holding Company Act Amendments of 1970,
				in connection with any transaction involving the products or services of such
				company or affiliate and those of a bank affiliate, as if such company or
				affiliate were a bank and such bank were a subsidiary of a bank holding
				company.
									(d)Cross marketing
				restrictions applicable to commercial activities
									(1)In
				generalA section 6 holding company shall not—
										(A)offer or market,
				directly or through any arrangement, any product or service of an affiliate
				that is not a subsidiary of the section 6 holding company; or
										(B)permit any of the
				products or services of the section 6 holding company or any subsidiary thereof
				to be offered or marketed, directly or through any arrangement, by or through
				any affiliate that is not a subsidiary of the section 6 holding company.
										(2)Board authority
				to grant exemptionsThe Board may grant exemptions from the
				restrictions in this subsection if—
										(A)the arrangement
				does not violate section 106 of the Bank Holding Company Act Amendments of
				1970; and
										(B)the Board
				determines that the arrangement is in the public interest, does not undermine
				the separation of banking and commerce, and is consistent with the safety and
				soundness of the section 6 holding company.
										(e)Financial
				holding company requirementsA section 6 holding company shall be
				subject to—
									(1)the conditions for
				engaging in expanded financial activities in section 4(l); and
									(2)the provisions
				applicable to financial holding companies that fail to meet certain
				requirements in section 4(m).
									(f)Independence of
				section 6 holding company
									(1)No less than 25
				percent of the members of the board of directors of a section 6 holding
				company, and each subsidiary of a section 6 holding company shall be
				independent of the parent company of the section 6 holding company and any
				subsidiary of such parent company. For purposes of this subsection, a director
				shall be independent of the parent company if such person is not currently
				serving, and has not within the previous two-year period served, as a director,
				officer, or employee of any affiliate of the section 6 holding company that is
				not a subsidiary of the section 6 holding company.
									(2)No executive
				officer of a section 6 holding company or any subsidiary of a section 6 holding
				company may serve as a director, officer, or employee of an affiliate of the
				section 6 holding company that is not a subsidiary of the section 6 holding
				company.
									(3)The Board shall
				issue regulations that require effective legal and operational separation of
				the functions of a section 6 holding company from its affiliates that are not
				subsidiaries of such section 6 holding company.
									(g)Source of
				strengthA company that directly or indirectly controls a section
				6 holding company shall serve as a source of financial strength to its
				subsidiary section 6 holding
				company.
								.
					(d)Conforming
			 changesSection 4(h) of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1843(h)), is amended—
						(1)in paragraph (1),
			 by striking subparagraph (D), (F), (G), or (H) and inserting
			 subparagraph (C) or (D); and
						(2)in paragraph (2),
			 by striking subparagraph (D), (F), (G), or (H) and inserting
			 subparagraph (C) or (D) .
						1302.Registration
			 of certain companies as bank holding companiesSection 5 of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1844) is amended by inserting at the end the following new
			 subsection:
					
						(h)Conversion to
				bank holding company by operation of law
							(1)Conversion by
				operation of lawA company that, on the day before the date of
				enactment of the Financial Stability Improvement Act of 2009, was not a bank
				holding company but which, by reason of sections 4(p) and 6 becomes a bank
				holding company by operation of law, shall register as a bank holding company
				with the Board in accordance with section 5(a) within 90 days of the date of
				enactment of that Act.
							(2)Compliance with
				bank holding company actWith respect to any company described in
				paragraph (1), the Board may grant temporary exemptions or provide other
				appropriate temporary relief to permit such company to implement measures
				necessary to comply with the requirements under the Bank Holding Company
				Act.
							.
				1303.Reports and
			 examinations of bank holding companies; regulation of functionally regulated
			 subsidiaries
					(a)Reports of bank
			 holding companiesSections 5(c)(1) (A) and (B) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1844(c)(1) (A) and (B)) are amended to
			 read as follows:
						
							(A)In
				generalThe Board, from time to time, may require a bank holding
				company and any subsidiary of such company to submit reports under oath that
				the Board determines are necessary or appropriate for the Board to carry out
				the purposes of this chapter, prevent evasions thereof, and monitor compliance
				by the company or subsidiary with the applicable provisions of law.
							(B)Use of existing
				reports
								(i)In
				generalThe Board shall, to the fullest extent possible,
				use:
									(I)reports that a
				bank holding company or any subsidiary of such company has been required to
				provide to other Federal or State regulatory agencies;
									(II)information that
				is otherwise required to be reported publicly; and
									(III)externally
				audited financial statements.
									(ii)AvailabilityA
				bank holding company or a subsidiary of such company shall promptly provide to
				the Board, at the request of the Board, a report referred to in clause
				(i)(I).
								.
					(b)Functionally
			 regulated subsidiarySection 5(c)(1) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1844(c)(1)) is amended by inserting at the end the
			 following new subparagraph:
						
							(C)DefinitionFor
				purposes of this subsection and section 6, the term functionally
				regulated subsidiary means any subsidiary (other than a depository
				institution) of a bank holding company that is—
								(i)a
				broker or dealer registered with the Securities and Exchange Commission under
				the Securities Exchange Act of 1934, for which the Securities and Exchange
				Commission is the Federal regulatory agency;
								(ii)an investment
				company registered with the Securities and Exchange Commission under the
				Investment Company Act of 1940, for which the Securities and Exchange
				Commission is the Federal regulatory agency;
								(iii)an investment
				adviser registered with the Securities and Exchange Commission under the
				Investment Advisers Act of 1940, for which the Securities and Exchange
				Commission is the Federal regulatory agency, with respect to the investment
				advisory activities of such investment adviser and activities incidental to
				such investment advisory activities; and
								(iv)a
				futures commission merchant, commodity trading advisor, and commodity pool
				operator registered with the Commodity Futures Trading Commission under the
				Commodity Exchange Act, for which the Commodity Futures Trading Commission is
				the Federal regulatory agency, with respect to the commodities activities of
				such entity and activities incidental to such commodities
				activities.
								.
					(c)Examinations of
			 bank holding companiesSections 5(c)(2) (A) and (B) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1844(c)(2) (A) and (B)) are amended to
			 read as follows:
						
							(A)In
				generalThe Board may make examinations of a bank holding company
				and any subsidiary of such a company to carry out the purposes of this chapter,
				prevent evasions thereof, and monitor compliance by the company or subsidiary
				with applicable provisions of law.
							(B)Functionally
				regulated and depository institution subsidiariesThe Board
				shall, to the fullest extent possible, use reports of examination of
				functionally regulated subsidiaries and subsidiary depository institutions made
				by other Federal or State regulatory
				authorities.
							.
					(d)Regulation of
			 financial holding companiesSection 5(c)(2) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1844(c)) is amended by striking subparagraphs
			 (C), (D), and (E).
					(e)Authority To
			 regulate functionally regulated subsidiaries of bank holding
			 companiesThe Bank Holding Company Act of 1956 (12 U.S.C. 1841 et
			 seq.) is amended by striking section 10A (12 U.S.C. 1848a).
					1304.Requirements
			 for financial holding companies to remain well capitalized and well
			 managedSection 4(l)(1) of the
			 Bank Holding Company Act of 1956 (12 U.S.C. 1843(l)(1)) is amended—
					(1)in subparagraph
			 (B), by striking and;
					(2)by redesignating
			 subparagraph (C) as subparagraph (D);
					(3)by inserting after
			 subparagraph (B) the following new subparagraph:
						
							(C)the bank holding
				company is well capitalized and well managed;
				and
							;
				and
					(4)in subparagraph
			 (D) (as so redesignated) by striking clause (ii) and inserting the following
			 new clause:
						
							(i)a
				certification that the company meets the requirements of subparagraphs (A)
				through
				(C).
							.
					1305.Standards for
			 interstate acquisitions
					(a)Bank holding
			 company act of 1956 amendmentSection 3(d)(1)(A) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1842(d)(1)(A)) is amended—
						(1)by striking
			 adequately capitalized and inserting well
			 capitalized; and
						(2)by striking
			 adequately managed and inserting well
			 managed.
						(b)Federal deposit
			 insurance act amendmentSection 44(b)(4)(B) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1831u(b)(4)(B)) is amended to read as
			 follows:
						
							(B)the responsible
				agency determines that the resulting bank will be well capitalized and well
				managed upon the consummation of the
				transaction.
							.
					1306.Enhancing
			 existing restrictions on bank transactions with affiliates
					(a)Section 23A of the
			 Federal Reserve Act (12 U.S.C. 371c) is amended—
						(1)in subsection
			 (b)(1), by striking subparagraph (D) and inserting the following new
			 subparagraph:
							
								(D)any investment
				fund with respect to which a member bank or affiliate thereof is an investment
				adviser;
				and
								;
						(2)in subsection
			 (b)(7)(A), by inserting (including a purchase of assets subject to an
			 agreement to repurchase) after affiliate;
						(3)in subsection
			 (b)(7)(C), by striking , including assets subject to an agreement to
			 repurchase,;
						(4)in subsection
			 (b)(7)(D)—
							(A)by inserting
			 or other debt obligations after acceptance of
			 securities, and
							(B)by striking
			 or after the semicolon;
							(5)in subsection
			 (b)(7), by inserting at the end the following new subparagraphs:
							
								(F)any securities
				borrowing and lending transactions with an affiliate to the extent that the
				transactions create credit exposure of the member bank to the affiliate;
				or
								(G)current and
				potential future credit exposure to the affiliate on derivative transactions
				with the
				affiliate;
								;
						(6)in subsection
			 (c)(1), by striking at the time of the transaction, and
			 inserting at all times;
						(7)in subsection
			 (c)—
							(A)by striking
			 paragraph (2);
							(B)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively;
							(8)in subsection
			 (c)(3) (as so redesignated by paragraph (7)), by inserting or other debt
			 obligations after securities;
						(9)in subsection
			 (f)(2), by inserting at the end the following: The Board may not, by
			 regulation or order, grant an exemption under this section unless the Board
			 obtains the concurrence of the Chairman of the Federal Deposit Insurance
			 Corporation.; and
						(10)in subsection
			 (f)—
							(A)by redesignating
			 paragraph (3) as paragraph (4); and
							(B)and inserting
			 after paragraph (2) the following new paragraph:
								
									(3)Concurrence of
				the comptroller of the currencyWith respect to a transaction or
				relationship involving a national bank or Federal savings association, the
				Board may not grant an exemption under this section unless the Board obtains
				the concurrence of the Comptroller of the Currency (in addition to obtaining
				the concurrence of the Chairman of the Federal Deposit Insurance Corporation
				under paragraph
				(2)).
									.
							(b)Technical and
			 conforming amendmentSection 23B(e) of the Federal Reserve Act
			 (12 U.S.C. 371–1(e)), is amended by inserting at the end the following new
			 paragraph:
						
							(3)The Board may not
				grant an exemption or exclusion under this section unless the Board obtains the
				concurrence of the Chairman of the Federal Deposit Insurance
				Corporation.
							.
					1307.Eliminating
			 exceptions for transactions with financial subsidiariesSection 23A(e) of the Federal Reserve Act
			 (12 U.S.C. 371c(e)) is amended—
					(1)by striking
			 paragraph (3); and
					(2)by redesignating
			 paragraph (4) as paragraph (3).
					1308.Lending limits
			 applicable to credit exposure on derivative transactions, repurchase
			 agreements, reverse repurchase agreements, and securities lending and borrowing
			 transactionsSection 5200 of
			 the Revised Statutes of the United States (12 U.S.C. 84) is amended—
					(1)in subsection
			 (b)(1), by striking shall include all direct or indirect and all
			 that follows in that paragraph through commitment; and
			 inserting:
						
							shall
			 include—(A)all direct or
				indirect advances of funds to a person made on the basis of any obligation of
				that person to repay the funds or repayable from specific property pledged by
				or on behalf of the person;
							(B)to the extent
				specified by the Comptroller of the Currency, such term shall also include any
				liability of a national banking association to advance funds to or on behalf of
				a person pursuant to a contractual commitment; and
							(C)credit exposure to
				a person arising from a derivative transaction, repurchase agreement, reverse
				repurchase agreement, securities lending transaction, or securities borrowing
				transaction between the national banking association and the
				person;
							;
					(2)in subsection
			 (b)(2) by striking the period at the end and inserting ;
			 and;
					(3)in subsection (b),
			 by inserting after paragraph (2) the following new paragraph:
						
							(3)the term
				derivative transaction means any transaction that is a contract,
				agreement, swap, warrant, note, or option that is based, in whole or in part,
				on the value of, any interest in, or any quantitative measure or the occurrence
				of any event relating to, one or more commodities, securities, currencies,
				interest or other rates, indices, or other
				assets.
							;
				and
					(4)in subsection (d),
			 by inserting after paragraph (2) the following new paragraph:
						
							(3)The Comptroller of
				the Currency shall prescribe rules to administer and carry out the purposes of
				this section with respect to credit exposures arising from any derivative
				transaction, repurchase agreement, reverse repurchase agreement, securities
				lending transaction, or securities borrowing transaction. Rules required to be
				prescribed under this paragraph (3) shall take effect, in final form, not later
				than 180 days after the date of enactment of the Financial Stability
				Improvement Act of
				2009.
							.
					1309.Application of
			 national bank lending limits to insured State banksSection 18 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1828) is amended by adding at the end a new subsection:
					
						(y)Application of
				lending limits to insured state banksSection 84 of this title
				shall apply to every insured depository institution in the same manner and to
				the same extent as if the insured depository institution were a national
				banking
				association.
						.
				1310.Restriction on
			 conversions of troubled banks
					(a)Conversion of a
			 national banking association to a state bankThe National Bank
			 Consolidation and Merger Act (12 U.S.C. 215 et seq.) is amended by
			 redesignating section 7 as section 8 and by inserting after section 6 the
			 following:
						
							7.Prohibition on
				certain conversionsA national
				bank may not convert to a State bank during any period of time in which it is
				subject to a Cease and Desist order, memorandum of understanding, or other
				enforcement action entered into with or issued by the Comptroller of the
				Currency.
							
					(b)Conversion of a
			 state bank to a national bankSection 5154 of the Revised
			 Statutes (12 U.S.C. 35) is amended by adding at the end the following new
			 sentence: The Comptroller of the Currency shall not approve the
			 conversion of a State bank to a national bank during any period of time in
			 which the State bank is subject to a Cease and Desist order, memorandum of
			 understanding, or other enforcement action entered into or issued by a State
			 bank supervisor, the Federal Deposit Insurance Corporation, the Board of
			 Governors of the Federal Reserve System or a Federal Reserve
			 Bank..
					1311.Lending limits
			 to insidersSection
			 22(h)(9)(D)(ii) of the Federal Reserve Act (12 U.S.C. 375b(h)(9)(D)(ii)) is
			 amended by inserting , except that a member bank shall be deemed to have
			 extended credit to a person if the member bank has credit exposure to the
			 person arising from a derivative transaction, repurchase agreement, reverse
			 repurchase agreement, securities lending transaction, or securities borrowing
			 transaction between the member bank and the person. before the period
			 at the end.
				1312.Limitations on
			 purchases of assets from insiders
					(a)Section 18 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1828) is amended by inserting after
			 subsection (y) (as added by section 1408) the following new subsection:
						
							(z)General
				prohibitionAn insured depository institution shall not purchase
				an asset from, or sell an asset to, one of its executive officers, directors,
				or principal shareholders or any related interest of such person (as such terms
				are defined in 22(h) of Federal Reserve Act) unless the transaction is on
				market terms and, if the transaction represents more than 10 percent of the
				institution’s capital stock and surplus, the transaction has been approved in
				advance by a majority of the institution’s board of directors (with interested
				directors of the insured depository institution not participating in the
				approval of the
				transaction).
							.
					(b)FDIC rulemaking
			 authorityThe Federal Deposit Insurance Corporation may prescribe
			 rules to implement the requirements of section (a).
					(c)Amendments to
			 the federal reserve actSection 22 of the Federal Reserve Act (12
			 U.S.C. 375) is amended by striking subsection (d).
					1313.Rules
			 regarding capital levels of bank holding companiesSection
			 5(b) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(b)) is amended by
			 inserting , including regulations relating to the capital levels of bank
			 holding companies before the period at the end.
				1314.Enhancements
			 to factors to be considered in certain acquisitions
					(a)Bank
			 acquisitionsSection 3(c) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1842(c)) is amended by inserting at the end the following new
			 paragraph:
						
							(7)Financial
				stabilityIn every case, the Board shall take into consideration
				the extent to which the proposed acquisition, merger, or consolidation may pose
				risk to the stability of the United States financial system or the economy of
				the United
				States.
							.
					(b)Nonbank
			 acquisitions
						(1)Section 4(j)(2)(A)
			 of the Bank Holding Company is amended by—
							(A)striking
			 or before unsound banking practices; and
							(B)inserting before
			 the period at the end , or risk to the stability of the United States
			 financial system or the economy of the United States.
							(2)Section 4(k)(6) of
			 the Bank Holding Company Act is amended by striking subparagraph (B) and
			 inserting the following new subparagraph:
							
								(B)A financial
				holding company may commence any activity or acquire any company, pursuant to
				paragraph (4) or any regulation prescribed or order issued under paragraph (5),
				without prior approval of the Board, except—
									(i)for a transaction
				in which the total assets to be acquired by the financial holding company
				exceed $25 billion; and
									(ii)as provided in
				subsection (j) with regard to the acquisition of a savings
				association.
									.
						(c)Bank merger act
			 transactionsSection 8(c)(5) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1828(c)(5)) is amended by—
						(1)striking
			 and before the convenience and needs of the community to
			 be served; and
						(2)inserting before
			 the period at the end , and the risk to the stability of the United
			 States financial system and the economy of the United States.
						1315.Elimination
			 of elective investment bank holding company frameworkSection 17 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78q) is amended by striking subsection (i) and redesignating
			 the following subsections accordingly.
				1316.Examination
			 fees for large bank holding companiesThe Bank Holding Company Act is amended by
			 adding a new section 5A:
					
						5A.Examination
				feesThe Board of Governors of
				the Federal Reserve System or the Federal Reserve Banks shall assess fees on
				bank holding companies with total consolidated assets of $10 billion or more.
				Such fees shall be sufficient to defray the cost of the examination of such
				bank holding
				companies.
						.
				EPayment, clearing,
			 and settlement supervision
				1401.Short
			 titleThis subtitle may be
			 cited as the Payment, Clearing, and Settlement Supervision Act of
			 2009.
				1402.Findings and
			 purposes
					(a)FindingsThe
			 Congress finds the following:
						(1)The proper
			 functioning of the financial markets is dependent upon safe and efficient
			 arrangements for the clearing and settlement of payment, securities and other
			 financial transactions.
						(2)Financial market
			 utilities that conduct or support multilateral payment, clearing, or settlement
			 activities may reduce risks for their participants and the broader financial
			 system, but such utilities may also concentrate and create new risks and thus
			 must be well designed and operated in a safe and sound manner.
						(3)Payment, clearing
			 and settlement activities conducted by financial institutions also present
			 important risks to the participating financial institutions and to the
			 financial system.
						(4)Enhancements to
			 the regulation and supervision of systemically important financial market
			 utilities and the conduct of systemically important payment, clearing, and
			 settlement activities by financial institutions are necessary to provide
			 consistency, to promote robust risk management and safety and soundness, to
			 reduce systemic risks, and to support the stability of the broader financial
			 system.
						(b)PurposesThe
			 purposes of this subtitle are to mitigate systemic risk in the financial system
			 and promote financial stability by—
						(1)authorizing the
			 Board of Governors of the Federal Reserve System to prescribe uniform standards
			 for the management of risks by systemically important financial market
			 utilities and for the conduct of systemically important payment, clearing and
			 settlement activities by financial institutions;
						(2)providing for
			 appropriate supervision and enforcement of such risk management standards for
			 systemically important financial market utilities and payment, clearing, and
			 settlement activities; and
						(3)strengthening the
			 liquidity of systemically important financial market utilities.
						1403.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)AffiliateThe
			 term affiliate means any company that controls, is controlled by,
			 or is under common control with another company.
					(2)Appropriate
			 financial regulatorThe term appropriate financial
			 regulator means the following:
						(A)The Comptroller of
			 the Currency, with respect to—
							(i)any
			 national banks or a Federal branch or Federal agency of a foreign bank;
			 and
							(ii)after the
			 functions of the Director of the Office of Thrift Supervision are transferred
			 under subtitle C, any Federal savings association.
							(B)the Board of
			 Directors of the Corporation, with respect to—
							(i)any
			 insured State nonmember bank or any insured branch of a foreign bank (other
			 than a Federal branch); and
							(ii)after the
			 functions of the Director of the Office of Thrift Supervision are transferred
			 under subtitle C, any State savings association.
							(C)The Director of
			 the Office of Thrift Supervision, with respect to any savings association and
			 any savings and loan holding company, until the functions of the Director of
			 the Office of Thrift Supervision are transferred under subtitle C.
						(D)The Board, with
			 respect to—
							(i)any
			 State member bank;
							(ii)any
			 branch or agency of a foreign bank (other than any Federal branch, Federal
			 agency, or insured State branch of a foreign bank);
							(iii)any commercial
			 lending company owned or controlled by a foreign bank;
							(iv)any
			 organization operating under section 25 or 25A of the Federal Reserve Act (12
			 U.S.C. 601 et seq. or 611 et seq.);
							(v)any
			 bank holding company and any nondepository subsidiary of a bank holding company
			 (other than any broker, dealer, investment company, or investment adviser
			 registered with the Securities and Exchange Commission, or any futures
			 commission merchant, commodity trading advisor, or commodity pool operator
			 registered with the Commodity Futures Trading Commission); and
							(vi)after the
			 functions of the Director of Thrift Supervision are transferred under subtitle
			 C, any savings and loan holding company and any non-depository subsidiary of a
			 savings and loan holding company (other than any broker, dealer, investment
			 company, or investment adviser registered with the Securities and Exchange
			 Commission, or any futures commission merchant, commodity trading advisor, or
			 commodity pool operator registered with the Commodity Futures Trading
			 Commission).
							(E)The National
			 Credit Union Administration Board, with respect to any insured credit union
			 under the Federal Credit Union Act (12 U.S.C. 1751 et seq.).
						(F)The Securities and
			 Exchange Commission, with respect to—
							(i)any
			 broker or dealer registered with the Securities and Exchange Commission under
			 the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.);
							(ii)any
			 investment company registered with the Securities and Exchange Commission under
			 the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.); and
							(iii)any investment
			 adviser registered with the Securities and Exchange Commission under the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.).
							(G)The Commodity
			 Futures Trading Commission, with respect to futures commission merchants,
			 commodity trading advisors, and commodity pool operators registered with the
			 Commodity Futures Trading Commission under the Commodity Exchange Act (7 U.S.C.
			 1 et seq.).
						(H)The State
			 insurance authority of the State in which an insurance company is domiciled,
			 with respect to any financial institution engaged in providing insurance under
			 State insurance law.
						(I)The Board, with
			 respect to any other financial institution engaged in an identified
			 activity.
						(3)BoardThe
			 term Board means the Board of Governors of the Federal Reserve
			 System.
					(4)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
					(5)Financial
			 institutionThe term financial institution means an
			 entity other than a financial market utility that is—
						(A)a depository
			 institution (as defined in section 3 of the Federal Deposit Insurance Act) (12
			 U.S.C. 1813);
						(B)a branch or agency
			 of a foreign bank (as defined in section 1(b) of the International Banking Act
			 of 1978) (12 U.S.C. 3101);
						(C)an organization
			 operating under section 25 or 25A of the Federal Reserve Act (12 U.S.C. 601 et
			 seq. and 611 et seq.);
						(D)a credit union (as
			 defined in section 101 of the Federal Credit Union Act) (12 U.S.C.
			 1752);
						(E)a broker or dealer
			 (as defined in section 3 of the Securities Exchange Act of 1934) (15 U.S.C.
			 78c);
						(F)an investment
			 company (as defined in section 3 of the Investment Company Act of 1940) (15
			 U.S.C. 80a–3);
						(G)an insurance
			 company (as defined in section 2 of the Investment Company Act of 1940) (15
			 U.S.C. 80a–2);
						(H)an investment
			 adviser (as defined in section 202 of the Investment Advisers Act of 1940) (15
			 U.S.C. 80b–2);
						(I)a futures
			 commission merchant, commodity trading advisor, or commodity pool operator (as
			 defined in section 1a of the Commodity Exchange Act) (7 U.S.C. 1a); and
						(J)any company
			 engaged in activities that are financial in nature or incidental to a financial
			 activity, as described in section 4 of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1843(k)).
						(6)Financial market
			 utilityThe term financial market utility means any
			 person that manages or operates a multilateral system for the purpose of
			 transferring, clearing, or settling payments, securities, or other financial
			 transactions among financial institutions or between financial institutions and
			 the person.
					(7)Identified
			 activityThe term identified activity means a
			 payment, clearing, or settlement activity that the Council has identified as
			 systemically important under section 1404.
					(8)Identified
			 financial market utilityThe term identified financial
			 market utility means a financial market utility that the Council has
			 identified as systemically important under section 1404.
					(9)Payment,
			 clearing, or settlement activity
						(A)In
			 generalThe term payment, clearing, or settlement
			 activity means one of the following activities carried out by one or
			 more financial institutions after the parties to a financial transaction agree
			 to the transaction to facilitate the completion of the financial transaction:
			 the calculation and communication of unsettled financial transactions between
			 financial institutions; netting or aggregating of financial transactions;
			 provision and maintenance of trade, contract, or instrument information; the
			 management of risks associated with unsettled financial transactions;
			 transmittal and storage of payment instructions; movement of funds; final
			 settlement of financial transactions; and other similar activities that the
			 Board may determine by rule or order. Payment, clearing, or settlement
			 activity does not include, among other things, activities inclusive of
			 or prior to trade execution.
						(B)Financial
			 transactionFor purposes of subparagraph (A), the term
			 financial transaction means a funds transfer, securities contract,
			 contract of sale of a commodity for future delivery, forward contract,
			 repurchase agreement, swap agreement, foreign exchange contract, financial
			 derivatives contract, and any similar transaction that the Board determines, by
			 rule or order, to be a financial transaction for purposes of this
			 subtitle.
						(10)PersonThe
			 term person means any corporation, company, association, firm,
			 partnership, society, joint stock company, or other legal entity other than a
			 natural person.
					(11)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(12)StateThe
			 term State means any State, commonwealth, territory, or possession
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam,
			 or the United States Virgin Islands.
					(13)Supervisory
			 agencyThe term Supervisory Agency means the Federal
			 agency that has primary jurisdiction over an identified financial market
			 utility under Federal banking, securities, or commodity futures laws,
			 including—
						(A)the Securities and
			 Exchange Commission, with respect to an identified financial market utility
			 that is a clearing agency registered with the Securities and Exchange
			 Commission;
						(B)the Commodity
			 Futures Trading Commission, with respect to an identified financial market
			 utility that is a derivatives clearing organization registered with the
			 Commodity Futures Trading Commission;
						(C)the Board of
			 Directors of the Corporation, with respect to an identified financial market
			 utility that is—
							(i)an
			 insured State nonmember bank or an insured branch of a foreign bank; and
							(ii)after the
			 functions of the Director of the Office of Thrift Supervision are transferred
			 under subtitle C, a State savings association;
							(D)the Comptroller of
			 the Currency, with respect to an identified financial market utility that
			 is—
							(i)a
			 national bank or a Federal branch (other than an insured branch) or a Federal
			 agency of a foreign bank; and
							(ii)after the
			 functions of the Director of the Office of Thrift Supervision are transferred
			 under subtitle C, a Federal savings association;
							(E)the Board, with
			 respect to an identified financial market utility that is—
							(i)a
			 State member bank;
							(ii)a
			 branch or agency of a foreign bank (other than any Federal branch, Federal
			 agency, or insured State branch of a foreign bank);
							(iii)a
			 commercial lending company owned or controlled by a foreign bank;
							(iv)an
			 organization operating under section 25 or 25A of the Federal Reserve Act (12
			 U.S.C. 601 et seq. or 611 et seq.);
							(v)a
			 bank holding company and any non-depository subsidiary of a bank holding
			 company (other than any broker, dealer, investment company, or investment
			 adviser registered with the Securities and Exchange Commission, or any futures
			 commission merchant, commodity trading advisor, or commodity pool operator
			 registered with the Commodity Futures Trading Commission); and
							(vi)after the
			 functions of the Director of the Office of Thrift Supervision are transferred
			 under subtitle C, any savings and loan holding company and any non-depository
			 subsidiary of a savings and loan holding company (other than any broker,
			 dealer, investment company, or investment adviser registered with the
			 Securities and Exchange Commission, or any futures commission merchant,
			 commodity trading advisor, or commodity pool operator registered with the
			 Commodity Futures Trading Commission); and
							(F)the Director of
			 the Office of Thrift Supervision, with respect to an identified financial
			 market utility that is a savings association or a savings and loan holding
			 company, until the functions of the Director of the Office of Thrift
			 Supervision are transferred under subtitle C.
						If a
			 financial market utility is subject to supervision by more than one agency
			 listed in paragraphs (A) through (F), and those agencies cannot agree which has
			 primary jurisdiction, the Council shall decide which agency is the Supervisory
			 Agency for purposes of this subtitle.(14)Systemically
			 important and systemic importanceThe terms systemically
			 important and systemic importance mean a situation in which
			 the failure of or a disruption to the functioning of a financial market utility
			 or the conduct of a payment, clearing, or settlement activity could create, or
			 increase, the risk of significant liquidity, credit, or other problems
			 spreading among financial institutions or markets and thereby threaten the
			 stability of the financial system.
					1404.Identification
			 of systemically important financial market utilities and payment, clearing, and
			 settlement activities
					(a)In
			 generalThe Council shall, at its own initiative or at the
			 request of the Board, consider whether to identify a financial market utility
			 or a payment, clearing, or settlement activity as systemically
			 important.
					(b)Criteria for
			 identificationThe Council shall identify a financial market
			 utility or payment, clearing, or settlement activity if the Council determines
			 that such financial market utility or activity is, or is likely to become,
			 systemically important, based on consideration of the following:
						(1)The aggregate
			 monetary value of the transactions processed by the financial market utility or
			 carried out through the payment, clearing, or settlement activity.
						(2)The aggregate
			 exposure of counterparties to the financial market utility.
						(3)The relationship,
			 interdependencies, or other interactions of the financial market utility or
			 payment, clearing, or settlement activity with other financial market utilities
			 or payment, clearing, or settlement activities.
						(4)The effect that
			 the failure of or a disruption to the financial market utility or payment,
			 clearing, or settlement activity would have on critical markets, financial
			 institutions, or the broader financial system.
						(5)Any other factors
			 that the Council deems appropriate.
						(c)Periodic review
			 and rescission of identificationsThe Council shall, at its own
			 initiative or at the request of the Board—
						(1)review
			 periodically whether a financial market utility or a payment, clearing, or
			 settlement activity continues to be systemically important; and
						(2)rescind
			 identification of a financial market utility or a payment, clearing, or
			 settlement activity that it determines no longer should be identified.
						(d)Procedure for
			 identifying or rescinding a systemically important identification
						(1)ConsultationBefore
			 making any determination under this section, the Council shall consult with the
			 Board, and in the case of a determination regarding identification or
			 rescission of identification of a financial market utility, the Council shall
			 consult with the relevant Supervisory Agency.
						(2)Notice and
			 opportunity for consideration of written materials
							(A)In
			 generalThe Board shall, in an executive capacity on behalf of
			 the Council, provide notice to a financial market utility or, in the case of a
			 payment, clearing, or settlement activity, financial institutions, that the
			 Council is considering whether to identify or cease to identify such financial
			 market utility or such payment, clearing, or settlement activity, including an
			 explanation of the basis of the Council’s consideration, and provide such
			 financial market utilities or financial institutions 30 days to submit written
			 materials to inform the Council’s decision. The Council shall make its
			 decision, and the Board shall notify the financial market utility or financial
			 institutions of the Council’s decision, within 60 days of the due date for such
			 written materials.
							(B)Emergency
			 exceptionThe Council may waive or modify the requirements of
			 subparagraph (A) if the Council determines that the waiver or modification is
			 necessary or appropriate to prevent or mitigate an immediate threat to
			 financial stability posed by the financial market utility or the payment,
			 clearing, or settlement activity. The Board shall, in an executive capacity on
			 behalf of the Council, notify the financial market utility concerned or, in the
			 case of a payment, clearing, or settlement activity, financial institutions, as
			 soon as practicable, which shall be no later than 24 hours after the waiver or
			 modification in the case of a financial market utility.
							(3)Form of
			 notificationThe Board shall, in an executive capacity on behalf
			 of the Council, provide notice of a decision under this section
			 regarding—
							(A)a financial market
			 utility to such financial market utility by order; and
							(B)a payment,
			 clearing, or settlement activity to financial institutions by posting a notice
			 on the Board’s Web site and by publishing a notice in the Federal
			 Register.
							1405.Standards for
			 systemically important financial market utilities and payment, clearing, or
			 settlement activities
					(a)Board
			 requirement To prescribe standardsThe Board shall, by regulation
			 or order and in consultation with the Council and relevant supervisory
			 agencies, prescribe or issue risk management standards governing the operations
			 of identified financial market utilities and the conduct of identified
			 activities by financial institutions, taking into consideration relevant
			 international standards and existing prudential requirements applicable to such
			 financial market utilities and payment, clearing, or settlement
			 activities.
					(b)Objectives and
			 principlesThe objectives and principles for the risk management
			 standards prescribed under subsection (a) shall be to—
						(1)promote robust
			 risk management;
						(2)promote safety and
			 soundness;
						(3)reduce systemic
			 risks; and
						(4)support the
			 stability of the broader financial system.
						(c)Scope
						(1)In
			 generalThe standards prescribed under subsection (a) may address
			 areas such as risk management policies and procedures; margin and collateral
			 requirements; participant or counterparty default policies and procedures; the
			 ability to complete timely clearing and settlement of financial transactions;
			 capital and financial resource requirements for identified financial market
			 utilities; and other areas that the Board determines, by rule or order, are
			 necessary to achieve the objectives and principles in subsection (b).
						(2)Interaction with
			 existing standardsThe standards prescribed under this section
			 may—
							(A)be different than
			 existing standards that address the same or similar subject areas; and
							(B)may address
			 subject areas that are not covered by existing regulations.
							(3)Threshold
			 levelThe standards prescribed under subsection (a) governing the
			 conduct of identified activities shall, where appropriate, establish a
			 threshold as to the level or significance of engagement in the activity at
			 which a financial institution will become subject to the standards with respect
			 to that activity.
						(4)Categorization
			 and tieringIn prescribing or issuing standards under subsection
			 (a) governing the conduct of identified activities and the operations of
			 identified financial market utilities, the Board shall, where appropriate,
			 differentiate among identified financial market utilities and identified
			 activities by taking into consideration their risk, complexity, leverage,
			 frequency and dollar amount, interconnectedness to the financial system, and
			 any other factors the Board deems appropriate.
						(d)Compliance
			 requiredIdentified financial market utilities and financial
			 institutions engaged in identified activities shall conduct their operations in
			 compliance with the applicable risk management standards prescribed by the
			 Board.
					1406.Operations and
			 changes to rules, procedures, or operations of identified financial market
			 utilities
					(a)ReferenceFor
			 purposes of paragraphs (b) and (c), all references to the phrase
			 Supervisory Agency or the Board mean Supervisory Agency
			 or, in the absence of a Supervisory Agency, the Board.
					(b)Advance notice
			 of proposed changes
						(1)Advance notice
			 requiredSubject to subsection (c), an identified financial
			 market utility shall provide at least 60 days advance notice to the Supervisory
			 Agency or the Board of any proposed change to its rules, procedures, or
			 operations that could, as defined in rules of the Board, materially affect the
			 nature or level of risks presented by the identified financial market
			 utility.
						(2)Terms and
			 standards prescribed by the boardThe Board shall prescribe
			 regulations that define and describe the standards for determining when notice
			 is required to be provided under paragraph (1).
						(3)Consultation and
			 avoidance of duplicationIn prescribing regulations under
			 paragraph (2), the Board shall—
							(A)consult with the
			 Commodity Futures Trading Commission and the Securities and Exchange Commission
			 regarding the extent to which the regulations of those agencies already require
			 advance notice of rule, procedural, or operational changes; and
							(B)seek to avoid
			 duplicative requirements under this section whenever possible.
							(4)Contents of
			 noticeAny notice of a proposed change provided by an identified
			 financial market utility under paragraph (1) shall describe—
							(A)the nature of the
			 change;
							(B)any expected
			 effects on risks to the identified financial market utility, its participants,
			 or the market; and
							(C)the manner in
			 which the identified financial market utility plans to manage any identified
			 risks.
							(5)Additional
			 informationThe Supervisory Agency or the Board may require an
			 identified financial market utility to provide any information necessary to
			 assess—
							(A)the effect the
			 proposed change would have on the nature or level of risks associated with the
			 identified financial market utility’s payment, clearing, or settlement
			 activities; and
							(B)the sufficiency of
			 any proposed risk management techniques.
							(6)Notice of
			 objectionThe Supervisory Agency or the Board will notify the
			 identified financial market utility of any objection regarding the proposed
			 change before the end of the 60-day period beginning on the later of—
							(A)the date that the
			 notice of the proposed change is received; or
							(B)the date any
			 further information requested for consideration of the notice is
			 received.
							(7)Change not
			 allowed if objectionAn identified financial market utility shall
			 not implement a change to which the Supervisory Agency or Board has an
			 objection.
						(8)Change allowed
			 if no objection within 60 daysAn identified financial market
			 utility may implement a change if it has not received an objection to the
			 proposed change before the end of the 60-day period beginning on the later
			 of—
							(A)the date that the
			 Supervisory Agency or the Board receives the notice of proposed change;
			 or
							(B)the date the
			 Supervisory Agency or the Board receives any further information that the
			 Supervisory Agency or the Board requests for consideration of the
			 notice.
							(9)Review extension
			 for novel or complex issues
							(A)In
			 generalThe Supervisory Agency or the Board may, during the
			 60-day review period, extend the review period for an additional 60 days for
			 proposed changes that raise novel or complex issues, subject to the Supervisory
			 Agency or the Board providing the identified financial market utility with
			 prompt written notice of the extension.
							(B)Extension of
			 other time periodsAny time period referred to under paragraphs
			 (6) and (8) shall be extended by the amount of any extension of time under
			 clause (A).
							(10)Change allowed
			 earlier if notified of no objectionAn identified financial
			 market utility may implement a change in less than 60 days from the date of
			 receipt of the notice of proposed change by the Supervisory Agency or the
			 Board, or the date the Supervisory Agency or the Board receives any further
			 information it requested, if—
							(A)the Supervisory
			 Agency or the Board notifies the identified financial market utility in writing
			 that it does not object to the proposed change; and
							(B)authorizes the
			 identified financial market utility to implement the change on an earlier date,
			 subject to any conditions imposed by the Supervisory Agency or the
			 Board.
							(c)Emergency
			 changes
						(1)In
			 generalAn identified financial market utility may implement a
			 change that would otherwise require advance notice under this subsection if it
			 determines that—
							(A)an emergency
			 exists; and
							(B)immediate
			 implementation of the change is necessary for the identified financial market
			 utility to continue to provide its services in a safe and sound manner.
							(2)Notice required
			 within 24 hoursAny identified financial market utility that
			 implements a change pursuant to a determination under paragraph (1) shall
			 provide notice of such an emergency change to its Supervisory Agency or the
			 Board as soon as practicable, which shall be no later than 24 hours after
			 implementation of the change.
						(3)Contents of
			 emergency noticeIn addition to the information required under
			 subsection (b) for any change requiring an advance notice, the notice under
			 paragraph (2) of an emergency change must describe—
							(A)the nature of the
			 emergency; and
							(B)the reason the
			 change was necessary for the identified financial market utility to continue to
			 provide its services in a safe and sound manner.
							(4)Modification or
			 rescission of change may be requiredThe Supervisory Agency or
			 the Board may require a modification or a rescission of any change of which the
			 Supervisory Agency or the Board receives notice under this subsection if the
			 Supervisory Agency or the Board finds that the change is not consistent with
			 the purposes of this subtitle or any regulations, orders, or standards
			 prescribed, issued, or established by the Board hereunder.
						(d)Coordination
			 between agencies and the boardIn the case of an identified
			 financial market utility that has a Supervisory Agency other than the Board,
			 the Supervisory Agency shall—
						(1)provide the Board
			 concurrently with a complete copy of any notice, request, or other information
			 such agency issues, submits, or receives under this subsection with respect to
			 such utility; and
						(2)consult with the
			 Board before taking any action on or completing any review of a change proposed
			 by an identified financial market utility.
						1407.Examination of
			 and enforcement actions against identified financial market utilities
					(a)ExaminationNotwithstanding
			 any other provision of law and subject to subsection (d), the Supervisory
			 Agency shall conduct examinations of an identified financial market utility at
			 least annually in order to inform itself of—
						(1)the nature of the
			 operations of, and the risks borne by, the identified financial market
			 utility;
						(2)the financial and
			 operational risks presented by the identified financial market utility to
			 financial institutions, critical markets, or the broader financial
			 system;
						(3)the resources and
			 capabilities of the identified financial market utility to monitor and control
			 such risks;
						(4)the safety and
			 soundness of the identified financial market utility; and
						(5)the identified
			 financial market utility’s compliance with this subtitle and the rules and
			 orders prescribed by the Board under this subtitle.
						(b)Service
			 providers
						(1)Whenever a service
			 integral to the operation of an identified financial market utility is
			 performed for the identified financial market utility by another entity,
			 whether an affiliate or non-affiliate and whether on or off the premises of the
			 identified financial market utility, the Supervisory Agency may examine whether
			 the provision of that service is in compliance with applicable law, rules,
			 orders, and standards to the same extent as if the identified financial market
			 utility were performing the service on its own premises.
						(c)EnforcementExcept
			 as provided in subsections (e) and (g), an identified financial market utility
			 shall be subject to the provisions of subsections (b) through (n) of section 8
			 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the same manner and to
			 the same extent as if the identified financial market utility were an insured
			 depository institution for which the Supervisory Agency is the appropriate
			 Federal banking agency as defined in section 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813).
					(d)Board
			 involvement in examinations
						(1)Board
			 consultation on examination planningThe Supervisory Agency shall
			 consult with the Board regarding the scope and methodology of any examination
			 conducted under subsections (a) and (b).
						(2)Board
			 participation in examinationThe Board may, in its discretion,
			 participate in any examination led by a Supervisory Agency and conducted under
			 subsections (a) and (b).
						(e)Board
			 enforcement recommendations
						(1)RecommendationThe
			 Board may at any time recommend to the Supervisory Agency that it take
			 enforcement action against an identified financial market utility. The
			 recommendation shall be in writing and shall provide a detailed analysis
			 supporting the Board’s recommendation.
						(2)ConsiderationThe
			 Supervisory Agency shall consider the Board’s recommendation and submit a
			 response to the Board within 30 days.
						(3)MediationIf
			 the Supervisory Agency rejects, in whole or in the part, the Board’s
			 recommendation, then the Council shall mediate between the parties and
			 encourage them to reach agreement on whether an enforcement action should be
			 brought, and if so by which agency.
						(4)Enforcement
			 actionIf the Supervisory Agency fails to respond to the Board’s
			 recommendation in accordance with paragraph (2), if the Supervisory Agency
			 reaches agreement with the Board that the Board should take an enforcement
			 action, or if the Supervisory Agency rejects the Board’s recommendation and the
			 Council is unable to resolve the dispute under paragraph (3), then the Board
			 may exercise the enforcement authority referenced in subsection (c) as if it
			 were the Supervisory Agency and take enforcement action against the identified
			 financial market utility.
						(f)Identified
			 financial market utilities without a supervisory agencyIn the
			 case of an identified financial market utility that is not under the primary
			 jurisdiction of a Supervisory Agency, the Board shall have examination and
			 enforcement authority under subsections (a) through (c) with respect to the
			 identified financial market utility and any service providers in the same
			 manner and to the same extent as if the Board were the Supervisory
			 Agency.
					(g)Emergency
			 enforcement actions by the board
						(1)Imminent risk of
			 substantial harmThe Board may, after consulting with the
			 Supervisory Agency, take enforcement action against an identified financial
			 market utility if the Board has reasonable cause to believe that—
							(A)either—
								(i)an
			 action engaged in, or contemplated by, an identified financial market utility
			 (including any change proposed by the identified financial market utility to
			 its rules, procedures, or operations that would otherwise be subject to section
			 1406(b) or (c)); or
								(ii)the
			 condition of an identified financial market utility, poses an imminent risk of
			 substantial harm to financial institutions, critical markets, or the broader
			 financial system; and
								(B)the imminent risk
			 of substantial harm precludes the Board’s use of the procedures in subsection
			 (e).
							(2)Enforcement
			 authorityThe Board is authorized to take action under paragraph
			 (1) against an identified financial market utility as if the identified
			 financial market utility were an insured depository institution for which the
			 Board is the appropriate Federal banking agency as defined in section 3 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813).
						(3)Prompt notice to
			 supervisory agency of enforcement actionWithin 24 hours of
			 taking an enforcement action under this subsection, the Board shall provide
			 written notice to the identified financial market utility’s Supervisory Agency
			 containing a detailed analysis of the Board’s action, with supporting
			 documentation included.
						1407.Examination of
			 and enforcement actions against identified financial market utilities
					(a)ExaminationNotwithstanding
			 any other provision of law and subject to subsection (d), the Supervisory
			 Agency shall conduct examinations of an identified financial market utility at
			 least annually in order to inform itself of—
						(1)the nature of the
			 operations of, and the risks borne by, the identified financial market
			 utility;
						(2)the financial and
			 operational risks presented by the identified financial market utility to
			 financial institutions, critical markets, or the broader financial
			 system;
						(3)the resources and
			 capabilities of the identified financial market utility to monitor and control
			 such risks;
						(4)the safety and
			 soundness of the identified financial market utility; and
						(5)the identified
			 financial market utility’s compliance with this subtitle and the rules and
			 orders prescribed by the Board under this subtitle.
						(b)Service
			 providersWhenever a service integral to the operation of an
			 identified financial market utility is performed for the identified financial
			 market utility by another entity, whether an affiliate or nonaffiliate and
			 whether on or off the premises of the identified financial market utility, the
			 Supervisory Agency may examine whether the provision of that service is in
			 compliance with applicable law, rules, orders, and standards to the same extent
			 as if the identified financial market utility were performing the service on
			 its own premises.
					(c)EnforcementExcept
			 as provided in subsections (e) and (g), an identified financial market utility
			 shall be subject to the provisions of subsections (b) through (n) of section 8
			 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the same manner and to
			 the same extent as if the identified financial market utility were an insured
			 depository institution for which the Supervisory Agency is the appropriate
			 Federal banking agency as defined in section 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813).
					(d)Board
			 involvement in examinations
						(1)Board
			 consultation on examination planningThe Supervisory Agency shall
			 consult with the Board regarding the scope and methodology of any examination
			 conducted under subsections (a) and (b).
						(2)Board
			 participation in examinationThe Board may, in its discretion,
			 participate in any examination led by a Supervisory Agency and conducted under
			 subsections (a) and (b).
						(e)Board
			 enforcement recommendations
						(1)RecommendationThe
			 Board may at any time recommend to the Supervisory Agency that it take
			 enforcement action against an identified financial market utility. The
			 recommendation shall be in writing and shall provide a detailed analysis
			 supporting the Board’s recommendation.
						(2)ConsiderationThe
			 Supervisory Agency shall consider the Board’s recommendation and submit a
			 response to the Board within 30 days.
						(3)MediationIf
			 the Supervisory Agency rejects, in whole or in the part, the Board’s
			 recommendation, then the Council shall mediate between the parties and
			 encourage them to reach agreement on whether an enforcement action should be
			 brought, and if so by which agency.
						(4)Enforcement
			 actionIf the Supervisory Agency fails to respond to the Board’s
			 recommendation in accordance with paragraph (2), if the Supervisory Agency
			 reaches agreement with the Board that the Board should take an enforcement
			 action, or if the Supervisory Agency rejects the Board’s recommendation and the
			 Council is unable to resolve the dispute under paragraph (3), then the Board
			 may exercise the enforcement authority referenced in subsection (c) as if it
			 were the Supervisory Agency and take enforcement action against the identified
			 financial market utility.
						(f)Identified
			 financial market utilities without a supervisory agencyIn the
			 case of an identified financial market utility that is not under the primary
			 jurisdiction of a Supervisory Agency, the Board shall have examination and
			 enforcement authority under subsections (a) through (c) with respect to the
			 identified financial market utility and any service providers in the same
			 manner and to the same extent as if the Board were the Supervisory
			 Agency.
					(g)Emergency
			 enforcement actions by the board
						(1)Imminent risk of
			 substantial harmThe Board may, after consulting with the
			 Supervisory Agency, take enforcement action against an identified financial
			 market utility if the Board has reasonable cause to believe that—
							(A)either—
								(i)an
			 action engaged in, or contemplated by, an identified financial market utility
			 (including any change proposed by the identified financial market utility to
			 its rules, procedures, or operations that would otherwise be subject to section
			 1406(b) or (c)); or
								(ii)the condition of an identified financial
			 market utility, poses an imminent risk of substantial harm to financial
			 institutions, critical markets, or the broader financial system; and
								(B)the imminent risk
			 of substantial harm precludes the Board’s use of the procedures in subsection
			 (e).
							(2)Enforcement
			 authorityThe Board is authorized to take action under paragraph
			 (1) against an identified financial market utility as if the identified
			 financial market utility were an insured depository institution for which the
			 Board is the appropriate Federal banking agency as defined in section 3 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813).
						(3)Prompt notice to
			 supervisory agency of enforcement actionWithin 24 hours of
			 taking an enforcement action under this subsection, the Board shall provide
			 written notice to the identified financial market utility’s Supervisory Agency
			 containing a detailed analysis of the Board’s action, with supporting
			 documentation included.
						1408.Examination of
			 and enforcement actions against financial institutions subject to standards for
			 identified activities
					(a)ExaminationThe
			 appropriate financial regulator shall periodically conduct examinations of a
			 financial institution that is subject to the standards prescribed by the Board
			 for an identified activity in order to inform the appropriate financial
			 regulator of the following:
						(1)the nature and
			 scope of the identified activities engaged in by the financial
			 institution;
						(2)the financial and
			 operational risks the identified activities engaged in by the financial
			 institution may pose to the safety and soundness of the financial
			 institution;
						(3)the financial and
			 operational risks the identified activities engaged in by the financial
			 institution may pose to other financial institutions, critical markets, or the
			 broader financial system;
						(4)the resources
			 available to and the capabilities of the financial institution to monitor and
			 control the risks described in paragraphs (2) and (3); and
						(5)the financial
			 institution’s compliance with this subtitle and the rules and orders prescribed
			 by the Board under this subtitle.
						(b)EnforcementThe
			 appropriate financial regulator shall take such actions that it deems necessary
			 to ensure that a financial institution that is subject to the standards
			 prescribed by the Board for an identified activity complies with this subtitle
			 and the rules and orders prescribed by the Board under this subtitle.
					(c)Technical
			 assistanceThe Board shall consult with and provide such
			 technical assistance as may be required by the appropriate financial regulators
			 to ensure that the Board’s rules and orders prescribed under this subtitle are
			 interpreted and applied in as consistent and uniform a manner as
			 practicable.
					(d)Delegation
						(1)Examination
							(A)Request to
			 boardThe appropriate financial regulator may request the Board
			 to conduct, or to participate in, an examination of a financial institution
			 subject to the standards prescribed by the Board for an identified activity in
			 order to assess the financial institution’s compliance with this subtitle or
			 the Board’s rules or orders prescribed under this subtitle.
							(B)Examination by
			 boardUpon receipt of an appropriate written request, the Board
			 will conduct the examination under such terms and conditions to which the Board
			 and the appropriate financial regulator mutually agree.
							(2)Enforcement
							(A)Request to
			 boardAn appropriate financial regulator may request the Board to
			 enforce this subtitle or the rules or orders prescribed by the Board under this
			 subtitle against a financial institution subject to the standards prescribed by
			 the Board for an identified activity.
							(B)Enforcement by
			 boardUpon receipt of an appropriate written request, the Board
			 shall—
								(i)determine whether
			 an enforcement action is warranted; and
								(ii)if
			 so, it shall enforce compliance with this subtitle or the rules or orders
			 prescribed by the Board under this subtitle.
								(C)Enforcement
			 authorityFor purposes of carrying out subparagraph (B), the
			 Board shall have authority under subsections (b) through (n) of section 8 of
			 the Federal Deposit Insurance Act with respect to a financial institution in
			 the same manner and to the same extent as if the financial institution were an
			 insured depository institution for which the Board is the appropriate Federal
			 banking agency (as defined in section 3 of such Act).
							(e)Back-Up
			 authority of the board
						(1)Examination and
			 enforcementNotwithstanding any other provision of law, the Board
			 may—
							(A)conduct an
			 examination of any financial institution that is subject to the standards
			 prescribed by the Board for an identified activity; and
							(B)enforce the
			 provisions of this subtitle or any rules or orders prescribed by the Board
			 under this subtitle against any financial institution subject to the standards
			 prescribed by the Board for an identified activity.
							(2)Limitations
							(A)ExaminationThe
			 Board may exercise the authority described in paragraph (1)(A) only if the
			 Board has—
								(i)reasonable cause
			 to believe that a financial institution is not in compliance with this subtitle
			 or the rules or orders prescribed by the Board under this subtitle with respect
			 to an identified activity;
								(ii)notified, in
			 writing, the appropriate financial regulator of its belief under clause (i)
			 with supporting documentation included;
								(iii)requested the
			 appropriate financial regulator to conduct a prompt examination of the
			 financial institution; and
								(iv)either—
									(I)not been afforded
			 a reasonable opportunity to participate in an examination of the financial
			 institution by the appropriate financial regulator within 30 days after the
			 date of the Board’s notification under clause (ii); or
									(II)reasonable cause
			 to believe that the financial institution’s noncompliance with this subtitle or
			 the rules or orders prescribed by the Board under this subtitle poses a
			 substantial risk to other financial institutions, critical markets, or the
			 broader financial system, subject to the Board affording the appropriate
			 financial regulator a reasonable opportunity to participate in the
			 examination.
									(B)EnforcementThe
			 Board may exercise the authority described in paragraph (1)(B) only if the
			 Board has—
								(i)reasonable cause
			 to believe that a financial institution is not in compliance with this subtitle
			 or the rules or orders prescribed by the Board under this subtitle with respect
			 to an identified activity;
								(ii)notified, in
			 writing, the appropriate financial regulator of its belief under clause (i)
			 with supporting documentation included and with a recommendation that the
			 appropriate financial regulator take one or more specific enforcement actions
			 against the financial institution; and
								(iii)either—
									(I)not been notified,
			 in writing, by the appropriate financial regulator of the commencement of an
			 enforcement action recommended by the Board against the financial institution
			 within 30 days from the date of the notification under clause (ii); or
									(II)reasonable cause
			 to believe that the financial institution’s noncompliance with this subtitle or
			 the rules or orders prescribed by the Board under this subtitle poses a
			 substantial risk to other financial institutions, critical markets, or the
			 broader financial system, subject to the Board notifying the appropriate
			 financial regulator of the Board’s enforcement action.
									(3)Enforcement
			 provisionsThe Board shall have authority under subsections (b)
			 through (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818)
			 with respect to a financial institution subject to the standards prescribed by
			 the Board for an identified activity in the same manner and to the same extent
			 as if the financial institution were an insured depository institution for
			 which the Board is the appropriate Federal banking agency (as defined in
			 section 3 of such Act).
						1409.Provision of
			 information, reports, or records
					(a)Information To
			 assess systemic importance
						(1)Financial market
			 utilitiesThe Council is authorized to require any financial
			 market utility to submit such information as the Council may require for the
			 purpose of assessing whether that financial market utility is systemically
			 important if the Council has reasonable cause to believe that the financial
			 market utility meets the standards for systemic importance set out in section
			 1404 of this subtitle.
						(2)Financial
			 institutions engaged in payment, clearing, or settlement
			 activitiesThe Council is authorized to require any financial
			 institution to submit such information as the Council may require for the
			 purpose of assessing whether any payment, clearing, or settlement activity
			 engaged in or supported by a financial institution is systemically important if
			 the Council has reasonable cause to believe that the activity meets the
			 standards for systemic importance set out in section 1404 of this
			 subtitle.
						(b)Reporting after
			 identification
						(1)Identified
			 financial market utilitiesThe Board may require an identified
			 financial market utility to submit reports or data to the Board in such
			 frequency and form as deemed necessary by the Board in order to assess the
			 safety and soundness of the utility and the systemic risk that the utility’s
			 operations pose to the financial system.
						(2)Financial
			 institutions subject to the standards prescribed by the boardThe
			 Board may require 1 or more financial institutions subject to the standards
			 prescribed by the Board for an identified activity to submit, in such frequency
			 and form as deemed necessary by the Board, reports and data to the Board solely
			 with respect to the conduct of the identified activity and solely to assess
			 whether—
							(A)any regulation,
			 order, standard, or guideline prescribed by the Board with respect to the
			 identified activity appropriately address the risks to the financial system
			 presented by such activity; and
							(B)the financial
			 institutions are in compliance with this subtitle and the rules and orders
			 prescribed by the Board under this subtitle with respect to the identified
			 activity.
							(c)Coordination
			 with appropriate federal supervisory agency
						(1)Advance
			 coordinationBefore directly requesting any material information
			 from, or imposing reporting or recordkeeping requirements on, any financial
			 market utility or any financial institution engaged in a payment, clearing, or
			 settlement activity, the Council and the Board shall coordinate with the
			 Supervisory Agency for a financial market utility or the appropriate financial
			 regulator for a financial institution to determine if the information is
			 available from or may be obtained by the agency in the form, format, or detail
			 required by the Council or the Board.
						(2)Supervisory
			 reportsNotwithstanding any other provision of law, the
			 Supervisory Agencies, the appropriate financial regulators, the Council, and
			 the Board are authorized to disclose to each other a copy of the relevant
			 portion of any examination report or similar report regarding any financial
			 market utility or any financial institution engaged in payment, clearing, or
			 settlement activities.
						(d)Timing of
			 response from appropriate federal supervisory agencyIf the
			 information, report, records, or data requested by the Council or the Board
			 under subsection (c)(1) are not provided in full by the Supervisory Agency or
			 the appropriate financial regulator within 30 days after the date on which the
			 material is requested, the Council or the Board may request the information or
			 impose recordkeeping or reporting requirements directly on such persons as
			 provided in subsections (a) and (b) with notice to the Supervisory Agency or
			 the appropriate financial regulator.
					(e)Sharing of
			 information
						(1)Material
			 concernsNotwithstanding any other provision of law, the Council,
			 the Board, the appropriate financial regulator, and any Supervisory Agency are
			 authorized to—
							(A)promptly notify
			 each other of material concerns about an identified financial market utility or
			 any financial institution subject to the standards prescribed by the Board for
			 an identified activity; and
							(B)share appropriate
			 reports, information or data relating to such concerns.
							(2)OtherNotwithstanding
			 any other provision of law, the Council or the Board may, under such terms and
			 conditions it deems appropriate and subject to reasonable assurances of
			 confidentiality, provide confidential supervisory information and other
			 information obtained under this subtitle to other persons it deems appropriate,
			 including the Secretary, State financial institution supervisory agencies,
			 foreign financial supervisors, foreign central banks, and foreign finance
			 ministries.
						(f)Privilege
			 maintainedThe Council, the Board, the appropriate financial
			 regulator, the Supervisory Agency, and any financial market utility or
			 financial institution providing reports or data under this section shall not be
			 deemed to have waived any privilege applicable to those reports or data, or any
			 portion thereof, by providing the reports or data to the other party or by
			 permitting the reports or data, or any copies thereof, to be used by the other
			 party.
					(g)Disclosure
			 exemption
						(1)In
			 generalInformation obtained by the Board under this section and
			 any materials prepared by the Board in connection with its supervision of
			 identified financial market utilities and identified activities, shall be
			 confidential supervisory information exempt from disclosure under section 552
			 of title 5, United States Code.
						(2)For purposes of
			 section 552 of title 5, United States Code, this subsection shall be considered
			 a statute described in subsection (b)(3) of section 552.
						1410.RulemakingThe Board is authorized to prescribe such
			 rules and issue such orders as may be necessary to administer and carry out the
			 purposes of this subtitle and prevent evasions thereof.
				1411.Other
			 authorityThe authorities
			 granted to agencies under this subtitle are in addition to any rulemaking,
			 examination, enforcement, or other authorities that those agencies may have
			 under other law and in no way shall be construed to limit such other authority,
			 except that any standards imposed by the Board under section 1405 shall
			 supersede any less stringent requirements established under other authority to
			 the extent of any conflict.
				1412.Effective
			 dateThis subtitle is
			 effective as of the date of enactment.
				FImprovements to
			 the asset-backed securitization process
				1501.Short
			 titleThis subtitle may be
			 cited as the Credit Risk Retention Act of 2009.
				1502.Credit risk
			 retentionThe Securities Act
			 of 1933 (15 U.S.C. 77a et seq.) is amended by inserting after section 28 the
			 following new section:
					
						29.Credit risk
				retention
							(a)In
				general
								(1)Interest in
				loans made by creditorsWithin 180 days of the date of the
				enactment of this section, the Federal banking agencies and the Commission
				shall jointly prescribe regulations to require any creditor that makes a loan
				to retain an economic interest in a material portion of the credit risk of any
				such loan that the creditor transfers, sells, or conveys to a third party,
				including for the purpose of including such loan in a pool of loans backing an
				issuance of asset-backed securities.
								(2)Interest in
				assets backing assetbacked securitiesThe Federal banking
				agencies and the Commission shall prescribe regulations to require any
				securitizer of asset-backed securities that are backed by assets not described
				in paragraph (1) to retain an economic interest in a material portion of any
				such asset used to back an issuance of securities.
								(b)Alternative risk
				retention for credit securitizersThe Federal banking agencies
				and the Commission may jointly apply the risk retention requirements of this
				section to securitizers of loans or particular types of loans in addition to or
				in substitution for any or all of the requirements that apply to creditors that
				make such loans or types of loans, if the agencies jointly determine that
				applying the requirements to such securitizers would—
								(1)be consistent with
				helping to ensure high quality underwriting standards for creditors, taking
				into account other applicable laws, regulations, and standards; and
								(2)facilitate
				appropriate risk management practices by such creditors, improve access of
				consumers to credit on reasonable terms, or otherwise serve the public
				interest.
								(c)Standards for
				regulationRegulations prescribed under subsections (a) and (b)
				shall—
								(1)prohibit a
				creditor or securitizer from directly or indirectly hedging or otherwise
				transferring the credit risk such creditor or securitizer is required to retain
				under the regulations;
								(2)require a creditor
				or securitizer to retain 10 percent of the credit risk on any loan that is
				transferred, sold, or conveyed by such creditor or securitized by such
				securitizer except—
									(A)if the Federal
				banking agencies and the Commission determine the credit underwriting by the
				creditor or the due diligence by the securitizer meets such standards as the
				Federal banking agencies and the Commission shall specify, the percentage of
				risk retention may be less than 10 percent of the credit risk, but in no case
				less than 5 percent of credit risk; and
									(B)if the Federal
				banking agencies and the Commission determine the underwriting by the creditor
				or due diligence by the securitizer is insufficient, the percentage of risk
				retention may be higher than 10 percent;
									(3)specify that the
				credit risk retained must be no less at risk for loss than the average of the
				credit risk not so retained; and
								(4)set the minimum
				duration of the required risk retention.
								(d)Exemptions and
				adjustments
								(1)In
				generalThe Federal banking agencies and the Commission shall
				have authority to jointly provide exemptions or adjustments to the requirements
				of this section, including exemptions or adjustments relating to the 10 percent
				risk retention threshold and the hedging prohibition.
								(2)Applicable
				standardsAny exemptions or adjustments provided under paragraph
				(1) shall—
									(A)be consistent with
				the purpose of ensuring high quality underwriting standards for creditors,
				taking into account other applicable laws, regulations, or standards;
				and
									(B)facilitate
				appropriate risk management practices by such creditors, improve access for
				consumers to credit on reasonable terms, or otherwise serve the public
				interest.
									(e)Enforcement
								(1)Compliance with
				the requirements imposed under this subchapter shall be enforced under—
									(A)section 8 of the
				Federal Deposit Insurance Act (12 U.S.C. 1818), in the case of—
										(i)national banks,
				and Federal branches and Federal agencies of foreign banks, by the Office of
				the Comptroller of the Currency;
										(ii)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25(a) of the Federal Reserve Act (12 U.S.C. 601 et seq., 611 et seq.), bank
				holding companies, and subsidiaries of bank holding companies (other than
				insured depository institutions), by the Board; and
										(iii)banks insured by
				the Federal Deposit Insurance Corporation (other than members of the Federal
				Reserve System) and insured State branches of foreign banks, by the Board of
				Directors of the Federal Deposit Insurance Corporation;
										(B)section 8 of the
				Federal Deposit Insurance Act (12 U.S.C. 1818), by the Director of the Office
				of Thrift Supervision, in the case of a savings association the deposits of
				which are insured by the Federal Deposit Insurance Corporation and a savings
				and loan holding company and to any subsidiary (other than a bank or subsidiary
				of that bank); and
									(C)the Federal Credit
				Union Act (12 U.S.C. 1751 et seq.), by the National Credit Union Administration
				Board with respect to any Federal credit union.
									(2)Except to the
				extent that enforcement of the requirements imposed under this subchapter is
				specifically committed to some other Government agency under subparagraph (1),
				the Commission shall enforce such requirements.
								(3)The authority of
				the Commission under this section shall be in addition to its existing
				authority to enforce the securities laws.
								(f)DefinitionsFor
				purposes of this section:
								(1)The term
				asset-backed security has the meaning given such term in section
				229.1101(c) of title 17, Code of Federal Regulations, or any successor
				thereto.
								(2)The term
				Federal banking agencies means the Board of Governors of the
				Federal Reserve System, the Office of the Comptroller of the Currency, the
				Office of Thrift Supervision, and the Federal Deposit Insurance
				Corporation.
								(3)The term
				insured depository institution has the meaning given such term in
				section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).
								(4)The term
				securitization vehicle means a trust, corporation, partnership,
				limited liability entity, special purpose entity, or other structure
				that—
									(A)is the issuer, or
				is created by the issuer, of pass-through certificates, participation
				certificates, asset-backed securities, or other similar securities backed by a
				pool of assets that includes loans; and
									(B)holds such
				loans.
									(5)The term
				securitizer means the person that transfers, conveys, or assigns,
				or causes the transfer, conveyance, or assignment of, loans, including through
				a special purpose vehicle, to any securitization vehicle, excluding any trustee
				that holds such loans for the benefit of the securitization
				vehicle.
								.
				1503.Periodic and
			 other reporting under the Securities Exchange Act of 1934 for asset-backed
			 securitiesSection 15(d) of
			 Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended—
					(1)by inserting
			 , other than securities of any class of asset-backed security (as
			 defined in section 229.1101(c) of title 17, Code of Federal Regulations, or any
			 successor thereto), after securities of each
			 class;
					(2)by inserting at
			 the end the following: The Commission may by rules and regulations
			 provide for the suspension or termination of the duty to file under this
			 subsection for any class of issuer of asset-backed security upon such terms and
			 conditions and for such period or periods as it deems necessary or appropriate
			 in the public interest or for the protection of investors. The Commission may,
			 for the purposes of this subsection, classify issuers and prescribe
			 requirements appropriate for each class of issuer of asset-backed
			 security.; and
					(3)by inserting after
			 the fifth sentence the following: The Commission shall adopt regulations
			 under this subsection requiring each issuer of an asset-backed security to
			 disclose, for each tranche or class of security, information regarding the
			 assets backing that security. In adopting regulations under this subsection,
			 the Commission shall set standards for the format of the data provided by
			 issuers of an asset-backed security, which shall, to the extent feasible,
			 facilitate comparison of such data across securities in similar types of asset
			 classes. The Commission shall require issuers of asset-backed securities at a
			 minimum to disclose asset-level or loan-level data necessary for investors to
			 independently perform due diligence. Asset-level or loan-level data shall
			 include data with unique identifiers relating to loan brokers or originators,
			 the nature and extent of the compensation of the broker or originator of the
			 assets backing the security, and the amount of risk retention of the originator
			 or the securitizer of such assets..
					1504.Representations
			 and warranties in asset-backed offeringsThe Commission shall prescribe regulations
			 on the use of representations and warranties in the asset-backed securities
			 market that—
					(1)require credit
			 rating agencies to include in reports accompanying credit ratings a description
			 of the representations, warranties, and enforcement mechanisms available to
			 investors and how they differ from representations, warranties, and enforcement
			 mechanisms in similar issuances; and
					(2)require disclosure
			 on fulfilled repurchase requests across all trusts aggregated by originator, so
			 that investors may identify asset originators with clear underwriting
			 deficiencies.
					1505.Exempted
			 transactions under the Securities Act of 1933
					(a)In
			 generalSection 4 of the Securities Act of 1933 (15 U.S.C. 77d)
			 is amended—
						(1)by striking
			 paragraph (5); and
						(2)by redesignating
			 paragraph (6) as paragraph (5).
						(b)Conforming
			 amendmentSection 3(a)(4)(B)(vii)(I) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78c(a)(4)(B)(vii)(I)) is amended by striking
			 4(6) and inserting 4(5).
					GEnhanced
			 resolution authority
				1601.Short
			 titleThis subtitle may be
			 cited as the Resolution Authority for Large, Interconnected Financial
			 Companies Act of 2009.
				1602.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)Appropriate
			 federal regulatory agency
						(A)Corporation and
			 commissionThe term appropriate Federal regulatory
			 agency means—
							(i)the
			 Corporation; and
							(ii)the
			 Commission, if the financial company, or an affiliate thereof, is a broker or
			 dealer registered with the Commission under section 15(b) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o(b) (other than an insured depository
			 institution)).
							(B)Rules of
			 constructionMore than 1 agency may be an appropriate Federal
			 regulatory agency with respect to any given financial company. In such
			 instances, the Commission shall be the appropriate Federal regulatory agency
			 for purposes of section 1603 if the largest subsidiary of the financial company
			 is a broker or dealer as measured by total assets as of the end of the previous
			 calendar quarter, and otherwise the Corporation shall be the appropriate
			 Federal regulatory agency for purposes of section 1603.
						(2)Bridge financial
			 companyThe term bridge financial company means a
			 new financial company organized in accordance with section 1609(h) by the
			 Corporation.
					(3)CommissionThe
			 term Commission means the Securities and Exchange
			 Commission.
					(4)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
					(5)Covered
			 financial companyThe term covered financial company
			 means a financial company for which a determination has been made pursuant to
			 and in accordance with section 1603(b).
					(6)Covered
			 subsidiaryThe term covered subsidiary means a
			 subsidiary covered in paragraph (9)(B)(iv) of this section.
					(7)Customer
			 propertyThe term customer property has the meaning
			 ascribed to it in the Securities Investor Protection Act of 1970.
					(8)Federal reserve
			 boardThe term Federal Reserve Board means the Board
			 of Governors of the Federal Reserve System.
					(9)Financial
			 companyThe term financial company means any company
			 that—
						(A)is incorporated or
			 organized under Federal law or the laws of any State; and
						(B)is—
							(i)a
			 bank holding company as defined in section 2(a) of the Bank Holding Company Act
			 of 1956 (12 U.S.C. 1841(a));
							(ii)any
			 identified financial holding company, as defined in section 1000(b)(5), that
			 has been subjected to heightened prudential regulation;
							(iii)any company
			 predominantly engaged in activities that are financial in nature or incidental
			 thereto for purposes of section 4(k) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1843(k)) or that have been identified for heightened prudential
			 standards under section 1106 of this title; or
							(iv)any
			 subsidiary of companies described in clauses (i) through (iii) (other than an
			 insured depository institution, any broker or dealer registered with the
			 Commission under section 15(b) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78o(b)) that is a member of the Securities Investor Protection
			 Corporation, or an insurance company).
							(10)FundThe
			 term Fund means the Systemic Resolution Fund established in
			 accordance with section 1609(n).
					(11)Identified
			 financial holding companyThe term identified financial
			 holding company means a financial company that is subject to heightened
			 prudential standards, as defined in section 1000(b)(5) of this Act.
					(12)Insurance
			 companyThe term insurance company means a domestic
			 insurance company, as that term is defined for purposes of title 11 of the
			 United States Code.
					(13)SecretaryThe
			 term Secretary shall mean the Secretary of the Treasury.
					(14)StateThe
			 term State means any State, commonwealth, territory, or possession
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam,
			 and the United States Virgin Islands.
					(15)Certain other
			 termsThe terms affiliate, company,
			 control, deposit, depository
			 institution, foreign bank, insured depository
			 institution, and subsidiary have the same meanings as in
			 section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
					1603.Systemic risk
			 determination
					(a)Written
			 recommendation of the federal reserve board and the appropriate federal
			 regulatory agency
						(1)Vote
			 requiredAt the request of the Secretary or the Chairman of the
			 Federal Reserve Board or, in cases where an financial company has a broker or
			 dealer as its largest subsidiary as measured by total assets as of the end of
			 the previous calendar quarter, the Commission, the Federal Reserve Board and
			 the appropriate Federal regulatory agency shall, or on their own initiative the
			 Federal Reserve Board and the appropriate Federal regulatory agency may,
			 consider whether to make the written recommendation provided for in paragraph
			 (2) with respect to a financial company that is an identified financial holding
			 company, which recommendation shall be made upon a vote of not less than
			 two-thirds of the members of the Federal Reserve Board then serving and
			 two-thirds of the members of the board or of the commission then serving of the
			 appropriate Federal regulatory agency, as applicable.
						(2)Recommendation
			 requiredAny written recommendations made by the Federal Reserve
			 Board and the appropriate Federal regulatory agency under paragraph (1) shall
			 contain the following:
							(A)A description of
			 the effect that the default of the identified financial holding company would
			 have on economic conditions or financial stability in the United States.
							(B)A recommendation
			 regarding the nature and the extent of actions that the Board and the
			 appropriate Federal regulatory agency recommend be taken under section 1604
			 regarding the identified financial holding company.
							(b)Determination by
			 the secretaryNotwithstanding any other provision of Federal law
			 or the law of any State, if, upon the written recommendation of the Federal
			 Reserve Board and the board of directors or commission of the appropriate
			 Federal regulatory agency as provided for in subsection (a)(1), the Secretary
			 (in consultation with the President) determines that—
						(1)the identified
			 financial holding company is in default or is in danger of default;
						(2)the failure of the
			 identified financial holding company and its resolution under otherwise
			 applicable Federal or State law would have serious adverse effects on financial
			 stability or economic conditions in the United States; and
						(3)any action under
			 section 1604 would avoid or mitigate such adverse effects, taking into
			 consideration the effectiveness of the action in mitigating potential adverse
			 effects on the financial system or economic conditions, the cost to the general
			 fund of the Treasury, and the potential to increase moral hazard on the part of
			 creditors, counterparties, and shareholders in the identified financial holding
			 company,
						then the
			 Secretary must take action under section 1604(a), the Corporation must act in
			 accordance with section 1604(b), and the Corporation may take one or more
			 actions specified in section 1604(c) in accordance with the requirements of
			 that subsection.(c)Documentation
			 and review
						(1)In
			 generalThe Secretary shall—
							(A)document any
			 determination under subsection (b); and
							(B)retain the
			 documentation for review under paragraph (2).
							(2)GAO
			 reviewThe Comptroller General of the United States shall review
			 and report to the Congress on any determination under subsection (b),
			 including—
							(A)the basis for the
			 determination;
							(B)the purpose for
			 which any action was taken pursuant thereto; and
							(C)the likely effect
			 of the determination and such action on the incentives and conduct of
			 identified financial holding companies and their creditors, counterparties, and
			 shareholders.
							(3)Report to
			 congressWithin 30 days after a determination is made under
			 subsection (b), the Secretary shall provide written notice of the determination
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives. The notice
			 shall include a description of the basis for the determination.
						(d)Default or in
			 danger of defaultFor purposes of subsection (b), an identified
			 financial holding company shall be considered to be in default or in danger of
			 default if any of the following conditions exist, as determined in accordance
			 with that subsection:
						(1)A
			 case has been, or likely will promptly be, commenced with respect to the
			 identified financial holding company under title 11, United States Code.
						(2)The identified
			 financial holding company is critically undercapitalized, as such term has been
			 or may be defined by the Federal Reserve Board.
						(3)The identified
			 financial holding company has incurred, or is likely to incur, losses that will
			 deplete all or substantially all of its capital, and there is no reasonable
			 prospect for the company to avoid such depletion without assistance under
			 section 1604.
						(4)The identified
			 financial holding company’s assets are, or are likely to be, less than its
			 obligations to creditors and others.
						(5)The identified
			 financial holding company is, or is likely to be, unable to pay its obligations
			 (other than those subject to a bona fide dispute) in the normal course of
			 business.
						1604.Resolution;
			 stabilization
					(a)Appointment of
			 receiverUpon the Secretary making a determination in accordance
			 with section 1603(b), the Secretary shall appoint the Corporation as receiver
			 or qualified receiver for the covered financial company. There shall be a
			 strong presumption that the Secretary will appoint the Corporation as receiver.
			 The presumption may be overcome only if the Secretary, the Federal Reserve
			 Board, and the Corporation agree that the appointment of a qualified receiver
			 is necessary to avoid or mitigate serious adverse effects on financial
			 stability.
					(b)ConsultationThe
			 Corporation, as receiver or qualified receiver—
						(1)shall consult with
			 the regulators of the covered financial company and its covered subsidiaries
			 for purposes of ensuring an orderly resolution of the covered financial
			 company;
						(2)may consult with,
			 or under section 1609(a)(1)(B)(v) or section 1609(a)(1)(K) acquire services of,
			 any outside experts as appropriate to inform and aid the Corporation in the
			 resolution process; and
						(3)shall consult with
			 the primary regulators of any subsidiaries of the covered financial company
			 that are not covered subsidiaries as described in section 1602(9)(B)(iv) and
			 coordinate with such regulators regarding the treatment of such solvent
			 subsidiaries and the separate resolution of any such insolvent subsidiaries
			 under other governmental authority, as appropriate.
						(c)Emergency
			 stabilization after appointment of receiver or qualified
			 receiverUpon the Secretary appointing the Corporation as
			 receiver or qualified receiver under subsection (a), the Corporation may, in
			 its corporate capacity and as an agency of the United States, with the approval
			 of the Secretary and subject to the conditions in subsections (d) through (e),
			 take the following actions under such terms and conditions that the Corporation
			 and the Secretary jointly deem appropriate:
						(1)Making loans to,
			 or purchasing any debt obligation of, the covered financial company or any
			 covered subsidiary.
						(2)Purchasing assets
			 of the covered financial company or any covered subsidiary directly or through
			 an entity established by the Corporation for such purpose.
						(3)Assuming or
			 guaranteeing the obligations of the covered financial company or any covered
			 subsidiary to one or more third parties.
						(4)Acquiring any type
			 of equity interest or security of the covered financial company or any covered
			 subsidiary.
						(5)Taking a lien on
			 any or all assets of the covered financial company or any covered subsidiary,
			 including a first priority lien on all unencumbered assets of the company or
			 any covered subsidiary to secure repayment of any transactions conducted under
			 this subsection.
						(6)Selling or
			 transferring all, or any part thereof, of such acquired assets, liabilities,
			 obligations, equity interests or securities of the covered financial company or
			 any covered subsidiary.
						(d)Mandatory terms
			 and conditions for all stabilization actionsThe Corporation as
			 receiver or qualified receiver is authorized to take the stabilization actions
			 listed in subsection (c) only if—
						(1)the Secretary and
			 the Corporation determine that such action is necessary for the purpose of
			 financial stability and not for the purpose of preserving the covered financial
			 company;
						(2)the Corporation
			 ensures that the shareholders of a covered financial company do not receive
			 payment until after all other claims are fully paid;
						(3)the Corporation
			 ensures that unsecured creditors bear losses; and
						(4)the Corporation
			 ensures that management responsible for the failed condition of the covered
			 financial company is removed (if such management has not already been removed
			 at the time the Corporation is appointed as receiver or qualified
			 receiver).
						(e)Recoupment of
			 funds expended for systemic stabilization purposesAmounts
			 expended from the Fund by the Corporation under this section shall be repaid in
			 full to the Fund from the following sources:
						(1)Resolution
			 processAmounts attributable
			 to—
							(A)the proceeds of
			 the sale of, or income from, the assets of the covered financial company;
			 and
							(B)the proceeds of
			 the transfer of any securities obtained under subsection (c).
							(2)Industry
			 assessmentsIf the sources described in paragraph (1) are
			 insufficient to repay the amount of the stabilization action in full, the
			 difference shall be recouped through assessments on financial companies in
			 accordance with section 1609(o).
						1605.Judicial
			 reviewIf a receiver or
			 qualified receiver is appointed, the covered financial company may, not later
			 than 30 days thereafter, bring an action in the United States district court
			 for the judicial district in which the home office of such covered financial
			 company is located, or in the United States District Court for the District of
			 Columbia, for an order requiring that the receiver or qualified receiver be
			 removed, and the court shall, upon the merits, dismiss such action or direct
			 the receiver or qualified receiver to be removed. Review of such an action
			 shall be limited to the appointment of a receiver or qualified receiver under
			 section 1604.
				1606.Directors not
			 liable for acquiescing in appointment of receiver or qualified
			 receiverThe members of the
			 board of directors (or body performing similar functions) of a covered
			 financial company shall not be liable to the covered financial company’s
			 shareholders or creditors for acquiescing in or consenting in good faith
			 to—
					(1)the Secretary’s
			 appointment of the Corporation as receiver or qualified receiver for the
			 covered financial company under section 1604; or
					(2)an acquisition,
			 combination, or transfer of assets or liabilities under section 1609.
					1607.Termination
			 and exclusion of other actionsThe Corporation’s acting as receiver or
			 qualified receiver for a covered financial company under this title shall
			 immediately, and by operation of law, terminate any case commenced with respect
			 to the covered financial company under title 11, United States Code, or any
			 proceeding under any State insolvency law with respect to the covered financial
			 company, and no such case or proceeding may be commenced with respect to the
			 covered financial company at any time while the Corporation acts as receiver or
			 qualified receiver for the covered financial company.
				1608.RulemakingThe Corporation may prescribe such rules or
			 regulations it considers necessary or appropriate to implement the provisions
			 of this title.
				1609Powers and
			 duties of corporation
					(a)Powers and
			 authorities
						(1)General
			 powers
							(A)Successor to
			 covered financial companyThe Corporation shall, upon appointment
			 as receiver or qualified receiver for a covered financial company under section
			 1604, and by operation of law, succeed to—
								(i)all
			 rights, titles, powers, and privileges of the covered financial company, and of
			 any stockholder, member, officer, or director of such institution with respect
			 to the covered financial company and the assets of the covered financial
			 company; and
								(ii)title to the
			 books, records, and assets of any previous receiver or other legal custodian of
			 such covered financial company.
								(B)Operate the
			 covered financial companyThe Corporation as receiver or
			 qualified receiver for a covered financial company may—
								(i)take
			 over the assets of and operate the covered financial company with all the
			 powers of the members or shareholders, the directors, and the officers of the
			 covered financial company and conduct all business of the covered financial
			 company;
								(ii)collect all
			 obligations and money due the covered financial company;
								(iii)perform all
			 functions of the covered financial company in the name of the covered financial
			 company;
								(iv)preserve and
			 conserve the assets and property of the covered financial company; and
								(v)provide by
			 contract for assistance in fulfilling any function, activity, action, or duty
			 of the Corporation as receiver or qualified receiver.
								(C)Functions of
			 covered financial company’s officers, directors, and shareholders
								(i)In
			 generalThe Corporation may provide for the exercise of any
			 function by any member or stockholder, director, or officer of any covered
			 financial company for which the Corporation has been appointed as receiver or
			 qualified receiver under this section.
								(ii)PresumptionThere
			 shall be a strong presumption that the Corporation, as receive or qualified
			 receiver, will remove management responsible for the failed condition of the
			 covered financial company (if such management has not already been removed at
			 the time the Corporation is appointed as receiver or qualified
			 receiver).
								(D)Powers of and
			 duration as qualified receiver
								(i)In
			 generalThe Corporation may, as qualified receiver, and subject
			 to all legally enforceable and perfected security interests in the assets of
			 the covered financial company, take such action as may be—
									(I)necessary to put
			 the covered financial company in a sound and solvent condition; and
									(II)appropriate to
			 carry on the business of the covered financial company and preserve and
			 conserve the assets and property of the covered financial company.
									(ii)DurationThe
			 status of the Corporation as qualified receiver shall terminate at the end of
			 the 2-year period following the date of its appointment as qualified receiver,
			 unless the Corporation, with the approval of the Secretary and the Federal
			 Reserve Board, terminates the qualified receivership before the end of the
			 2-year period. At the end of the two-year period, the qualified receivership
			 shall become a receivership with the Corporation as receiver.
								(iii)Extension of
			 qualified receivershipThe Corporation may, with the approval of
			 the Secretary and the Federal Reserve Board, extend the qualified receivership
			 for 3 additional 1-year periods beyond the initial two-year period if necessary
			 to promote financial stability.
								(E)Additional
			 powers as receiverThe Corporation may, as receiver, and subject
			 to all legally enforceable and perfected security interests, place the covered
			 financial company in liquidation and proceed to realize upon the assets of the
			 covered financial company in such manner as the Corporation deems appropriate,
			 including through the sale of assets, the transfer of assets to a bridge
			 financial company established under subsection (h), or the exercise of any
			 other rights or privileges granted to the receiver under this section.
							(F)Organization of
			 new companiesThe Corporation as receiver may organize a bridge
			 financial company under subsection (h).
							(G)Merger; transfer
			 of assets and liabilities
								(i)In
			 generalSubject to clause (ii), the Corporation as receiver or
			 qualified receiver may—
									(I)merge the covered
			 financial company with another company; or
									(II)transfer any
			 asset or liability of the covered financial company (including assets and
			 liabilities associated with any trust or custody business) without obtaining
			 any approval, assignment, or consent with respect to such transfer.
									(ii)Federal agency
			 approval; antitrust review
									(I)In
			 generalIf a transaction described in clause (i) requires
			 approval by a Federal agency, the transaction may not be consummated before the
			 5th calendar day after the date of approval by the Federal agency responsible
			 for such approval with respect thereto. If, in connection with any such
			 approval, a report on competitive factors is required, the Federal agency
			 responsible for such approval shall promptly notify the Attorney General of the
			 proposed transaction and the Attorney General shall provide the required report
			 within 10 days of the request. If a filing is required under the Hart
			 Scott-Rodino Antitrust Improvements Act of 1976 with the Department of Justice
			 or the Federal Trade Commission, the waiting period shall expire not later than
			 the 30th day following such filing notwithstanding any other provision of
			 Federal law or any attempt by any Federal agency to extend such waiting period,
			 and no further request for information by any Federal agency shall be
			 permitted.
									(II)EmergencyIf
			 the Secretary in consultation with the Chairman of the Federal Reserve Board
			 has found that the Corporation must act immediately to prevent the probable
			 failure of 1 or more of the covered financial companies involved, the approvals
			 and filings referred to in subclause (I) shall not be required and the
			 transactions may be consummated immediately by the Corporation.
									(H)Payment of valid
			 obligationsThe Corporation, as receiver or qualified receiver,
			 shall, to the extent funds are available, pay all valid obligations of the
			 covered financial company that are due and payable at the time of the
			 appointment of the Corporation as receiver or qualified receiver in accordance
			 with the prescriptions and limitations of this title.
							(I)Subpoena
			 authority
								(i)In
			 generalThe Corporation may, for purposes of carrying out any
			 power, authority, or duty with respect to a covered financial company
			 (including determining any claim against the covered financial company and
			 determining and realizing upon any asset of any person in the course of
			 collecting money due the covered financial company), exercise any power
			 established under section 8(n) of the Federal Deposit Insurance Act as if the
			 covered financial company were an insured depository institution.
								(ii)Rule of
			 constructionThis section shall not be construed as limiting any
			 rights that the Corporation, in any capacity, might otherwise have to exercise
			 any powers described in clause (i) under any other provision of law.
								(J)Incidental
			 powersThe Corporation, as receiver or qualified receiver,
			 may—
								(i)exercise all
			 powers and authorities specifically granted to receivers or qualified receivers
			 under this section and such incidental powers as shall be necessary to carry
			 out such powers; and
								(ii)take any action
			 authorized by this section, which the Corporation determines is in the best
			 interests of the covered financial company, its customers, its creditors, its
			 counterparties, or the stability of the financial system.
								(K)Utilization of
			 private sectorIn carrying out its responsibilities in the
			 management and disposition of assets from a covered financial company, the
			 Corporation, as receiver or qualified receiver, may utilize the services of
			 private persons, including real estate and loan portfolio asset management,
			 property management, auction marketing, legal, and brokerage services, if such
			 services are available in the private sector and the Corporation determines
			 utilization of such services is practicable, efficient, and cost
			 effective.
							(L)Shareholders and
			 creditors of covered financial companyNotwithstanding any other
			 provision of law, the Corporation as receiver or qualified receiver for a
			 covered financial company pursuant to this section and its succession, by
			 operation of law, to the rights, titles, powers, and privileges described in
			 subparagraph (A) shall terminate all rights and claims that the stockholders
			 and creditors of the covered financial company may have against the assets of
			 the covered financial company or the Corporation arising out of their status as
			 stockholders or creditors, except for their right to payment, resolution, or
			 other satisfaction of their claims, as permitted under this section. The
			 Corporation shall ensure that shareholders and unsecured creditors bear losses,
			 consistent with the priority of claims provision s in section 1609(b).
							(M)Coordination
			 with foreign financial authoritiesThe Corporation as receiver or
			 qualified receiver for a covered financial company shall coordinate with the
			 appropriate foreign financial authorities regarding the resolution of
			 subsidiaries of the covered financial company that are established in a country
			 other than the United States.
							(2)Authority of
			 corporation to determine claims
							(A)In
			 generalThe Corporation may, as receiver, determine claims in
			 accordance with the requirements of this subsection and regulations prescribed
			 under paragraph (3).
							(B)Notice
			 requirementsThe receiver, in any case involving the liquidation
			 or winding up of the affairs of a covered financial company, shall—
								(i)promptly publish a
			 notice to the covered financial company’s creditors to present their claims,
			 together with proof, to the receiver by a date specified in the notice which
			 shall be not less than 90 days after the publication of such notice; and
								(ii)republish such
			 notice approximately 1 month and 2 months, respectively, after the publication
			 under clause (i).
								(C)Mailing
			 requiredThe receiver shall mail a notice similar to the notice
			 published under subparagraph (B)(i) at the time of such publication to any
			 creditor shown on the covered financial company’s books—
								(i)at
			 the creditor’s last address appearing in such books; or
								(ii)upon discovery of
			 the name and address of a claimant not appearing on the covered financial
			 company’s books, within 30 days after the discovery of such name and
			 address.
								(3)Rulemaking
			 authority relating to determination of claims
							(A)In
			 generalSubject to subsection (b), the Corporation shall
			 prescribe rules and regulations regarding the allowance or disallowance of
			 claims by the Corporation and providing for administrative determination of
			 claims and review of such determination.
							(B)Existing
			 rulesThe Corporation may elect to use the regulations adopted
			 pursuant to the provisions of section 11 of the Federal Deposit Insurance Act
			 with respect to the determination of claims for a covered financial company as
			 if the covered financial company were an insured depository institution.
							(4)Procedures for
			 determination of claims
							(A)Determination
			 period
								(i)In
			 generalBefore the end of the 180-day period beginning on the
			 date any claim against a covered financial company is filed with the
			 Corporation as receiver, the Corporation shall determine whether to allow or
			 disallow the claim and shall notify the claimant of any determination with
			 respect to such claim.
								(ii)Extension of
			 timeThe period described in clause (i) may be extended by a
			 written agreement between the claimant and the Corporation.
								(iii)Mailing of
			 notice sufficientThe requirements of clause (i) shall be deemed
			 to be satisfied if the notice of any determination with respect to any claim is
			 mailed to the last address of the claimant which appears—
									(I)on the covered
			 financial company’s books;
									(II)in the claim
			 filed by the claimant; or
									(III)in documents
			 submitted in proof of the claim.
									(iv)Contents of
			 notice of disallowanceIf any claim filed under clause (i) is
			 disallowed, the notice to the claimant shall contain—
									(I)a
			 statement of each reason for the disallowance; and
									(II)the procedures
			 available for obtaining agency review of the determination to disallow the
			 claim or judicial determination of the claim.
									(B)Allowance of
			 proven claimThe Corporation shall allow any claim received on or
			 before the date specified in the notice published under paragraph (2)(B)(i) by
			 the Corporation from any claimant which is proved to the satisfaction of the
			 Corporation.
							(C)Disallowance of
			 claims filed after end of filing period
								(i)In
			 generalExcept as provided in clause (ii), claims filed after the
			 date specified in the notice published under paragraph (2)(B)(i) shall be
			 disallowed and such disallowance shall be final.
								(ii)Certain
			 exceptionsClause (i) shall not apply with respect to any claim
			 filed by any claimant after the date specified in the notice published under
			 paragraph (2)(B)(i) and such claim may be considered by the receiver if—
									(I)the claimant did
			 not receive notice of the appointment of the receiver in time to file such
			 claim before such date; and
									(II)such claim is
			 filed in time to permit payment of such claim.
									(D)Authority to
			 disallow claims
								(i)In
			 generalThe Corporation may disallow any portion of any claim by
			 a creditor or claim of security, preference, or priority which is not proved to
			 the satisfaction of the Corporation.
								(ii)Payments to
			 less than fully secured creditorsIn the case of a claim of a
			 creditor against a covered financial company which is secured by any property
			 or other asset of such covered financial company, the receiver—
									(I)may treat the
			 portion of such claim which exceeds an amount equal to the fair market value of
			 such property or other asset as an unsecured claim against the covered
			 financial company; and
									(II)may not make any
			 payment with respect to such unsecured portion of the claim other than in
			 connection with the disposition of all claims of unsecured creditors of the
			 covered financial company.
									(iii)ExceptionsNo
			 provision of this paragraph shall apply with respect to—
									(I)any extension of
			 credit from any Federal Reserve bank, or the Corporation, to any covered
			 financial company; or
									(II)subject to clause
			 (ii), any legally enforceable or perfected security interest in the assets of
			 the covered financial company securing any such extension of credit.
									(E)No judicial
			 review of determination pursuant to subparagraph (d)No court may
			 review the Corporation determination pursuant to subparagraph (D) to disallow a
			 claim.
							(F)Legal effect of
			 filing
								(i)Statute of
			 limitation tolledFor purposes of any applicable statute of
			 limitations, the filing of a claim with the Corporation shall constitute a
			 commencement of an action.
								(ii)No prejudice to
			 other actionsSubject to paragraph (9), the filing of a claim
			 with the Corporation shall not prejudice any right of the claimant to continue
			 any action which was filed before the appointment of the Corporation as
			 receiver for the covered financial company.
								(5)Provision for
			 judicial determination of claims
							(A)In
			 generalBefore the end of the 60-day period beginning on the
			 earlier of—
								(i)the
			 end of the period described in paragraph (4)(A)(i) (or, if extended by
			 agreement of the Corporation and the claimant, the period described in
			 paragraph (4)(A)(ii)) with respect to any claim against a covered financial
			 company for which the Corporation is receiver; or
								(ii)the
			 date of any notice of disallowance of such claim pursuant to paragraph
			 (4)(A)(i),
								the
			 claimant may file suit on a claim (or continue an action commenced before the
			 appointment of the receiver) in the district or territorial court of the United
			 States for the district within which the covered financial company’s principal
			 place of business is located or the United States District Court for the
			 District of Columbia (and such court shall have jurisdiction to hear such
			 claim).(B)Statute of
			 limitationsIf any claimant fails to file suit on such claim (or
			 continue an action commenced before the appointment of the receiver) before the
			 end of the 60-day period described in subparagraph (A), the claim shall be
			 deemed to be disallowed (other than any portion of such claim which was allowed
			 by the receiver) as of the end of such period, such disallowance shall be
			 final, and the claimant shall have no further rights or remedies with respect
			 to such claim.
							(6)Expedited
			 determination of claims
							(A)Establishment
			 requiredThe Corporation shall establish a procedure for
			 expedited relief outside of the routine claims process established under
			 paragraph (4) for claimants who—
								(i)allege the
			 existence of legally valid and enforceable or perfected security interests in
			 assets of any covered financial company for which the Corporation has been
			 appointed as receiver; and
								(ii)allege that
			 irreparable injury will occur if the routine claims procedure is
			 followed.
								(B)Determination
			 periodBefore the end of the 90-day period beginning on the date
			 any claim is filed in accordance with the procedures established pursuant to
			 subparagraph (A), the Corporation shall—
								(i)determine—
									(I)whether to allow
			 or disallow such claim; or
									(II)whether such
			 claim should be determined pursuant to the procedures established pursuant to
			 paragraph (4); and
									(ii)notify the
			 claimant of the determination, and if the claim is disallowed, provide a
			 statement of each reason for the disallowance and the procedure for obtaining
			 judicial determination.
								(C)Period for
			 filing or renewing suitAny claimant who files a request for
			 expedited relief shall be permitted to file a suit, or to continue such a suit
			 filed before the appointment of the Corporation as receiver, seeking a
			 determination of the claimant’s rights with respect to such security interest
			 after the earlier of—
								(i)the
			 end of the 90-day period beginning on the date of the filing of a request for
			 expedited relief; or
								(ii)the
			 date the Corporation denies the claim.
								(D)Statute of
			 limitationsIf an action described in subparagraph (C) is not
			 filed, or the motion to renew a previously filed suit is not made, before the
			 end of the 30-day period beginning on the date on which such action or motion
			 may be filed in accordance with subparagraph (B), the claim shall be deemed to
			 be disallowed as of the end of such period (other than any portion of such
			 claim which was allowed by the receiver), such disallowance shall be final, and
			 the claimant shall have no further rights or remedies with respect to such
			 claim.
							(E)Legal effect of
			 filing
								(i)Statute of
			 limitation tolledFor purposes of any applicable statute of
			 limitations, the filing of a claim with the receiver shall constitute a
			 commencement of an action.
								(ii)No prejudice to
			 other actionsSubject to paragraph (9), the filing of a claim
			 with the receiver shall not prejudice any right of the claimant to continue any
			 action which was filed before the appointment of the Corporation as receiver
			 for the covered financial company.
								(7)Agreements
			 against interest of the receiverNo agreement that tends to
			 diminish or defeat the interest of the Corporation as receiver in any asset
			 acquired by the receiver under this section shall be valid against the receiver
			 unless such agreement is in writing and executed by an authorized officer or
			 representative of the covered financial company.
						(8)Payment of
			 claims
							(A)In
			 generalThe Corporation as receiver may, in its discretion and to
			 the extent funds are available, pay creditor claims, in such manner and amounts
			 as are authorized under this section, which are—
								(i)allowed by the
			 receiver;
								(ii)approved by the
			 Corporation pursuant to a final determination pursuant to paragraph (6);
			 or
								(iii)determined by
			 the final judgment of any court of competent jurisdiction.
								(B)Payment of
			 dividends on claimsThe receiver may, in the receiver’s sole
			 discretion and to the extent otherwise permitted by this section, pay dividends
			 on proven claims at any time, and no liability shall attach to the Corporation
			 (in the Corporation’s capacity as receiver), by reason of any such payment, for
			 failure to pay dividends to a claimant whose claim is not proved at the time of
			 any such payment.
							(C)Rulemaking
			 authority of corporationThe Corporation may prescribe such
			 rules, including definitions of terms, as it deems appropriate to establish a
			 single uniform interest rate for, or to make payments of post insolvency
			 interest to creditors holding proven claims against the receivership estates of
			 a covered financial company following satisfaction by the receiver of the
			 principal amount of all creditor claims.
							(9)Suspension of
			 legal actions
							(A)In
			 generalAfter the appointment of the Corporation as receiver or
			 qualified receiver for a covered financial company, the Corporation may request
			 a stay for a period not to exceed—
								(i)45
			 days, in the case of any qualified receiver; and
								(ii)90
			 days, in the case of any receiver,
								in any
			 noncriminal judicial action or proceeding to which such covered financial
			 company is or becomes a party.(B)Grant of stay by
			 all courts requiredUpon receipt of a request by the Corporation
			 pursuant to subparagraph (A) for a stay of any non-criminal judicial action or
			 proceeding in any court with jurisdiction of such action or proceeding, the
			 court shall grant such stay as to all parties.
							(10)Additional
			 rights and duties
							(A)Prior final
			 adjudicationThe Corporation shall abide by any final
			 unappealable judgment of any court of competent jurisdiction which was rendered
			 before the appointment of the Corporation as receiver or qualified
			 receiver.
							(B)Rights and
			 remedies of receiverIn the event of any appealable judgment, the
			 Corporation as receiver or qualified receiver shall—
								(i)have
			 all the rights and remedies available to the covered financial company (before
			 the appointment of the receiver or qualified receiver under section 1604) and
			 the Corporation, including but not limited to removal to Federal court and all
			 appellate rights; and
								(ii)not
			 be required to post any bond in order to pursue such remedies.
								(C)No attachment or
			 executionNo attachment or execution may issue by any court upon
			 assets in the possession of the receiver.
							(D)Limitation on
			 judicial reviewExcept as otherwise provided in this subsection,
			 no court shall have jurisdiction over—
								(i)any
			 claim or action for payment from, or any action seeking a determination of
			 rights with respect to, the assets of any covered financial company for which
			 the Corporation has been appointed receiver, including any assets which the
			 Corporation may acquire from itself as such receiver; or
								(ii)any
			 claim relating to any act or omission of such covered financial company or the
			 Corporation as receiver.
								(E)Disposition of
			 assetsIn exercising any right, power, privilege, or authority as
			 receiver or qualified receiver in connection with any covered financial company
			 for which the Corporation is acting as receiver or qualified receiver under
			 this section, the Corporation shall, to the greatest extent practicable,
			 conduct its operations in a manner which—
								(i)maximizes the net
			 present value return from the sale or disposition of such assets;
								(ii)minimizes the
			 amount of any loss realized in the resolution of cases;
								(iii)minimizes the
			 cost to the general fund of the Treasury;
								(iv)mitigates the
			 potential for serious adverse effects to the financial system and the U.S.
			 economy;
								(v)ensures timely and
			 adequate competition and fair and consistent treatment of offerors; and
								(vi)prohibits
			 discrimination on the basis of race, sex, or ethnic groups in the solicitation
			 and consideration of offers.
								(11)Statute of
			 limitations for actions brought by receiver
							(A)In
			 generalNotwithstanding any provision of any contract, the
			 applicable statute of limitations with regard to any action brought by the
			 Corporation as receiver or qualified receiver shall be—
								(i)in
			 the case of any contract claim, the longer of—
									(I)the 6-year period
			 beginning on the date the claim accrues; or
									(II)the period
			 applicable under State law; and
									(ii)in
			 the case of any tort claim, the longer of—
									(I)the 3-year period
			 beginning on the date the claim accrues; or
									(II)the period
			 applicable under State law.
									(B)Determination of
			 the date on which a claim accruesFor purposes of subparagraph
			 (A), the date on which the statute of limitations begins to run on any claim
			 described in such subparagraph shall be the later of—
								(i)the
			 date of the appointment of the Corporation as receiver or qualified receiver
			 under this title; or
								(ii)the
			 date on which the cause of action accrues.
								(C)Revival of
			 expired state causes of action
								(i)In
			 generalIn the case of any tort claim described in clause (ii)
			 for which the statute of limitation applicable under State law with respect to
			 such claim has expired not more than 5 years before the appointment of the
			 Corporation as receiver or qualified receiver, the Corporation may bring an
			 action as receiver or qualified receiver on such claim without regard to the
			 expiration of the statute of limitation applicable under State law.
								(ii)Claims
			 describedA tort claim referred to in clause (i) is a claim
			 arising from fraud, intentional misconduct resulting in unjust enrichment, or
			 intentional misconduct resulting in substantial loss to the covered financial
			 company.
								(12)Fraudulent
			 transfers
							(A)In
			 generalThe Corporation, as receiver or qualified receiver for
			 any covered financial company, may avoid a transfer of any interest of an
			 institution affiliated party, or any person who the Corporation determines is a
			 debtor of the covered financial company, in property, or any obligation
			 incurred by such party or person, that was made within 5 years of the date on
			 which the Corporation was appointed receiver or qualified receiver if such
			 party or person voluntarily or involuntarily made such transfer or incurred
			 such liability with the intent to hinder, delay, or defraud the covered
			 financial company or the Corporation.
							(B)Right of
			 recoveryTo the extent a transfer is avoided under subparagraph
			 (A), the Corporation may recover, for the benefit of the covered financial
			 company, the property transferred or, if a court so orders, the value of such
			 property (at the time of such transfer) from—
								(i)the
			 initial transferee of such transfer or the institution-affiliated party or
			 person for whose benefit such transfer was made; or
								(ii)any
			 immediate or mediate transferee of any such initial transferee.
								(C)Rights of
			 transferee or obligeeThe Corporation may not recover under
			 subparagraph (B)—
								(i)any
			 transfer that takes for value, including satisfaction or securing of a present
			 or antecedent debt, in good faith, or
								(ii)any
			 immediate or mediate good faith transferee of such transferee.
								(D)Rights under
			 this subsectionThe rights of the Corporation as receiver or
			 qualified receiver of a covered financial company under this subsection shall
			 be superior to any rights of a trustee or any other party (other than any party
			 which is a Federal agency) under title 11, United States Code.
							(E)DefinitionFor
			 purposes of this subsection, the term institution affiliated party
			 means—
								(i)any
			 director, officer, employee, or controlling stockholder of, or agent for, a
			 covered financial company;
								(ii)any
			 shareholder, consultant, joint venture partner, and any other person as
			 determined by the Corporation (by regulation or otherwise) who participates in
			 the conduct of the affairs of a covered financial company; and
								(iii)any independent
			 contractor (including any attorney, appraiser, or accountant) who knowingly or
			 recklessly participates in—
									(I)any violation of
			 any law or regulation;
									(II)any breach of
			 fiduciary duty; or
									(III)any unsafe or
			 unsound practice,
									which caused or
			 is likely to cause more than a minimal financial loss to, or a significant
			 adverse effect on, the covered financial company.(13)Attachment of
			 assets and other injunctive reliefSubject to paragraph (14), any
			 court of competent jurisdiction may, at the request of the Corporation, issue
			 an order in accordance with rule 65 of the Federal Rules of Civil Procedure,
			 including an order placing the assets of any person designated by the
			 Corporation under the control of the court and appointing a trustee to hold
			 such assets.
						(14)Standards
							(A)ShowingRule
			 65 of the Federal Rules of Civil Procedure shall apply with respect to any
			 proceeding under paragraph (13) without regard to the requirement of such rule
			 that the applicant show that the injury, loss, or damage is irreparable and
			 immediate.
							(B)State
			 proceedingIf, in the case of any proceeding in a State court,
			 the court determines that rules of civil procedure available under the laws of
			 such State provide substantially similar protections to such party’s right to
			 due process as rule 65 (as modified with respect to such proceeding by
			 subparagraph (A)), the relief sought by the Corporation pursuant to paragraph
			 (14) may be requested under the laws of such State.
							(15)Treatment of
			 claims arising from breach of contracts executed by the corporation as receiver
			 or qualified receiverNotwithstanding any other provision of this
			 subsection, any final and unappealable judgment for monetary damages entered
			 against the Corporation as receiver or qualified receiver for a covered
			 financial company for the breach of an agreement executed or approved by the
			 Corporation after the date of its appointment shall be paid as an
			 administrative expense of the receiver or the qualified receiver. Nothing in
			 this paragraph shall be construed to limit the power of a receiver or qualified
			 receiver to exercise any rights under contract or law, including to terminate,
			 breach, cancel, or otherwise discontinue such agreement.
						(16)Accounting and
			 recordkeeping requirements
							(A)In
			 generalThe Corporation as receiver or qualified receiver shall,
			 consistent with the accounting and reporting practices and procedures
			 established by the Corporation, maintain a full accounting of each qualified
			 receivership, receivership, or other disposition of any covered financial
			 company.
							(B)Annual
			 accounting or reportWith respect to each receivership or
			 qualified receivership to which the Corporation was appointed, the Corporation
			 shall make an annual accounting or report, as appropriate, available to the
			 Secretary and the Comptroller General of the United States.
							(C)Availability of
			 reportsAny report prepared pursuant to subparagraph (B) shall be
			 made available by the Corporation upon request to any member of the
			 public.
							(D)Recordkeeping
			 requirement
								(i)In
			 generalExcept as provided in clause (ii), after the end of the
			 6-year period beginning on the date the Corporation is appointed as receiver of
			 a covered financial company the Corporation may destroy any records of such
			 covered financial company which the Corporation, in the Corporation’s
			 discretion, determines to be unnecessary unless directed not to do so by a
			 court of competent jurisdiction or governmental agency, or prohibited by
			 law.
								(ii)Old
			 recordsNotwithstanding clause (i), the Corporation may destroy
			 records of a covered financial company which are at least 10 years old as of
			 the date on which the Corporation is appointed as the receiver of such company
			 in accordance with clause (i) at any time after such appointment is final,
			 without regard to the 6-year period of limitation contained in clause
			 (i).
								(b)Priority of
			 expenses and unsecured claims
						(1)In
			 generalUnsecured claims against a covered financial company, or
			 the receiver for such covered financial company under this section, that are
			 proven to the satisfaction of the receiver shall have priority in the following
			 order:
							(A)Administrative
			 expenses of the receiver.
							(B)Any amounts owed
			 to the United States, unless the United States agrees or consents
			 otherwise.
							(C)Any other general
			 or senior liability of the covered financial company (which is not a liability
			 described under subparagraph (D) or (E)).
							(D)Any obligation
			 subordinated to general creditors (which is not an obligation described under
			 subparagraph (E)).
							(E)Any obligation to
			 shareholders, members, general partners, limited partners or other persons with
			 interests in the equity of the covered financial company arising as a result of
			 their status as shareholders, members, general partners, limited partners or
			 other persons with interests in the equity of the covered financial
			 company.
							(2)Post-receivership
			 financing priorityIn the event that the Corporation as receiver
			 is unable to obtain unsecured credit for the covered financial company from
			 commercial sources, the Corporation as receiver may obtain credit or incur debt
			 on the part of the covered financial company which shall have priority over any
			 or all administrative expenses of the receiver under paragraph (1)(A).
						(3)Claims of the
			 United StatesUnsecured claims of the United States shall, at a
			 minimum, have a higher priority than liabilities of the covered financial
			 company that count as regulatory capital.
						(4)Creditors
			 similarly situatedAll claimants of a covered financial company
			 that are similarly situated under paragraph (1) shall be treated in a similar
			 manner, except that the receiver may take any action (including making
			 payments) that does not comply with this subsection, if—
							(A)the Corporation
			 determines that such action is necessary to maximize the value of the assets of
			 the covered financial company, to maximize the present value return from the
			 sale or other disposition of the assets of the covered financial company, to
			 minimize the amount of any loss realized upon the sale or other disposition of
			 the assets of the covered financial company, or to contain or address serious
			 adverse effects on financial stability or the U.S. economy; and
							(B)all claimants that
			 are similarly situated under paragraph (1) receive not less than the amount
			 provided in subsection (d)(2).
							(5)Secured claims
			 unaffectedThis subsection shall not affect secured claims,
			 except to the extent that the security is insufficient to satisfy the claim and
			 then only with regard to the difference between the claim and the amount
			 realized from the security.
						(6)DefinitionsAs
			 used in this subsection, the term administrative expenses of the
			 receiver includes—
							(A)the actual,
			 necessary costs and expenses incurred by the receiver in preserving the assets
			 of a covered financial company or liquidating or otherwise resolving the
			 affairs of a covered financial company for which the Corporation has been
			 appointed as receiver; and
							(B)any obligations
			 that the receiver determines are necessary and appropriate to facilitate the
			 smooth and orderly liquidation or other resolution of the covered financial
			 company.
							(c)Provisions
			 relating to contracts entered into before appointment of receiver or qualified
			 receiver
						(1)Authority to
			 repudiate contractsIn addition to any other rights a receiver or
			 qualified receiver may have, the Corporation as receiver or qualified receiver
			 for any covered financial company may disaffirm or repudiate any contract or
			 lease—
							(A)to which the
			 covered financial company is a party;
							(B)the performance of
			 which the receiver or qualified receiver, in the receiver’s or qualified
			 receiver’s discretion, determines to be burdensome; and
							(C)the disaffirmance
			 or repudiation of which the receiver or qualified receiver determines, in the
			 receiver’s or qualified receiver’s discretion, will promote the orderly
			 administration of the covered financial company’s affairs.
							(2)Timing of
			 repudiationThe receiver or qualified receiver appointed for any
			 covered financial company under section 1604 shall determine whether or not to
			 exercise the rights of repudiation under this subsection within a reasonable
			 period following such appointment.
						(3)Claims for
			 damages for repudiation
							(A)In
			 generalExcept as otherwise provided in subparagraph (C) and
			 paragraphs (4), (5), and (6), the liability of the receiver or qualified
			 receiver for the disaffirmance or repudiation of any contract pursuant to
			 paragraph (1) shall be—
								(i)limited to actual
			 direct compensatory damages; and
								(ii)determined as
			 of—
									(I)the date of the
			 appointment of the receiver or qualified receiver; or
									(II)in the case of
			 any contract or agreement referred to in paragraph (8), the date of the
			 disaffirmance or repudiation of such contract or agreement.
									(B)No liability for
			 other damagesFor purposes of subparagraph (A), the term
			 actual direct compensatory damages does not include—
								(i)punitive or
			 exemplary damages;
								(ii)damages for lost
			 profits or opportunity; or
								(iii)damages for pain
			 and suffering.
								(C)Measure of
			 damages for repudiation of qualified financial contractsIn the
			 case of any qualified financial contract or agreement to which paragraph (8)
			 applies, compensatory damages shall be—
								(i)deemed to include
			 normal and reasonable costs of cover or other reasonable measures of damages
			 utilized in the industries for such contract and agreement claims; and
								(ii)paid in
			 accordance with this subsection and subsection (d) except as otherwise
			 specifically provided in this subsection.
								(4)Leases under
			 which the covered financial company is the lessee
							(A)In
			 generalIf the receiver or qualified receiver disaffirms or
			 repudiates a lease under which the covered financial company was the lessee,
			 the receiver or qualified receiver shall not be liable for any damages (other
			 than damages determined pursuant to subparagraph (B)) for the disaffirmance or
			 repudiation of such lease.
							(B)Payments of
			 rentNotwithstanding subparagraph (A), the lessor under a lease
			 to which such subparagraph applies shall—
								(i)be
			 entitled to the contractual rent accruing before the later of the date—
									(I)the notice of
			 disaffirmance or repudiation is mailed; or
									(II)the disaffirmance
			 or repudiation becomes effective, unless the lessor is in default or breach of
			 the terms of the lease;
									(ii)have no claim for
			 damages under any acceleration clause or other penalty provision in the lease;
			 and
								(iii)have a claim for
			 any unpaid rent, subject to all appropriate offsets and defenses, due as of the
			 date of the appointment which shall be paid in accordance with this subsection
			 and subsection (d).
								(5)Leases under
			 which the covered financial company is the lessor
							(A)In
			 generalIf the receiver or qualified receiver repudiates an
			 unexpired written lease of real property of the covered financial company under
			 which the covered financial company is the lessor and the lessee is not, as of
			 the date of such repudiation, in default, the lessee under such lease may
			 either—
								(i)treat the lease as
			 terminated by such repudiation; or
								(ii)remain in
			 possession of the leasehold interest for the balance of the term of the lease
			 unless the lessee defaults under the terms of the lease after the date of such
			 repudiation.
								(B)Provisions
			 applicable to lessee remaining in possessionIf any lessee under
			 a lease described in subparagraph (A) remains in possession of a leasehold
			 interest pursuant to clause (ii) of such subparagraph—
								(i)the
			 lessee—
									(I)shall continue to
			 pay the contractual rent pursuant to the terms of the lease after the date of
			 the repudiation of such lease; and
									(II)may offset
			 against any rent payment which accrues after the date of the repudiation of the
			 lease, any damages which accrue after such date due to the nonperformance of
			 any obligation of the covered financial company under the lease after such
			 date; and
									(ii)the
			 receiver or qualified receiver shall not be liable to the lessee for any
			 damages arising after such date as a result of the repudiation other than the
			 amount of any offset allowed under clause (i)(II).
								(6)Contracts for
			 the sale of real property
							(A)In
			 generalIf the receiver or qualified receiver repudiates any
			 contract (which meets the requirements of subsection (a)(7)) for the sale of
			 real property and the purchaser of such real property under such contract is in
			 possession and is not, as of the date of such repudiation, in default, such
			 purchaser may either—
								(i)treat the contract
			 as terminated by such repudiation; or
								(ii)remain in
			 possession of such real property.
								(B)Provisions
			 applicable to purchaser remaining in possessionIf any purchaser
			 of real property under any contract described in subparagraph (A) remains in
			 possession of such property pursuant to clause (ii) of such
			 subparagraph—
								(i)the
			 purchaser—
									(I)shall continue to
			 make all payments due under the contract after the date of the repudiation of
			 the contract; and
									(II)may offset
			 against any such payments any damages which accrue after such date due to the
			 nonperformance (after such date) of any obligation of the covered financial
			 company under the contract; and
									(ii)the
			 receiver or qualified receiver shall—
									(I)not be liable to
			 the purchaser for any damages arising after such date as a result of the
			 repudiation other than the amount of any offset allowed under clause
			 (i)(II);
									(II)deliver title to
			 the purchaser in accordance with the provisions of the contract; and
									(III)have no
			 obligation under the contract other than the performance required under
			 subclause (II).
									(C)Assignment and
			 sale allowed
								(i)In
			 generalNo provision of this paragraph shall be construed as
			 limiting the right of the receiver or qualified receiver to assign the contract
			 described in subparagraph (A) and sell the property subject to the contract and
			 the provisions of this paragraph.
								(ii)No liability
			 after assignment and saleIf an assignment and sale described in
			 clause (i) is consummated, the receiver or qualified receiver shall have no
			 further liability under the contract described in subparagraph (A) or with
			 respect to the real property which was the subject of such contract.
								(7)Provisions
			 applicable to service contracts
							(A)Services
			 performed before appointmentIn the case of any contract for
			 services between any person and any covered financial company for which the
			 Corporation has been appointed receiver or qualified receiver, any claim of
			 such person for services performed before the appointment of the receiver or
			 qualified receiver shall be—
								(i)a
			 claim to be paid in accordance with subsections (a), (b) and (d); and
								(ii)deemed to have
			 arisen as of the date the receiver or qualified receiver was appointed.
								(B)Services
			 performed after appointment and prior to repudiationIf, in the
			 case of any contract for services described in subparagraph (A), the receiver
			 or qualified receiver accepts performance by the other person before the
			 receiver or qualified receiver makes any determination to exercise the right of
			 repudiation of such contract under this section—
								(i)the
			 other party shall be paid under the terms of the contract for the services
			 performed; and
								(ii)the
			 amount of such payment shall be treated as an administrative expense of the
			 receivership or qualified receivership.
								(C)Acceptance of
			 performance no bar to subsequent repudiationThe acceptance by
			 any receiver or qualified receiver of services referred to in subparagraph (B)
			 in connection with a contract described in such subparagraph shall not affect
			 the right of the receiver or qualified receiver to repudiate such contract
			 under this section at any time after such performance.
							(8)Certain
			 qualified financial contracts
							(A)Rights of
			 parties to contractsSubject to paragraphs (9) and (10) of this
			 subsection and notwithstanding any other provision of this section (other than
			 subsection (a)(7)), any other Federal law, or the law of any State, no person
			 shall be stayed or prohibited from exercising—
								(i)any
			 right such person has to cause the termination, liquidation, or acceleration of
			 any qualified financial contract with a covered financial company which arises
			 upon the appointment of the Corporation as receiver for such covered financial
			 company at any time after such appointment;
								(ii)any
			 right under any security agreement or arrangement or other credit enhancement
			 related to one or more qualified financial contracts described in clause (i);
			 and
								(iii)any right to
			 offset or net out any termination value, payment amount, or other transfer
			 obligation arising under or in connection with 1 or more contracts and
			 agreements described in clause (i), including any master agreement for such
			 contracts or agreements.
								(B)Applicability of
			 other provisionsSubsection (a)(9) shall apply in the case of any
			 judicial action or proceeding brought against any receiver referred to in
			 subparagraph (A), or the covered financial company for which such receiver was
			 appointed, by any party to a contract or agreement described in subparagraph
			 (A)(i) with such company.
							(C)Certain
			 transfers not avoidable
								(i)In
			 generalNotwithstanding paragraph (11), section 5242 of the
			 Revised Statutes of the United States or any other provision of Federal or
			 State law relating to the avoidance of preferential or fraudulent transfers,
			 the Corporation, whether acting as such or as receiver or qualified receiver of
			 a covered financial company, may not avoid any transfer of money or other
			 property in connection with any qualified financial contract with a covered
			 financial company.
								(ii)Exception for
			 certain transfersClause (i) shall not apply to any transfer of
			 money or other property in connection with any qualified financial contract
			 with a covered financial company if the Corporation determines that the
			 transferee had actual intent to hinder, delay, or defraud such company, the
			 creditors of such company, or any receiver or qualified receiver appointed for
			 such company.
								(D)Certain contacts
			 and agreements definedFor purposes of this subsection, the
			 following definitions shall apply:
								(i)Qualified
			 financial contractThe term qualified financial
			 contract means any securities contract, commodity contract, forward
			 contract, repurchase agreement, swap agreement, and any similar agreement that
			 the Corporation determines by regulation, resolution, or order to be a
			 qualified financial contract for purposes of this paragraph.
								(ii)Securities
			 contractThe term securities contract—
									(I)means a contract
			 for the purchase, sale, or loan of a security, a certificate of deposit, a
			 mortgage loan, any interest in a mortgage loan, a group or index of securities,
			 certificates of deposit, or mortgage loans or interests therein (including any
			 interest therein or based on the value thereof) or any option on any of the
			 foregoing, including any option to purchase or sell any such security,
			 certificate of deposit, mortgage loan, interest, group or index, or option, and
			 including any repurchase or reverse repurchase transaction on any such
			 security, certificate of deposit, mortgage loan, interest, group or index, or
			 option (whether or not such repurchase or reverse repurchase transaction is a
			 repurchase agreement, as defined in clause (v));
									(II)does not include
			 any purchase, sale, or repurchase obligation under a participation in a
			 commercial mortgage loan unless the Corporation determines by regulation,
			 resolution, or order to include any such agreement within the meaning of such
			 term;
									(III)means any option
			 entered into on a national securities exchange relating to foreign
			 currencies;
									(IV)means the
			 guarantee (including by novation) by or to any securities clearing agency of
			 any settlement of cash, securities, certificates of deposit, mortgage loans or
			 interests therein, group or index of securities, certificates of deposit or
			 mortgage loans or interests therein (including any interest therein or based on
			 the value thereof) or option on any of the foregoing, including any option to
			 purchase or sell any such security, certificate of deposit, mortgage loan,
			 interest, group or index, or option (whether or not such settlement is in
			 connection with any agreement or transaction referred to in subclauses (I)
			 through (XII) (other than subclause (II));
									(V)means any margin
			 loan;
									(VI)means any
			 extension of credit for the clearance or settlement of securities
			 transactions;
									(VII)means any loan
			 transaction coupled with a securities collar transaction, any prepaid
			 securities forward transaction, or any total return swap transaction coupled
			 with a securities sale transaction;
									(VIII)means any other
			 agreement or transaction that is similar to any agreement or transaction
			 referred to in this clause;
									(IX)means any
			 combination of the agreements or transactions referred to in this
			 clause;
									(X)means any option
			 to enter into any agreement or transaction referred to in this clause;
									(XI)means a master
			 agreement that provides for an agreement or transaction referred to in
			 subclause (I), (III), (IV), (V), (VI), (VII), (VIII), (IX), or (X), together
			 with all supplements to any such master agreement, without regard to whether
			 the master agreement provides for an agreement or transaction that is not a
			 securities contract under this clause, except that the master agreement shall
			 be considered to be a securities contract under this clause only with respect
			 to each agreement or transaction under the master agreement that is referred to
			 in subclause (I), (III), (IV), (V), (VI), (VII), (VIII), (IX), or (X);
			 and
									(XII)means any
			 security agreement or arrangement or other credit enhancement related to any
			 agreement or transaction referred to in this clause, including any guarantee or
			 reimbursement obligation in connection with any agreement or transaction
			 referred to in this clause.
									(iii)Commodity
			 contractThe term commodity contract means—
									(I)with respect to a
			 futures commission merchant, a contract for the purchase or sale of a commodity
			 for future delivery on, or subject to the rules of, a contract market or board
			 of trade;
									(II)with respect to a
			 foreign futures commission merchant, a foreign future;
									(III)with respect to
			 a leverage transaction merchant, a leverage transaction;
									(IV)with respect to a
			 clearing organization, a contract for the purchase or sale of a commodity for
			 future delivery on, or subject to the rules of, a contract market or board of
			 trade that is cleared by such clearing organization, or commodity option traded
			 on, or subject to the rules of, a contract market or board of trade that is
			 cleared by such clearing organization;
									(V)with respect to a
			 commodity options dealer, a commodity option;
									(VI)any other
			 agreement or transaction that is similar to any agreement or transaction
			 referred to in this clause;
									(VII)any combination
			 of the agreements or transactions referred to in this clause;
									(VIII)any option to
			 enter into any agreement or transaction referred to in this clause;
									(IX)a master
			 agreement that provides for an agreement or transaction referred to in
			 subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII), together with
			 all supplements to any such master agreement, without regard to whether the
			 master agreement provides for an agreement or transaction that is not a
			 commodity contract under this clause, except that the master agreement shall be
			 considered to be a commodity contract under this clause only with respect to
			 each agreement or transaction under the master agreement that is referred to in
			 subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII); or
									(X)any security
			 agreement or arrangement or other credit enhancement related to any agreement
			 or transaction referred to in this clause, including any guarantee or
			 reimbursement obligation in connection with any agreement or transaction
			 referred to in this clause.
									(iv)Forward
			 contractThe term forward contract means—
									(I)a
			 contract (other than a commodity contract) for the purchase, sale, or transfer
			 of a commodity or any similar good, article, service, right, or interest which
			 is presently or in the future becomes the subject of dealing in the forward
			 contract trade, or product or byproduct thereof, with a maturity date more than
			 2 days after the date the contract is entered into, including a repurchase or
			 reverse repurchase transaction (whether or not such repurchase or reverse
			 repurchase transaction is a repurchase agreement, as defined in
			 clause (v)), consignment, lease, swap, hedge transaction, deposit, loan,
			 option, allocated transaction, unallocated transaction, or any other similar
			 agreement;
									(II)any combination
			 of agreements or transactions referred to in subclauses (I) and (III);
									(III)any option to
			 enter into any agreement or transaction referred to in subclause (I) or
			 (II);
									(IV)a master
			 agreement that provides for an agreement or transaction referred to in
			 subclauses (I), (II), or (III), together with all supplements to any such
			 master agreement, without regard to whether the master agreement provides for
			 an agreement or transaction that is not a forward contract under this clause,
			 except that the master agreement shall be considered to be a forward contract
			 under this clause only with respect to each agreement or transaction under the
			 master agreement that is referred to in subclause (I), (II), or (III);
			 or
									(V)any security
			 agreement or arrangement or other credit enhancement related to any agreement
			 or transaction referred to in subclause (I), (II), (III), or (IV), including
			 any guarantee or reimbursement obligation in connection with any agreement or
			 transaction referred to in any such subclause.
									(v)Repurchase
			 agreementThe term repurchase agreement (which
			 definition also applies to a reverse repurchase agreement)—
									(I)means an
			 agreement, including related terms, which provides for the transfer of one or
			 more certificates of deposit, mortgage-related securities (as such term is
			 defined in the Securities Exchange Act of 1934), mortgage loans, interests in
			 mortgage-related securities or mortgage loans, eligible bankers’ acceptances,
			 qualified foreign government securities (which for purposes of this clause
			 shall mean a security that is a direct obligation of, or that is fully
			 guaranteed by, the central government of a member of the Organization for
			 Economic Cooperation and Development as determined by regulation or order
			 adopted by the Federal Reserve Board) or securities that are direct obligations
			 of, or that are fully guaranteed by, the United States or any agency of the
			 United States against the transfer of funds by the transferee of such
			 certificates of deposit, eligible bankers’ acceptances, securities, mortgage
			 loans, or interests with a simultaneous agreement by such transferee to
			 transfer to the transferor thereof certificates of deposit, eligible bankers’
			 acceptances, securities, mortgage loans, or interests as described above, at a
			 date certain not later than 1 year after such transfers or on demand, against
			 the transfer of funds, or any other similar agreement;
									(II)does not include
			 any repurchase obligation under a participation in a commercial mortgage loan
			 unless the Corporation determines by regulation, resolution, or order to
			 include any such participation within the meaning of such term;
									(III)means any
			 combination of agreements or transactions referred to in subclauses (I) and
			 (IV);
									(IV)means any option
			 to enter into any agreement or transaction referred to in subclause (I) or
			 (III);
									(V)means a master
			 agreement that provides for an agreement or transaction referred to in
			 subclause (I), (III), or (IV), together with all supplements to any such master
			 agreement, without regard to whether the master agreement provides for an
			 agreement or transaction that is not a repurchase agreement under this clause,
			 except that the master agreement shall be considered to be a repurchase
			 agreement under this subclause only with respect to each agreement or
			 transaction under the master agreement that is referred to in subclause (I),
			 (III), or (IV); and
									(VI)means any
			 security agreement or arrangement or other credit enhancement related to any
			 agreement or transaction referred to in subclause (I), (III), (IV), or (V),
			 including any guarantee or reimbursement obligation in connection with any
			 agreement or transaction referred to in any such subclause.
									(vi)Swap
			 agreementThe term swap agreement means—
									(I)any agreement,
			 including the terms and conditions incorporated by reference in any such
			 agreement, which is an interest rate swap, option, future, or forward
			 agreement, including a rate floor, rate cap, rate collar, cross-currency rate
			 swap, and basis swap; a spot, same day-tomorrow, tomorrow-next, forward, or
			 other foreign exchange, precious metals, or other commodity agreement; a
			 currency swap, option, future, or forward agreement; an equity index or equity
			 swap, option, future, or forward agreement; a debt index or debt swap, option,
			 future, or forward agreement; a total return, credit spread or credit swap,
			 option, future, or forward agreement; a commodity index or commodity swap,
			 option, future, or forward agreement; weather swap, option, future, or forward
			 agreement; an emissions swap, option, future, or forward agreement; or an
			 inflation swap, option, future, or forward agreement;
									(II)any agreement or
			 transaction that is similar to any other agreement or transaction referred to
			 in this clause and that is of a type that has been, is presently, or in the
			 future becomes, the subject of recurrent dealings in the swap or other
			 derivatives markets (including terms and conditions incorporated by reference
			 in such agreement) and that is a forward, swap, future, option or spot
			 transaction on one or more rates, currencies, commodities, equity securities or
			 other equity instruments, debt securities or other debt instruments,
			 quantitative measures associated with an occurrence, extent of an occurrence,
			 or contingency associated with a financial, commercial, or economic
			 consequence, or economic or financial indices or measures of economic or
			 financial risk or value;
									(III)any combination
			 of agreements or transactions referred to in this clause;
									(IV)any option to
			 enter into any agreement or transaction referred to in this clause;
									(V)a
			 master agreement that provides for an agreement or transaction referred to in
			 subclause (I), (II), (III), or (IV), together with all supplements to any such
			 master agreement, without regard to whether the master agreement contains an
			 agreement or transaction that is not a swap agreement under this clause, except
			 that the master agreement shall be considered to be a swap agreement under this
			 clause only with respect to each agreement or transaction under the master
			 agreement that is referred to in subclause (I), (II), (III), or (IV);
			 and
									(VI)any security
			 agreement or arrangement or other credit enhancement related to any agreements
			 or transactions referred to in subclause (I), (II), (III), (IV), or (V),
			 including any guarantee or reimbursement obligation in connection with any
			 agreement or transaction referred to in any such subclause.
									(vii)Definitions
			 relating to defaultWhen used in this paragraph and paragraph
			 (10)—
									(I)The term
			 default shall mean, with respect to a covered financial company,
			 any adjudication or other official determination by any court of competent
			 jurisdiction, or other public authority pursuant to which a conservator,
			 receiver, or other legal custodian is appointed; and
									(II)The term in
			 danger of default shall mean a covered financial company with respect to
			 which the Corporation or appropriate State authority has determined
			 that—
										(aa)in
			 the opinion of the Corporation or such authority—
											(AA)the covered
			 financial company is not likely to be able to pay its obligations in the normal
			 course of business; and
											(BB)there is no
			 reasonable prospect that the covered financial company will be able to pay such
			 obligations without Federal assistance; or
											(CC)in
			 the opinion of the Corporation or such authority—
											(bb)the
			 covered financial company has incurred or is likely to incur losses that will
			 deplete all or substantially all of its capital; and
										(cc)there
			 is no reasonable prospect that the capital will be replenished without Federal
			 assistance.
										(viii)Treatment of
			 master agreement as one agreementAny master agreement for any
			 contract or agreement described in any preceding clause of this subparagraph
			 (or any master agreement for such master agreement or agreements), together
			 with all supplements to such master agreement, shall be treated as a single
			 agreement and a single qualified financial contact. If a master agreement
			 contains provisions relating to agreements or transactions that are not
			 themselves qualified financial contracts, the master agreement shall be deemed
			 to be a qualified financial contract only with respect to those transactions
			 that are themselves qualified financial contracts.
								(ix)TransferThe
			 term transfer means every mode, direct or indirect, absolute or
			 conditional, voluntary or involuntary, of disposing of or parting with property
			 or with an interest in property, including retention of title as a security
			 interest and foreclosure of the covered financial company’s equity of
			 redemption.
								(x)PersonThe
			 term person includes any governmental entity in addition to any
			 entity included in the definition of such term in section 1, title 1, United
			 States Code.
								(E)Certain
			 protections in event of appointment of qualified
			 receiverNotwithstanding any other provision of this section
			 (other than paragraph (10) of this subsection and subsection (a)(7) of this
			 section), any other Federal law, or the law of any State, no person shall be
			 stayed or prohibited from exercising—
								(i)any
			 right such person has to cause the termination, liquidation, or acceleration of
			 any qualified financial contract with a covered financial company in a
			 qualified receivership based upon a default under such financial contract which
			 is enforceable under applicable noninsolvency law;
								(ii)any
			 right under any security agreement or arrangement or other credit enhancement
			 related to one or more qualified financial contracts described in clause (i);
			 or
								(iii)any right to
			 offset or net out any termination values, payment amounts, or other transfer
			 obligations arising under or in connection with such qualified financial
			 contracts.
								(F)ClarificationNo
			 provision of law shall be construed as limiting the right or power of the
			 Corporation, or authorizing any court or agency to limit or delay, in any
			 manner, the right or power of the Corporation to transfer any qualified
			 financial contract in accordance with paragraphs (9) and (10) of this
			 subsection or to disaffirm or repudiate any such contract in accordance with
			 subsection (c)(1) of this section.
							(G)Walkaway clauses
			 not effective
								(i)In
			 generalNotwithstanding the provisions of subparagraphs (A) and
			 (E) and sections 403 and 404 of the Federal Deposit Insurance Corporation
			 Improvement Act of 1991, no walkaway clause shall be enforceable in a qualified
			 financial contract of a covered financial company in default.
								(ii)Limited
			 suspension of certain obligationsIn the case of a qualified
			 financial contract referred to in clause (i), any payment or delivery
			 obligations otherwise due from a party pursuant to the qualified financial
			 contract shall be suspended from the time the receiver is appointed until the
			 earlier of—
									(I)the time such
			 party receives notice that such contract has been transferred pursuant to
			 paragraph (10)(A); or
									(II)5:00 p.m.
			 (eastern time) on the business day following the date of the appointment of the
			 receiver.
									(iii)Walkaway
			 clause definedFor purposes of this subparagraph, the term
			 walkaway clause means any provision in a qualified financial
			 contract that suspends, conditions, or extinguishes a payment obligation of a
			 party, in whole or in part, or does not create a payment obligation of a party
			 that would otherwise exist, solely because of such party’s status as a
			 nondefaulting party in connection with the insolvency of a covered financial
			 company that is a party to the contract or the appointment of or the exercise
			 of rights or powers by a receiver or qualified receiver of such covered
			 financial company, and not as a result of a party’s exercise of any right to
			 offset, setoff, or net obligations that exist under the contract, any other
			 contract between those parties, or applicable law.
								(H)RecordkeepingThe
			 Corporation, in consultation with the Federal Reserve Board, may prescribe
			 regulations requiring that the covered financial company maintain such records
			 with respect to qualified financial contracts (including market valuations) as
			 the Corporation determines to be necessary or appropriate in order to assist
			 the receiver or qualified receiver of the covered financial company in being
			 able to exercise its rights and fulfill its obligations under this paragraph or
			 paragraph (9) or (10).
							(9)Transfer of
			 qualified financial contracts
							(A)In
			 generalIn making any transfer of assets or liabilities of a
			 covered financial company in default which includes any qualified financial
			 contract, the receiver or qualified receiver for such covered financial company
			 shall either—
								(i)transfer to one
			 financial institution, other than a financial institution for which a
			 conservator, receiver, trustee in bankruptcy, or other legal custodian has been
			 appointed or which is otherwise the subject of a bankruptcy or insolvency
			 proceeding—
									(I)all qualified
			 financial contracts between any person or any affiliate of such person and the
			 covered financial company in default;
									(II)all claims of
			 such person or any affiliate of such person against such covered financial
			 company under any such contract (other than any claim which, under the terms of
			 any such contract, is subordinated to the claims of general unsecured creditors
			 of such company);
									(III)all claims of
			 such covered financial company against such person or any affiliate of such
			 person under any such contract; and
									(IV)all property
			 securing or any other credit enhancement for any contract described in
			 subclause (I) or any claim described in subclause (II) or (III) under any such
			 contract; or
									(ii)transfer none of
			 the qualified financial contracts, claims, property or other credit enhancement
			 referred to in clause (i) (with respect to such person and any affiliate of
			 such person).
								(B)Transfer to
			 foreign bank, financial institution, or branch or agency
			 thereofIn transferring any qualified financial contracts and
			 related claims and property under subparagraph (A)(i), the receiver or
			 qualified receiver for the covered financial company shall not make such
			 transfer to a foreign bank, financial institution organized under the laws of a
			 foreign country, or a branch or agency of a foreign bank or financial
			 institution unless, under the law applicable to such bank, financial
			 institution, branch or agency, to the qualified financial contracts, and to any
			 netting contract, any security agreement or arrangement or other credit
			 enhancement related to one or more qualified financial contracts, the
			 contractual rights of the parties to such qualified financial contracts,
			 netting contracts, security agreements or arrangements, or other credit
			 enhancements are enforceable substantially to the same extent as permitted
			 under this section.
							(C)Transfer of
			 contracts subject to the rules of a clearing organizationIn the
			 event that a receiver or qualified receiver transfers any qualified financial
			 contract and related claims, property, and credit enhancements pursuant to
			 subparagraph (A)(i) and such contract is cleared by or subject to the rules of
			 a clearing organization, the clearing organization shall not be required to
			 accept the transferee as a member by virtue of the transfer.
							(D)DefinitionsFor
			 purposes of this paragraph, the term financial institution means a
			 broker or dealer, a depository institution, a futures commission merchant, a
			 bridge financial company, or any other institution determined by the
			 Corporation by regulation to be a financial institution, and the term
			 clearing organization has the same meaning as in section 402 of
			 the Federal Deposit Insurance Corporation Improvement Act of 1991.
							(10)Notification of
			 transfer
							(A)In
			 generalIf—
								(i)the
			 receiver or qualified receiver for a covered financial company in default or in
			 danger of default transfers any assets and liabilities of the covered financial
			 company; and
								(ii)the
			 transfer includes any qualified financial contract,
								the
			 receiver or qualified receiver shall notify any person who is a party to any
			 such contract of such transfer by 5:00 p.m. (eastern time) on the business day
			 following the date of the appointment of the receiver in the case of a
			 receivership, or the business day following such transfer in the case of a
			 qualified receivership.(B)Certain rights
			 not enforceable
								(i)ReceivershipA
			 person who is a party to a qualified financial contract with a covered
			 financial company may not exercise any right that such person has to terminate,
			 liquidate, or net such contract under paragraph (8)(A) of this subsection
			 solely by reason of or incidental to the appointment under this section of a
			 receiver for the covered financial company (or the insolvency or financial
			 condition of the covered financial company for which the receiver has been
			 appointed)—
									(I)until 5:00 p.m.
			 (eastern time) on the business day following the date of the appointment of the
			 receiver; or
									(II)after the person
			 has received notice that the contract has been transferred pursuant to
			 paragraph (9)(A).
									(ii)Qualified
			 receivershipA person who is a party to a qualified financial
			 contract with a covered financial company may not exercise any right such
			 person has to terminate, liquidate, or net such contract under paragraph (8)(E)
			 of this subsection or section 403 of Federal Deposit Insurance Corporation
			 Improvement Act of 1991 solely by reason of or incidental to the appointment
			 under this section of a qualified receiver for the covered financial company
			 (or the insolvency or financial condition of the covered financial company for
			 which the qualified receiver has been appointed).
								(iii)NoticeFor
			 purposes of this paragraph, the receiver or qualified receiver for a covered
			 financial company shall be deemed to have notified a person who is a party to a
			 qualified financial contract with such covered financial company if the
			 receiver or qualified receiver has taken steps reasonably calculated to provide
			 notice to such person by the time specified in subparagraph (A).
								(C)Treatment of
			 bridge financial companyFor purposes of paragraph (9), a bridge
			 financial company shall not be considered to be a financial institution for
			 which a conservator, receiver, trustee in bankruptcy, or other legal custodian
			 has been appointed or which is otherwise the subject of a bankruptcy or
			 insolvency proceeding.
							(D)Business day
			 definedFor purposes of this paragraph, the term business
			 day means any day other than any Saturday, Sunday, or any day on which
			 either the New York Stock Exchange or the Federal Reserve Bank of New York is
			 closed.
							(11)Disaffirmance
			 or repudiation of qualified financial contractsIn exercising the
			 rights of disaffirmance or repudiation of a receiver or qualified receiver with
			 respect to any qualified financial contract to which a covered financial
			 company is a party, the receiver or qualified receiver for such covered
			 financial shall either—
							(A)disaffirm or
			 repudiate all qualified financial contracts between—
								(i)any
			 person or any affiliate of such person; and
								(ii)the
			 covered financial company in default; or
								(B)disaffirm or
			 repudiate none of the qualified financial contracts referred to in subparagraph
			 (A) (with respect to such person or any affiliate of such person).
							(12)Certain
			 security and customer interests not avoidableNo provision of
			 this subsection shall be construed as permitting the avoidance of any—
							(A)legally
			 enforceable or perfected security interest in any of the assets of any covered
			 financial company except where such an interest is taken in contemplation of
			 the company’s insolvency or with the intent to hinder, delay, or defraud the
			 company or the creditors of such company; or
							(B)legally
			 enforceable interest in customer property.
							(13)Authority to
			 enforce contracts
							(A)In
			 generalThe receiver or qualified receiver may enforce any
			 contract, other than a director’s or officer’s liability insurance contract or
			 a financial institution bond, entered into by the covered financial company
			 notwithstanding any provision of the contract providing for termination,
			 default, acceleration, or exercise of rights upon, or solely by reason of,
			 insolvency or the appointment of or the exercise of rights or powers by a
			 receiver or qualified receiver.
							(B)Certain rights
			 not affectedNo provision of this paragraph may be construed as
			 impairing or affecting any right of the receiver or qualified receiver to
			 enforce or recover under a director’s or officer’s liability insurance contract
			 or financial institution bond under other applicable law.
							(C)Consent
			 requirement
								(i)In
			 generalExcept as otherwise provided by this section, no person
			 may exercise any right or power to terminate, accelerate, or declare a default
			 under any contract to which the covered financial company is a party, or to
			 obtain possession of or exercise control over any property of the covered
			 financial company or affect any contractual rights of the covered financial
			 company, without the consent of the receiver or qualified receiver, as
			 appropriate, of the covered financial company during the 45-day period
			 beginning on the date of the appointment of the qualified receiver, or during
			 the 90-day period beginning on the date of the appointment of the receiver, as
			 applicable.
								(ii)Certain
			 exceptionsNo provision of this subparagraph shall apply to a
			 director or officer liability insurance contract or a financial institution
			 bond, to the rights of parties to certain qualified financial contracts
			 pursuant to paragraph (8), or to the rights of parties to netting contracts
			 pursuant to subtitle A of title IV of the Federal Deposit Insurance Corporation
			 Improvement Act of 1991 (12 U.S.C. 4401 et seq.), or shall be construed as
			 permitting the receiver or qualified receiver to fail to comply with otherwise
			 enforceable provisions of such contract.
								(14)Exception for
			 federal reserve banks and corporation security interestNo
			 provision of this subsection shall apply with respect to—
							(A)any extension of
			 credit from any Federal Reserve bank or the Corporation to any covered
			 financial company; or
							(B)any security
			 interest in the assets of the covered financial company securing any such
			 extension of credit.
							(15)Savings
			 clauseThe meanings of terms used in this subsection are
			 applicable for purposes of this subsection only, and shall not be construed or
			 applied so as to challenge or affect the characterization, definition, or
			 treatment of any similar terms under any other statute, regulation, or rule,
			 including, but not limited, to the Gramm Leach Bliley Act, the Legal Certainty
			 for Bank Products Act of 2000, the securities laws (as that term is defined in
			 section 3(a)(47) of the Securities Exchange Act of 1934), and the Commodity
			 Exchange Act.
						(d)Valuation of
			 claims in default
						(1)In
			 generalNotwithstanding any other provision of Federal law or the
			 law of any State, and regardless of the method which the Corporation determines
			 to utilize with respect to a covered financial company, including transactions
			 authorized under subsection (h), this subsection shall govern the rights of the
			 creditors of such covered financial company.
						(2)Maximum
			 liabilityThe maximum liability of the Corporation, acting as
			 receiver or in any other capacity, to any person having a claim against the
			 receiver or the covered financial company for which such receiver is appointed
			 shall equal the amount such claimant would have received if—
							(A)a determination
			 had not been made under section 1603(b) with respect to the covered financial
			 company; and
							(B)the covered
			 financial company had been liquidated under title 11, United States Code, or
			 any case related to title 11, United States Code (including but not limited to
			 a case initiated by the Securities Investor Protection Corporation with respect
			 to a financial company subject to the Securities Investor Protection Act of
			 1970), or any State insolvency law.
							(3)Additional
			 payments authorized
							(A)In
			 generalThe Corporation may, as receiver and with the approval of
			 the Secretary, make additional payments or credit additional amounts to or with
			 respect to or for the account of any claimant or category of claimants of a
			 covered financial company if the Corporation determines that such payments or
			 credits are necessary or appropriate to—
								(i)minimize losses to
			 the receiver from the resolution of the covered financial company under this
			 section; or
								(ii)prevent or
			 mitigate serious adverse effects to financial stability or the United States
			 economy.
								(B)Manner of
			 paymentThe Corporation may make payments or credit amounts under
			 subparagraph (A) directly to the claimants or may make such payments or credit
			 such amounts to a company other than a covered financial company or a bridge
			 financial company established with respect thereto in order to induce such
			 other company to accept liability for such claims.
							(e)Limitation on
			 court actionExcept as provided in this section or at the request
			 of the receiver or qualified receiver appointed for a covered financial
			 company, no court may take any action to restrain or affect the exercise of
			 powers or functions of the receiver or qualified receiver hereunder.
					(f)Liability of
			 directors and officers
						(1)In
			 generalA director or officer of a covered financial company may
			 be held personally liable for monetary damages in any civil action described in
			 paragraph (2) by, on behalf of, or at the request or direction of the
			 Corporation, which action is prosecuted wholly or partially for the benefit of
			 the Corporation—
							(A)acting as receiver
			 or qualified receiver of such covered financial company;
							(B)acting based upon
			 a suit, claim, or cause of action purchased from, assigned by, or otherwise
			 conveyed by such receiver or qualified receiver; or
							(C)acting based upon
			 a suit, claim, or cause of action purchased from, assigned by, or otherwise
			 conveyed in whole or in part by a covered financial company or its affiliate in
			 connection with assistance provided under section 1604.
							(2)Actions
			 coveredParagraph (1) shall apply with respect to actions for
			 gross negligence, including any similar conduct or conduct that demonstrates a
			 greater disregard of a duty of care (than gross negligence) including
			 intentional tortious conduct, as such terms are defined and determined under
			 applicable State law.
						(3)Savings
			 clauseNothing in this subsection shall impair or affect any
			 right of the Corporation under other applicable law.
						(g)DamagesIn
			 any proceeding related to any claim against a covered financial company’s
			 director, officer, employee, agent, attorney, accountant, appraiser, or any
			 other party employed by or providing services to a covered financial company,
			 recoverable damages determined to result from the improvident or otherwise
			 improper use or investment of any covered financial company’s assets shall
			 include principal losses and appropriate interest.
					(h)Bridge financial
			 companies
						(1)Organization
							(A)PurposeThe
			 Corporation, as receiver of one or more covered financial companies may
			 organize one or more bridge financial companies in accordance with this
			 subsection.
							(B)AuthoritiesUpon
			 the creation of a bridge financial company under subparagraph (A) with respect
			 to a covered financial company, such bridge financial company may—
								(i)assume such
			 liabilities (including liabilities associated with any trust or custody
			 business but excluding any liabilities that count as regulatory capital) of
			 such covered financial company as the Corporation may, in its discretion,
			 determine to be appropriate;
								(ii)purchase such
			 assets (including assets associated with any trust or custody business) of such
			 covered financial company as the Corporation may, in its discretion, determine
			 to be appropriate; and
								(iii)perform any
			 other temporary function which the Corporation may, in its discretion,
			 prescribe in accordance with this section.
								(2)Charter and
			 establishment
							(A)EstablishmentIf
			 the Corporation is appointed as receiver for a covered financial company, the
			 Corporation may grant a Federal charter to and approve articles of association
			 for one or more bridge financial company or companies with respect to such
			 covered financial company which shall, by operation of law and immediately upon
			 issuance of its charter and approval of its articles of association, be
			 established and operate in accordance with, and subject to, such charter,
			 articles, and this section.
							(B)ManagementUpon
			 its establishment, a bridge financial company shall be under the management of
			 a board of directors appointed by the Corporation.
							(C)Articles of
			 associationThe articles of association and organization
			 certificate of a bridge financial shall have such terms as the Corporation may
			 provide, and shall be executed by such representatives as the Corporation may
			 designate.
							(D)Terms of
			 charter; rights and privilegesSubject to and in accordance with
			 the provisions of this subsection, the Corporation shall—
								(i)establish the
			 terms of the charter of a bridge financial company and the rights, powers,
			 authorities and privileges of a bridge financial company granted by the charter
			 or as an incident thereto; and
								(ii)provide for, and
			 establish the terms and conditions governing, the management (including, but
			 not limited to, the bylaws and the number of directors of the board of
			 directors) and operations of the bridge financial company.
								(E)Transfer of
			 rights and privileges of covered financial company
								(i)In
			 generalNotwithstanding any other provision of Federal law or the
			 law of any State, the Corporation may provide for a bridge financial company to
			 succeed to and assume any rights, powers, authorities or privileges of the
			 covered financial company with respect to which the bridge financial company
			 was established and, upon such determination by the Corporation, the bridge
			 financial company shall immediately and by operation of law succeed to and
			 assume such rights, powers, authorities and privileges.
								(ii)Effective
			 without approvalAny succession to or assumption by a bridge
			 financial company of rights, powers, authorities or privileges of a covered
			 financial company under clause (i) or otherwise shall be effective without any
			 further approval under Federal or State law, assignment, or consent with
			 respect thereto.
								(F)Corporate
			 governance and election and designation of body of lawTo the
			 extent permitted by the Corporation and consistent with this section and any
			 rules, regulations or directives issued by the Corporation under this section,
			 a bridge financial company may elect to follow the corporate governance
			 practices and procedures as are applicable to a corporation incorporated under
			 the general corporation law of the State of Delaware, or the State of
			 incorporation or organization of the covered financial company with respect to
			 which the bridge financial company was established, as such law may be amended
			 from time to time.
							(G)Capital
								(i)Capital not
			 requiredNotwithstanding any other provision of Federal or State
			 law, a bridge financial company may, if permitted by the Corporation, operate
			 without any capital or surplus, or with such capital or surplus as the
			 Corporation may in its discretion determine to be appropriate.
								(ii)No contribution
			 by the corporation requiredThe Corporation is not required to
			 pay capital into a bridge financial company or to issue any capital stock on
			 behalf of a bridge financial company established under this subsection.
								(iii)AuthorityIf
			 the Corporation determines that such action is advisable, the Corporation may
			 cause capital stock or other securities of a bridge financial company
			 established with respect to a covered financial company to be issued and
			 offered for sale in such amounts and on such terms and conditions as the
			 Corporation may, in its discretion, determine.
								(3)Interests in and
			 assets and obligations of covered financial
			 companyNotwithstanding paragraphs (1) or (2) or any other
			 provision of law—
							(A)a bridge financial
			 company shall assume, acquire, or succeed to the assets or liabilities of a
			 covered financial company (including the assets or liabilities associated with
			 any trust or custody business) only to the extent that such assets or
			 liabilities are transferred by the Corporation to the bridge financial company
			 in accordance with, and subject to the restrictions set forth in, paragraph
			 (1)(B); and
							(B)a bridge financial
			 company shall not assume, acquire, or succeed to any obligation that a covered
			 financial company for which a receiver has been appointed may have to any
			 shareholder, member, general partner, limited partner, or other person with an
			 interest in the equity of the covered financial company that arises as a result
			 of the status of that person having an equity claim in the covered financial
			 company.
							(4)Bridge financial
			 company treated as being in default for certain purposesA bridge
			 financial company shall be treated as a covered financial company in default at
			 such times and for such purposes as the Corporation may, in its discretion,
			 determine.
						(5)Transfer of
			 assets and liabilities
							(A)Transfer of
			 assets and liabilitiesThe Corporation, as receiver, may transfer
			 any assets and liabilities of a covered financial company (including any assets
			 or liabilities associated with any trust or custody business) to one or more
			 bridge financial companies in accordance with and subject to the restrictions
			 of paragraph (1)(B).
							(B)Subsequent
			 transfersAt any time after the establishment of a bridge
			 financial company with respect to a covered financial company, the Corporation,
			 as receiver, may transfer any assets and liabilities of such covered financial
			 company as the Corporation may, in its discretion, determine to be appropriate
			 in accordance with and subject to the restrictions of paragraph (1)(B).
							(C)Treatment of
			 trust or custody businessFor purposes of this paragraph, the
			 trust or custody business, including fiduciary appointments, held by any
			 covered financial company is included among its assets and liabilities.
							(D)Effective
			 without approvalThe transfer of any assets or liabilities,
			 including those associated with any trust or custody business of a covered
			 financial company to a bridge financial company shall be effective without any
			 further approval under Federal or State law, assignment, or consent with
			 respect thereto.
							(E)Equitable
			 treatment of similarly situated creditorsThe Corporation shall
			 treat all creditors of a covered financial company that are similarly situated
			 under subsection (b)(1) in a similar manner in exercising the authority of the
			 Corporation under this subsection to transfer any assets or liabilities of the
			 covered financial company to one or more bridge financial companies established
			 with respect to such covered financial company, except that the Corporation may
			 take actions (including making payments) that do not comply with this
			 subparagraph, if—
								(i)the
			 Corporation determines that such actions are necessary to maximize the value of
			 the assets of the covered financial company, to maximize the present value
			 return from the sale or other disposition of the assets of the covered
			 financial company, to minimize the amount of any loss realized upon the sale or
			 other disposition of the assets of the covered financial company, or to contain
			 or address serious adverse effects to financial stability or the U.S. economy;
			 and
								(ii)all
			 creditors that are similarly situated under subsection (b)(1) receive not less
			 than the amount provided in subsection (d)(2).
								(F)Limitation on
			 transfer of liabilitiesNotwithstanding any other provision of
			 law, the aggregate amount of liabilities of a covered financial company that
			 are transferred to, or assumed by, a bridge financial company from a covered
			 financial company may not exceed the aggregate amount of the assets of the
			 covered financial company that are transferred to, or purchased by, the bridge
			 financial company from the covered financial company.
							(6)Stay of judicial
			 actionAny judicial action to which a bridge financial company
			 becomes a party by virtue of its acquisition of any assets or assumption of any
			 liabilities of a covered financial company shall be stayed from further
			 proceedings for a period of up to 45 days (or such longer period as may be
			 agreed to upon the consent of all parties) at the request of the bridge
			 financial company.
						(7)Agreements
			 against interest of the bridge financial companyNo agreement
			 that tends to diminish or defeat the interest of the bridge financial company
			 in any asset of a covered financial company acquired by the bridge financial
			 company shall be valid against the bridge financial company unless such
			 agreement is in writing and executed by an authorized officer or representative
			 of the covered financial company.
						(8)No federal
			 status
							(A)Agency
			 statusA bridge financial company is not an agency,
			 establishment, or instrumentality of the United States.
							(B)Employee
			 statusRepresentatives for purposes of paragraph (1)(B),
			 directors, officers, employees, or agents of a bridge financial company are
			 not, solely by virtue of service in any such capacity, officers or employees of
			 the United States. Any employee of the Corporation or of any Federal
			 instrumentality who serves at the request of the Corporation as a
			 representative for purposes of paragraph (1)(B), director, officer, employee,
			 or agent of a bridge financial company shall not—
								(i)solely by virtue
			 of service in any such capacity lose any existing status as an officer or
			 employee of the United States for purposes of title 5, United States Code, or
			 any other provision of law; or
								(ii)receive any
			 salary or benefits for service in any such capacity with respect to a bridge
			 financial company in addition to such salary or benefits as are obtained
			 through employment with the Corporation or such Federal instrumentality.
								(9)Exempt tax
			 statusNotwithstanding any other provision of Federal or State
			 law, a bridge financial company, its franchise, property, and income shall be
			 exempt from all taxation now or hereafter imposed by the United States, by any
			 territory, dependency, or possession thereof, or by any State, county,
			 municipality, or local taxing authority.
						(10)Federal agency
			 approval; antitrust review
							(A)In
			 generalIf a transaction involving the merger or sale of a bridge
			 financial company requires approval by a Federal agency, the transaction may
			 not be consummated before the 5th calendar day after the date of approval by
			 the Federal agency responsible for such approval with respect thereto. If, in
			 connection with any such approval a report on competitive factors from the
			 Attorney General is required, the Federal agency responsible for such approval
			 shall promptly notify the Attorney General of the proposed transaction and the
			 Attorney General shall provide the required report within 10 days of the
			 request. If a filing is required under the Hart-Scott-Rodino Antitrust
			 Improvements Act of 1976 with the Department of Justice or the Federal Trade
			 Commission, the waiting period shall expire not later than the 30th day
			 following such filing notwithstanding any other provision of Federal law or any
			 attempt by any Federal agency to extend such waiting period, and no further
			 request for information by any Federal agency shall be permitted.
							(B)EmergencyIf
			 the Secretary, in consultation with the Chairman of the Federal Reserve Board,
			 has found that the Corporation must act immediately to prevent the probable
			 failure of the covered financial company involved, the approvals and filings
			 referred to in subparagraph (A) shall not be required and the transaction may
			 be consummated immediately by the Corporation.
							(11)Duration of
			 bridge financial companySubject to paragraphs (12), (13), and
			 (14), the status of a bridge financial company as such shall terminate at the
			 end of the 2-year period following the date it was granted a charter. The
			 Corporation may, in its discretion, extend the status of the bridge financial
			 company as such for 3 additional 1-year periods.
						(12)Termination of
			 bridge financial company statusThe status of any bridge
			 financial company as such shall terminate upon the earliest of—
							(A)the merger or
			 consolidation of the bridge financial company with a company that is not a
			 bridge financial company;
							(B)at the election of
			 the Corporation, the sale of a majority of the capital stock of the bridge
			 financial company to a company other than the Corporation and other than
			 another bridge financial company;
							(C)the sale of 80
			 percent, or more, of the capital stock of the bridge financial company to a
			 person other than the Corporation and other than another bridge financial
			 company;
							(D)at the election of
			 the Corporation, either the assumption of all or substantially all of the
			 liabilities of the bridge financial company by a company that is not a bridge
			 financial company, or the acquisition of all or substantially all of the assets
			 of the bridge financial company by a company that is not a bridge financial
			 company, or other entity as permitted under applicable law; and
							(E)the expiration of
			 the period provided in paragraph (11), or the earlier dissolution of the bridge
			 financial company as provided in paragraph (14).
							(13)Effect of
			 termination events
							(A)Merger or
			 consolidationA merger or consolidation as provided in paragraph
			 (12)(A) shall be conducted in accordance with, and shall have the effect
			 provided in, the provisions of applicable law. For the purpose of effecting
			 such a merger or consolidation, the bridge financial company shall be treated
			 as a corporation organized under the laws of the State of Delaware (unless the
			 law of another State has been selected by the bridge financial company in
			 accordance with paragraph (2)(F)), and the Corporation shall be treated as the
			 sole shareholder thereof, notwithstanding any other provision of State or
			 Federal law.
							(B)Charter
			 conversionFollowing the sale of a majority of the capital stock
			 of the bridge financial company as provided in paragraph (12)(B), the
			 Corporation may amend the charter of the bridge financial company to reflect
			 the termination of the status of the bridge financial company as such,
			 whereupon the company shall have all of the rights, powers, and privileges
			 under its constituent documents and applicable State or Federal law. In
			 connection therewith, the Corporation may take such steps as may be necessary
			 or convenient to reincorporate the bridge financial company under the laws of a
			 State and, notwithstanding any provisions of State or Federal law, such
			 State-chartered corporation shall be deemed to succeed by operation of law to
			 such rights, titles, powers and interests of the bridge financial company as
			 the Corporation may provide, with the same effect as if the bridge financial
			 company had merged with the State-chartered corporation under provisions of the
			 corporate laws of such State.
							(C)Sale of
			 stockFollowing the sale of 80 percent or more of the capital
			 stock of a bridge financial company as provided in paragraph (12)(C), the
			 company shall have all of the rights, powers, and privileges under its
			 constituent documents and applicable State or Federal law. In connection
			 therewith, the Corporation may take such steps as may be necessary or
			 convenient to reincorporate the bridge financial company under the laws of a
			 State and, notwithstanding any provisions of State or Federal law, the
			 State-chartered corporation shall be deemed to succeed by operation of law to
			 such rights, titles, powers and interests of the bridge financial company as
			 the Corporation may provide, with the same effect as if the bridge financial
			 company had merged with the State-chartered corporation under provisions of the
			 corporate laws of such State.
							(D)Assumption of
			 liabilities and sale of assetsFollowing the assumption of all or
			 substantially all of the liabilities of the bridge financial company, or the
			 sale of all or substantially all of the assets of the bridge financial company,
			 as provided in paragraph (12)(D), at the election of the Corporation the bridge
			 financial company may retain its status as such for the period provided in
			 paragraph (11) or may be dissolved at the election of the Corporation.
							(E)Amendments to
			 charterFollowing the consummation of a transaction described in
			 subparagraph (A), (B), (C), or (D) of paragraph (12), the charter of the
			 resulting company shall be amended to reflect the termination of bridge
			 financial company status, if appropriate.
							(14)Dissolution of
			 bridge financial company
							(A)In
			 generalNotwithstanding any other provision of State or Federal
			 law, if a bridge financial company’s status as such has not previously been
			 terminated by the occurrence of an event specified in subparagraph (A), (B),
			 (C), or (D) of paragraph (12)—
								(i)the
			 Corporation may, in its discretion, dissolve the bridge financial company in
			 accordance with this paragraph at any time; and
								(ii)the
			 Corporation shall promptly commence dissolution proceedings in accordance with
			 this paragraph upon the expiration of the 2-year period following the date the
			 bridge financial company was chartered, or any extension thereof, as provided
			 in paragraph (11).
								(B)ProceduresThe
			 Corporation shall remain the receiver of a bridge financial company for the
			 purpose of dissolving the bridge financial company. The Corporation as such
			 receiver shall wind up the affairs of the bridge financial company in
			 conformity with the provisions of law relating to the liquidation of covered
			 financial companies. With respect to any such bridge financial company, the
			 Corporation as receiver shall have all the rights, powers, and privileges and
			 shall perform the duties related to the exercise of such rights, powers, or
			 privileges granted by law to a receiver of a covered financial company and,
			 notwithstanding any other provision of law, in the exercise of such rights,
			 powers, and privileges the Corporation shall not be subject to the direction or
			 supervision of any State agency or other Federal agency.
							(15)Authority to
			 obtain credit
							(A)In
			 generalA bridge financial company may obtain unsecured credit
			 and issue unsecured debt.
							(B)Inability to
			 obtain creditIf a bridge financial company is unable to obtain
			 unsecured credit or issue unsecured debt, the Corporation may authorize the
			 obtaining of credit or the issuance of debt by the bridge financial
			 company—
								(i)with priority over any or all of the
			 obligations of the bridge financial company;
								(ii)secured by a lien on property of the bridge
			 financial company that is not otherwise subject to a lien; or
								(iii)secured by a
			 junior lien on property of the bridge financial company that is subject to a
			 lien.
								(C)Limitations
								(i)In
			 generalThe Corporation, after notice and a hearing, may
			 authorize the obtaining of credit or the issuance of debt by a bridge financial
			 company that is secured by a senior or equal lien on property of the bridge
			 financial company that is subject to a lien only if—
									(I)the bridge
			 financial company is unable to otherwise obtain such credit or issue such debt;
			 and
									(II)there is adequate
			 protection of the interest of the holder of the lien on the property with
			 respect to which such senior or equal lien is proposed to be granted.
									(D)Burden of
			 proofIn any hearing under this subsection, the Corporation has
			 the burden of proof on the issue of adequate protection.
							(16)Effect on debts
			 and liensThe reversal or modification on appeal of an
			 authorization under this subsection to obtain credit or issue debt, or of a
			 grant under this section of a priority or a lien, does not affect the validity
			 of any debt so issued, or any priority or lien so granted, to an entity that
			 extended such credit in good faith, whether or not such entity knew of the
			 pendency of the appeal, unless such authorization and the issuance of such
			 debt, or the granting of such priority or lien, were stayed pending
			 appeal.
						(i)Sharing
			 recordsWhenever the Corporation has been appointed as receiver
			 or qualified receiver for a covered financial company, the Federal Reserve
			 Board and the company’s primary Federal regulatory agency, if any, shall each
			 make all records relating to the company available to the receiver or qualified
			 receiver which may be used by the receiver or qualified receiver in any manner
			 the receiver or qualified receiver determines to be appropriate.
					(j)Expedited
			 procedures for certain claims
						(1)Time for filing
			 notice of appealThe notice of appeal of any order, whether
			 interlocutory or final, entered in any case brought by the Corporation against
			 a covered financial company’s director, officer, employee, agent, attorney,
			 accountant, or appraiser or any other person employed by or providing services
			 to a covered financial company shall be filed not later than 30 days after the
			 date of entry of the order. The hearing of the appeal shall be held not later
			 than 120 days after the date of the notice of appeal. The appeal shall be
			 decided not later than 180 days after the date of the notice of appeal.
						(2)SchedulingA
			 court of the United States shall expedite the consideration of any case brought
			 by the Corporation against a covered financial company’s director, officer,
			 employee, agent, attorney, accountant, or appraiser or any other person
			 employed by or providing services to a covered financial company. As far as
			 practicable, the court shall give such case priority on its docket.
						(3)Judicial
			 discretionThe court may modify the schedule and limitations
			 stated in paragraphs (1) and (2) in a particular case, based on a specific
			 finding that the ends of justice that would be served by making such a
			 modification would outweigh the best interest of the public in having the case
			 resolved expeditiously.
						(k)Foreign
			 investigationsThe Corporation, as receiver or qualified receiver
			 of any covered financial company and for purposes of carrying out any power,
			 authority, or duty with respect to a covered financial company—
						(1)may request the
			 assistance of any foreign financial authority and provide assistance to any
			 foreign financial authority in accordance with section 8(v) of the Federal
			 Deposit Insurance Act as if the covered financial company were an insured
			 depository institution, the Corporation were the appropriate Federal banking
			 agency for the company and any foreign financial authority were the foreign
			 banking authority; and
						(2)may maintain an
			 office to coordinate foreign investigations or investigations on behalf of
			 foreign financial authorities.
						(l)Prohibition on
			 entering secrecy agreements and protective ordersThe Corporation
			 may not enter into any agreement or approve any protective order which
			 prohibits the Corporation from disclosing the terms of any settlement of an
			 administrative or other action for damages or restitution brought by the
			 Corporation in its capacity as receiver or qualified receiver for a covered
			 financial company.
					(m)Liquidation of
			 certain covered financial companies or bridge financial
			 companiesNotwithstanding any other provision of law (other than
			 a conflicting provision of this section), the Corporation, in connection with
			 the liquidation of any covered financial company or bridge financial company
			 with respect to which the Corporation has been appointed as receiver,
			 shall—
						(1)in the case of any
			 covered financial company or bridge financial company that is or has a
			 subsidiary that is a stockbroker (as that term is defined in section 101 of
			 title 11 of the United States Code) but is not a member of the Securities
			 Investor Protection Corporation, apply the provisions of subchapter III of
			 chapter 7 of title 11 of the United States Code in respect of the distribution
			 to any customer of all customer name securities
			 and customer property (as such terms are defined in section 741
			 of such title 11) as if such covered financial company or bridge financial
			 company were a debtor for purposes of such subchapter; or
						(2)in the case of any
			 covered financial company or bridge financial company that is a commodity
			 broker (as that term is defined in section 101 of title 11 of the United States
			 Code), apply the provisions of subchapter IV of chapter 7 of title 11 of the
			 United States Code in respect of the distribution to any
			 customer of all customer property (as such terms
			 are defined in section 761 of such title 11) as if such covered financial
			 company or bridge financial company were a debtor for purposes of such
			 subchapter.
						(n)Systemic
			 resolution fund
						(1)EstablishmentThere
			 is established in the Treasury a separate fund called the Systemic Resolution
			 Fund, which shall be available without further appropriation for the cost of
			 actions authorized by this title upon a determination made under section
			 1603(b) to the Corporation to carry out the authorities contained in this
			 title, including the payment of administrative expenses, the Corporation’s
			 payment of principal and interest on obligations issued under paragraph (3),
			 and the exercise of authorities under section 1604.
						(2)ProceedsAmounts
			 received by the Corporation (including amounts borrowed under paragraph (3) and
			 assessments received under subsection (o), but excluding amounts received by
			 any covered financial company when the Corporation is acting in its capacity as
			 receiver or qualified receiver for such company, and excluding amounts credited
			 to the appropriate financing account as a means of financing credit activity,
			 as applicable) shall be deposited into the Fund, subject to
			 apportionment.
						(3)Capitalization
			 of fund
							(A)Corporation
			 authorized to issue obligationsIn order to capitalize the Fund
			 upon the Secretary making the determination provided for in section 1603(b),
			 the Corporation is authorized to issue obligations to the Secretary.
							(B)Secretary
			 authorized to purchase obligationsThe Secretary may, in the
			 Secretary’s discretion and under such terms and conditions that the Secretary
			 may require, purchase or agree to purchase any obligations issued under
			 subparagraph (A), and for such purpose the Secretary is authorized to use as a
			 public debt transaction the proceeds of the sale of any securities hereafter
			 issued under chapter 31 of title 31, United States Code, and the purposes for
			 which securities may be issued under chapter 31 of title 31, United States
			 Code, are extended to include such purchases.
							(C)Interest
			 rateEach purchase of obligations by the Secretary under this
			 paragraph shall be upon such terms and conditions as to yield a return at a
			 rate not less than a rate determined by the Secretary, taking into
			 consideration the current average yield on outstanding marketable obligations
			 of the United States of comparable maturity.
							(D)Secretary
			 authorized to sell obligationsThe Secretary may sell, upon such
			 terms and conditions and at such price or prices as the Secretary shall
			 determine, any of the obligations acquired under this paragraph.
							(E)Public debt
			 transactionsAll purchases and sales by the Secretary of such
			 obligations under this paragraph shall be treated as public debt transactions
			 of the United States, and the proceeds from the sale of any obligations
			 acquired by the Secretary under this paragraph shall be covered into the
			 Treasury as miscellaneous receipts.
							(o)Recovery of
			 expended funds from financial companies
						(1)Risk-based
			 assessmentsThe Corporation shall recover the amount of funds
			 expended out of the Fund under subsection (n) and which have not otherwise been
			 recouped. Steps to recover such amounts shall include one or more risk-based
			 assessments on financial companies in such amount and manner, and subject to
			 such terms and conditions that the Corporation determines, with the concurrence
			 of the Secretary and the Federal Reserve Board, are necessary to pay in full
			 the obligations issued by Corporation to the Secretary, within 60 months from
			 the date of the Secretary’s determination under section 1603(b). The
			 Corporation may, with the approval of the Secretary and the Federal Reserve
			 Board, extend this time period if the Corporation determines that an extension
			 is necessary to avoid having a serious adverse effect on the financial system
			 or economic conditions in the United States.
						(2)Assessment
			 threshold and graduated assessment rateThe Corporation shall not
			 assess any financial company whose total assets on a consolidated basis are
			 less than $10 billion. The Corporation shall assess any financial company with
			 $10 billion or more in total consolidated assets on a graduated basis that
			 assesses financial companies with greater assets at a higher rate.
						(3)Risk-based
			 assessment considerationsIn imposing assessments under
			 paragraphs (1) and (2), the Corporation shall—
							(A)take into account
			 economic conditions generally affecting financial companies so as to allow
			 assessments to be lower during less favorable economic conditions;
							(B)take into account
			 any assessments imposed on a subsidiary of a financial company that is—
								(i)an
			 insured depository institution pursuant to section 7 or section 13(c)(4)(G) of
			 the Federal Deposit Insurance Act (12 U.S.C. §1817 and 1823(c)(4)(G));
								(ii)a
			 member of the Securities Investor Protection Corporation pursuant to section 4
			 of the Securities Investor Protection Act of 1970 (15 U.S.C. 78ddd); or
								(iii)an
			 insurance company pursuant to applicable State law to cover (or reimburse
			 payments made to cover) the costs of rehabilitation, liquidation, or other
			 State insolvency proceeding with respect to one or more insurance
			 companies;
								(C)take into account
			 the risks presented by the financial company to financial stability or the U.S.
			 economy and the extent to which the financial company has, benefitted, or
			 likely would benefit, from the resolution of a financial company under this
			 Act;
							(D)take into account
			 such other factors as the Corporation deems appropriate;
							(E)distinguish among
			 different classes of assets or different types of financial companies in order
			 to establish comparable assessment bases among financial companies subject to
			 this subsection; and
							(F)establish the
			 parameters for the graduated assessment regime described in paragraph
			 (2).
							(4)Collection of
			 informationThe Corporation may impose on financial companies
			 such collection of information requirements that the Corporation deems
			 necessary to carry out this subsection after a determination under section
			 1603(b).
						(5)RulemakingThe
			 Corporation shall, in consultation with the Secretary and the Federal Reserve
			 Board, prescribe regulations to carry out this subsection.
						(p)No federal
			 status
						(1)Agency
			 statusA covered financial company (or any covered subsidiary
			 thereof) that is placed into receivership or qualified receivership is not a
			 department, agency, or instrumentality of the United States for purposes of
			 statutes that confer powers on or impose obligations on government
			 entities.
						(2)Employee
			 statusInterim directors, directors, officers, employees, or
			 agents of a covered financial company that is placed into receivership or
			 qualified receivership are not, solely by virtue of service in any such
			 capacity, officers or employees of the United States. Any employee of the
			 Corporation, acting as receiver or qualified receiver, or of any Federal agency
			 who serves at the request of the receiver or qualified receiver as an interim
			 director, director, officer, employee, or agent of a covered financial company
			 that is placed into receivership or qualified receivership shall not—
							(A)solely by virtue
			 of service in any such capacity lose any existing status as an officer or
			 employee of the United States for purposes of title 5, United States Code, or
			 any other provision of law, or
							(B)receive any salary
			 or benefits for service in any such capacity with respect to a covered
			 financial company that is placed into receivership or qualified receivership in
			 addition to such salary or benefits as are obtained through employment with the
			 Corporation or other Federal agency.
							1610.Clarification
			 of prohibition regarding concealment of assets from qualified receiver,
			 receiver, or liquidating agent
					(a)In
			 generalSection 1032 of title 18, United States Code, is amended
			 in paragraph (1) by deleting or before the National
			 Credit Union Administration Board, and by inserting immediately
			 thereafter or the Corporation, as defined in section 1602 of the
			 Resolution Authority for Large, Interconnected Financial Companies Act of
			 2009,.
					(b)Conforming
			 changeThe heading of section 1032 of title 18, United States
			 Code, is amended by striking of financial institution.
					1611.Miscellaneous
			 provisions
					(a)Bankruptcy code
			 amendmentsSection 109(b)(2) of title 11 of the United States
			 Code is amended by inserting covered financial company (as that term is
			 defined in section 1602(5) of the Resolution Authority for Large,
			 Interconnected Financial Companies Act of 2009), after a
			 domestic insurance company,.
					(b)Federal Deposit
			 Insurance Act and Federal Deposit Insurance Corporation Improvement Act of
			 1991
						(1)Section
			 18(c)(4)(G)(i) of the Federal Deposit Insurance Act (12 U.S.C.
			 1823(c)(4)(G)(i)) is amended by inserting at the end the following new
			 sentence: The determination with regard to the Corporation’s exercise of
			 authority under this subparagraph shall apply to only an insured depository
			 institution except when severe financial conditions exist which threaten the
			 stability of a significant number of insured depository
			 institutions..
						(2)Section 403(a) of
			 the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 4403(a)) is amended by inserting section 1609(c) of the Resolution
			 Authority for Large, Interconnected Financial Companies Act of 2009, section
			 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4617(d)),  after section 11(e) of the Federal
			 Deposit Insurance Act,.
						HAdditional
			 improvements for financial crisis management
				1701.Additional
			 improvements for financial crisis managementSection 13 of the Federal Reserve Act is
			 amended in the 3rd undesignated paragraph (12 U.S.C. 343) to read as
			 follows:
					
						In unusual and exigent circumstances, the
				Board of Governors of the Federal Reserve System, by the affirmative vote of
				not less than five members and with the written concurrence of the Secretary of
				the Treasury, may authorize any Federal reserve bank, during such periods as
				the said board may determine, at rates established in accordance with the
				provisions of section 14, subdivision (d) of this Act (12 U.S.C. 357), to
				discount for an individual, partnership, or corporation, notes, drafts, and
				bills of exchange when such notes, drafts, and bills of exchange are indorsed
				or otherwise secured to the satisfaction of the Federal reserve bank:
				Provided, That the Board of Governors of the Federal Reserve
				System may authorize a Federal reserve bank to discount notes, drafts, or bills
				of exchange under this section only as part of a broadly available credit or
				other facility and may not authorize a Federal Reserve bank to discount notes,
				drafts, or bills of exchange for only a single and specific individual,
				partnership, or corporation: And provided further that before discounting any
				such note, draft, or bill of exchange for an individual, a partnership or
				corporation the Federal reserve bank shall obtain evidence that such
				individual, partnership, or corporation is unable to secure adequate credit
				accommodations from other banking institutions. All discounts under this
				paragraph for individuals, partnerships, or corporations shall be subject to
				such limitations, restrictions, and regulations as the Board of Governors of
				the Federal Reserve System may
				prescribe.
						.
				
